


Exhibit 10.1
Loan Number: 1006868


EXECUTION VERSION



--------------------------------------------------------------------------------









AMENDED, RESTATED AND CONSOLIDATED CREDIT AGREEMENT


Dated as of September 26, 2013


by and among


CSP OPERATING PARTNERSHIP, LP,
as Borrower,


CHAMBERS STREET PROPERTIES,
as Parent,


THE FINANCIAL INSTITUTIONS PARTY HERETO as Lenders,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 
______________________________________________________


WELLS FARGO SECURITIES, LLC,
and
RBC CAPITAL MARKETS
as Joint Lead Arrangers
and
Joint Bookrunners,


ROYAL BANK OF CANADA,
as Syndication Agent,
and
each of


BANK OF AMERICA, N.A.,
BANK OF MONTRESL,
CITIBANK, N.A.,
JPMORGAN CHASE BANK, N.A.,
REGIONS BANK,
and
UNION BANK, N.A.
as a Documentation Agent



--------------------------------------------------------------------------------









--------------------------------------------------------------------------------




 
TABLE OF CONTENTS
 
Article I. Definitions
1
 
Section 1.1. Definitions.
1
 
Section 1.2. General; References to Eastern Time.
31
 
Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.
31
Article II. Credit Facility
32
 
Section 2.1. Revolving Loans.
32
 
Section 2.2. Term Loans.
33
 
Section 2.3. Letters of Credit.
34
 
Section 2.4. Swingline Loans.
39
 
Section 2.5. Rates and Payment of Interest on Loans.
41
 
Section 2.6. Number of Interest Periods.
42
 
Section 2.7. Repayment of Loans.
42
 
Section 2.8. Prepayments.
42
 
Section 2.9. Continuation.
43
 
Section 2.10. Conversion.
43
 
Section 2.11. Notes.
44
 
Section 2.12. Voluntary Reductions of the Revolving Commitment.
44
 
Section 2.13. Extension of Revolving Termination Date.
45
 
Section 2.14. Expiration Date of Letters of Credit Past Revolving Commitment
Termination.
45
 
Section 2.15. Amount Limitations.
45
 
Section 2.16. Increase in Revolving Commitments; Additional Term Loans.
46
 
Section 2.17. Funds Transfer Disbursements.
47
Article III. Payments, Fees and Other General Provisions
48
 
Section 3.1. Payments.
48
 
Section 3.2. Pro Rata Treatment.
49
 
Section 3.3. Sharing of Payments, Etc.
50
 
Section 3.4. Several Obligations.
50
 
Section 3.5. Fees.
51
 
Section 3.6. Computations.
52
 
Section 3.7. Usury.
52
 
Section 3.8. Statements of Account.
52
 
Section 3.9. Defaulting Lenders.
53
 
Section 3.10. Taxes.
56
Article IV. Yield Protection, Etc.
60
 
Section 4.1. Additional Costs; Capital Adequacy.
60
 
Section 4.2. Suspension of LIBOR Loans.
62
 
Section 4.3. Illegality.
62
 
Section 4.4. Compensation.
62
 
Section 4.5. Treatment of Affected Loans.
63
 
Section 4.6. Affected Lenders.
64
 
Section 4.7. Mitigation; Change of Lending Office.
64
 
Section 4.8. Assumptions Concerning Funding of LIBOR Loans.
65
Article V. Conditions Precedent
65
 
Section 5.1. Initial Conditions Precedent.
65
 
Section 5.2. Conditions Precedent to All Loans and Letters of Credit.
67


i

--------------------------------------------------------------------------------




Article VI. Representations and Warranties
68
 
Section 6.1. Representations and Warranties.
68
 
Section 6.2. Survival of Representations and Warranties, Etc.
75
Article VII. Affirmative Covenants
75
 
Section 7.1. Preservation of Existence and Similar Matters.
75
 
Section 7.2. Compliance with Applicable Law.
75
 
Section 7.3. Maintenance of Property.
75
 
Section 7.4. Insurance.
76
 
Section 7.5. Payment of Taxes and Claims.
76
 
Section 7.6. Books and Records; Inspections.
76
 
Section 7.7. Use of Proceeds.
77
 
Section 7.8. Environmental Matters.
77
 
Section 7.9. Further Assurances.
77
 
Section 7.10. REIT Status.
77
 
Section 7.11. Guarantors.
78
Article VIII. Information
79
 
Section 8.1. Quarterly Financial Statements.
79
 
Section 8.2. Year‑End Statements.
79
 
Section 8.3. Compliance Certificate.
80
 
Section 8.4. Other Information.
80
 
Section 8.5. Electronic Delivery of Certain Information.
81
 
Section 8.6. Public/Private Information.
82
 
Section 8.7. USA Patriot Act Notice; Compliance.
82
Article IX. Negative Covenants
83
 
Section 9.1. Financial Covenants.
83
 
Section 9.2. Liens; Negative Pledge.
85
 
Section 9.3. Restrictions on Intercompany Transfers.
85
 
Section 9.4. Merger, Consolidation, Sales of Assets and Other Arrangements.
86
 
Section 9.5. Plans.
87
 
Section 9.6. Fiscal Year.
87
 
Section 9.7. Modifications of Organizational Documents and Material Contracts.
87
 
Section 9.8. Transactions with Affiliates.
87
 
Section 9.9. Environmental Matters.
87
 
Section 9.10. Derivatives Contracts.
88
 
Section 9.11. Conduct of Business.
88
Article X. Default
88
 
Section 10.1. Events of Default.
88
 
Section 10.2. Remedies Upon Event of Default.
91
 
Section 10.3. Remedies Upon Default.
93
 
Section 10.4. Marshaling; Payments Set Aside.
93
 
Section 10.5. Allocation of Proceeds.
93
 
Section 10.6. Letter of Credit Collateral Account.
94
 
Section 10.7. Rescission of Acceleration by Requisite Lenders.
95
 
Section 10.8. Performance by Administrative Agent.
95
 
Section 10.9. Rights Cumulative.
96
Article XI. The Administrative Agent
96


ii

--------------------------------------------------------------------------------




 
Section 11.1. Appointment and Authorization.
96
 
Section 11.2. Administrative Agent as Lender.
97
 
Section 11.3. Approvals of Lenders.
98
 
Section 11.4. Notice of Events of Default.
98
 
Section 11.5. Administrative Agent’s Reliance.
98
 
Section 11.6. Indemnification of Administrative Agent.
99
 
Section 11.7. Lender Credit Decision, Etc.
100
 
Section 11.8. Successor Administrative Agent.
100
 
Section 11.9. Titled Agents.
101
Article XII. Miscellaneous
101
 
Section 12.1. Notices.
101
 
Section 12.2. Expenses.
104
 
Section 12.3. Setoff.
104
 
Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers.
105
 
Section 12.5. Successors and Assigns.
106
 
Section 12.6. Amendments and Waivers.
110
 
Section 12.7. Nonliability of Administrative Agent and Lenders.
113
 
Section 12.8. Confidentiality.
113
 
Section 12.9. Indemnification.
114
 
Section 12.10. Termination; Survival.
116
 
Section 12.11. Severability of Provisions.
117
 
Section 12.12. GOVERNING LAW.
117
 
Section 12.13. Counterparts.
117
 
Section 12.14. Obligations with Respect to Loan Parties and Subsidiaries.
117
 
Section 12.15. Independence of Covenants.
117
 
Section 12.16. Limitation of Liability.
117
 
Section 12.17. Entire Agreement.
118
 
Section 12.18. Construction.
118
 
Section 12.19. Headings.
118
 
Section 12.20. Effect on Existing Agreements.
118






iii

--------------------------------------------------------------------------------




SCHEDULE I
Commitments
SCHEDULE 1.1.
List of Loan Parties
SCHEDULE 6.1.(b)
Ownership Structure
SCHEDULE 6.1.(f)
Properties
SCHEDULE 6.1.(g)
Indebtedness and Guaranties
 
 
 
 
EXHIBIT A
Form of Assignment and Assumption Agreement
EXHIBIT B
Form of Guaranty
EXHIBIT C
Form of Notice of Continuation
EXHIBIT D
Form of Notice of Conversion
EXHIBIT E
Form of Notice of Revolving Borrowing
EXHIBIT F
Form of Notice of Swingline Borrowing
EXHIBIT G
Form of Notice of Term Loan Borrowing
EXHIBIT H
Form of Revolving Note
EXHIBIT I
Form of Swingline Note
EXHIBIT J
Form of Tranche A Term Loan Note
EXHIBIT K
Form of Tranche B Term Loan Note
EXHIBIT L
Form of Transfer Authorizer Designation Form
EXHIBITS M-1 - M-4
Forms of U.S. Tax Compliance Certificates
EXHIBIT N
Form of Compliance Certificate






iv

--------------------------------------------------------------------------------




THIS AMENDED, RESTATED AND CONSOLIDATED CREDIT AGREEMENT (this “Agreement”)
dated as of September 26, 2013 by and among CSP OPERATING PARTNERSHIP, LP, a
limited partnership formed under the laws of the State of Delaware (the
“Borrower”), CHAMBERS STREET PROPERTIES, a real estate investment trust formed
under the laws of the State of Maryland (the “Parent”), each of the financial
institutions that are party hereto (the “Lenders”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative Agent”) and
Issuing Bank, with WELLS FARGO SECURITIES, LLC and RBC CAPITAL MARKETS, as Joint
Lead Arrangers (in such capacities, the “Joint Lead Arrangers”) and Joint
Bookrunners (in such capacities, the “Joint Bookrunners”), ROYAL BANK OF CANADA,
as Syndication Agent (the “Syndication Agent”), and each of BANK OF AMERICA,
N.A., BANK OF MONTREAL, CITIBANK, N.A., JPMORGAN CHASE BANK, N.A., REGIONS BANK,
and UNION BANK, N.A., as a Documentation Agent (each a “Documentation Agent”).


WHEREAS, certain of the Lenders have made available to the Borrower (a) a
revolving credit facility in the amount of $700,000,000 on the terms and
conditions set forth in that certain Credit Agreement dated as of September 13,
2012 (as amended by the First Amendment to Credit Agreement, dated as of March
7, 2013, and as in effect immediately prior to the date hereof, the “Existing
Credit Agreement”) by and among the Borrower, the financial institutions party
thereto as “Lenders”, the Administrative Agent and the other parties thereto and
(b) a term loan credit facility in the amount of $200,000,000 on the terms and
conditions set forth in that certain Term Loan Agreement dated as of March 7,
2013 (as in effect immediately prior to the date hereof, the “Existing Term Loan
Agreement”; together with the Existing Credit Agreement, the “Existing
Agreements”) by and among the Borrower, the financial institutions party thereto
as “Lenders”, the Administrative Agent and the other parties thereto;


WHEREAS, the Administrative Agent, the Issuing Bank and the Lenders desire to
amend, restate and consolidate the Existing Agreements to make available to the
Borrower (a) a revolving credit facility in the initial amount of $850,000,000,
which will include a $25,000,000 swingline subfacility and a $25,000,000 letter
of credit subfacility, and (b) term loans in an initial aggregate amount of
$400,000,000, all on the terms and conditions contained herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
that the Existing Agreements are amended, restated and consolidated in their
entireties as follows:


Article I. Definitions
Section 1.1. Definitions.
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:


“Accelerated Payments” means payment(s) made by the Borrower and/or the Parent
under that certain Transitional Services Agreement dated as of July 1, 2012, by
and among the Borrower, the Parent and CBRE Advisors LLC that are made either in
connection with the termination prior to the scheduled expiration date of the
Transitional Services Agreement on April 30, 2013 and/or made in lieu of certain
anticipated future fees that would have been earned by CBRE Advisors LLC under
the Transitional Services Agreement.


“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.


    

1

--------------------------------------------------------------------------------


“Additional Costs” has the meaning given that term in Section 4.1.(b).


“Additional Tranche A Term Loan” has the meaning given that term in
Section 2.16.


“Additional Tranche B Term Loan” has the meaning given that term in
Section 2.16.


“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Parent and
its Subsidiaries for such period, minus (b) Reserve for Replacements.


“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 11.8.


“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.


“Affected Revolving Lender” has the meaning given that term in Section 4.6.


“Affected Term Loan Lender” has the meaning given that term in Section 4.6.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Agreement Date” means the date as of which this Agreement is dated.


“Applicable Facility Fee” means, at all times after the Credit Rating Date, the
percentage set forth in the table below corresponding to the Level at which the
“Applicable Margin” is determined in accordance with the definition thereof:


Level
Facility Fee
1
0.15%
2
0.15%
3
0.2%
4
0.3%
5
0.35%



Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Applicable
Facility Fee. The provisions of this definition shall be subject to Section
2.5.(c).


“Applicable Law” means applicable provisions of constitutions, statutes,
treaties, rules, regulations and orders of any Governmental Authority charged
with the enforcement, interpretation or administration thereof, including all
orders and decrees of courts.





2

--------------------------------------------------------------------------------


“Applicable Margin” means:


(a) at all times prior to the Credit Rating Date, the percentage rate set forth
below corresponding to the ratio of Total Indebtedness to Total Asset Value as
determined in accordance with Section 9.1.(a):


Level
Ratio of Total Indebtedness to Total Asset Value
Applicable Margin Revolving Loans
Applicable Margin Term Loans
1
Less than 0.45 to 1.00
1.5%
1.450
2
Greater than or equal to 0.45 to 1.00 but less than 0.50 to 1.00
1.7%
1.650
3
Greater than or equal to 0.50 to 1.00 but less than 0.55 to 1.00
1.85%
1.800
4
Greater than or equal to 0.55 to 1.00
2.05%
2.000



The Applicable Margin for Loans shall be determined by the Administrative Agent
from time to time, based on the ratio of Total Indebtedness to Total Asset Value
as set forth in the Compliance Certificate most recently delivered by the Parent
pursuant to Section 8.3. Any adjustment to the Applicable Margin shall be
effective as of the first day of the calendar month immediately following the
month during which the Parent delivers to the Administrative Agent the
applicable Compliance Certificate pursuant to Section 8.3. evidencing the
required change. If the Parent fails to deliver a Compliance Certificate
pursuant to Section 8.3., the Applicable Margin shall equal the percentages
corresponding to Level 4 until the first day of the calendar month immediately
following the month that the required Compliance Certificate is delivered.
Notwithstanding the foregoing, for the period from the Effective Date through
but excluding the date on which the Administrative Agent first determines the
Applicable Margin for Loans as set forth above, the Applicable Margin shall be
determined based on Level 2. Thereafter, such Applicable Margin shall be
adjusted from time to time as set forth in this definition. The provisions of
this definition shall be subject to Section 2.5.(c).


(b) at all times on and after the Credit Rating Date, the percentage rate set
forth in the table below corresponding to the level (each a “Level”) into which
the Parent’s or the Borrower’s Credit Rating, (whichever is applicable based on
the designation provided on the Credit Rating Date as to which of the Parent’s
or the Borrower’s Credit Rating the Applicable Margin is to be based), then
falls. Any change in the Parent’s or the Borrower’s Credit Rating, as
applicable, which would cause it to move to a different Level shall be effective
as of the first day of the first calendar month immediately following receipt by
the Administrative Agent of written notice delivered by the Parent or the
Borrower in accordance with Section 8.4.(k) that the Parent’s or the Borrower’s
Credit Rating, as applicable, has changed; provided, however, if the Parent or
the Borrower has not delivered the notice required by such Section but the
Administrative Agent becomes aware that the Parent’s or the Borrower’s Credit
Rating, as applicable, has changed, then the Administrative Agent may, in its
sole discretion, adjust the Level effective as of the first day of the first
calendar month following the date the Administrative Agent becomes aware that
the Parent’s or the Borrower’s Credit Rating, as applicable, has changed. During
any period that the Parent or the Borrower, as applicable, has received two
Credit Ratings that are not equivalent, the Applicable Margin shall be
determined based on the Level corresponding to the higher of such two Credit
Ratings. During any period for which the Parent or the Borrower, as applicable,
has received a Credit Rating, from

3

--------------------------------------------------------------------------------


only one Rating Agency, then the Applicable Margin shall be determined based on
such Credit Rating. During any period after the Credit Rating Date that the
Parent or the Borrower, as applicable, has no Credit Rating from either Rating
Agency, the Applicable Margin shall be determined based on Level 5. The
provisions of this definition shall be subject to Section 2.5.(c).


Level
Borrower’s Credit Rating (S&P/Moody’s or equivalent)
Applicable Margin Revolving Loans
Applicable Margin Term Loans
1
A-/A3 (or equivalent) or better
0.9%
0.950
2
BBB+/Baa1 (or equivalent)
1%
1.050
3
BBB/Baa2 (or equivalent)
1.1%
1.200
4
BBB-/Baa3 (or equivalent)
1.3%
1.500
5
Lower than BBB-/Baa3 (or equivalent)
1.7%
1.950





“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.


“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee and the Administrative Agent, substantially in the
form of Exhibit A.


“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.


“Base Rate” means the LIBOR Market Index Rate; provided, that if for any reason
the LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum
rate of interest equal to the Federal Funds Rate plus one and one-half of one
percent (1.50%).


“Base Rate Loan” means a Revolving Loan, a Tranche A Term Loan (or any portion
thereof) or a Tranche B Term Loan (or any portion thereof) bearing interest at a
rate based on the Base Rate.


“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.


“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.


“Borrower Information” has the meaning given that term in Section 2.5.(c).


“Business Day” means (a) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in Minneapolis,
Minnesota and New York, New York are open to the public for carrying on
substantially all of the Administrative Agent’s business functions, and (b) if
such day relates to a LIBOR Loan, any such day that is also a day on which
dealings in Dollars are carried



4

--------------------------------------------------------------------------------


on in the London interbank market. Unless specifically referenced in this
Agreement as a Business Day, all references to “days” shall be to calendar days.


“Capitalization Rate” means 8.00%.
    
“Capitalized Lease Obligations” means obligations under a lease (or other
arrangement conveying the right to use property) to pay rent or other amounts
that, in each case, are required to be capitalized for financial reporting
purposes in accordance with GAAP. The amount of a Capitalized Lease Obligation
is the capitalized amount of such obligation as would be required to be
reflected on a balance sheet of the applicable Person prepared in accordance
with GAAP as of the applicable date.


“Capital One Term Loan Agreement” means that certain Term Loan Agreement, dated
as of September 12, 2013, by and among the Borrower, the Parent, each of the
financial institutions that are party thereto as lenders, and Capital One,
National Association, as the administrative agent, and the other parties
thereto.


“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank or the Lenders, as
collateral for Letter of Credit Liabilities or obligations of Lenders to fund
participations in respect of Letter of Credit Liabilities, cash or deposit
account balances or, if the Administrative Agent and the Issuing Bank shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Bank. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.


“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $2,500,000,000 and which bank or
its holding company has a short‑term commercial paper rating of at least A‑2 or
the equivalent by S&P or at least P‑2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A‑2 or the equivalent thereof by S&P or at least P‑2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$2,500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.


“CBRE Strategic Partners Asia” means collectively CB Richard Ellis Strategic
Partners Asia II, L.P. and CB Richard Ellis Group Strategic Partners Asia II-A,
L.P.


“Commitment” means, as to each Lender, such Lender’s Revolving Commitment, such
Lender’s Tranche A Term Loan Commitment or such Lender’s Tranche B Term Loan
Commitment, as the context may require.


“Compliance Certificate” has the meaning given that term in Section 8.3.

5

--------------------------------------------------------------------------------


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.


“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan, (c) the
Continuation of a LIBOR Loan and (d) the issuance of a Letter of Credit or the
amendment of a Letter of Credit that extends the maturity, or increases the
Stated Amount, of such Letter of Credit.


“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.


“Credit Rating Date” means, at any time after the Parent or the Borrower
receives a Credit Rating, the date specified by the Borrower as the date on
which it irrevocably elects, in a written notice to the Administrative Agent, to
have the Applicable Margin based on either the Parent’s or the Borrower’s Credit
Rating (with which of the Parent’s or the Borrower’s Credit Rating it is to be
based also specified in such written notice) and to have the facility fee set
forth in Section 3.5.(b)(ii) become effective.


“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
laws relating to the relief of debtors in the United States of America or other
applicable jurisdictions from time to time in effect.


“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.


“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including, with respect to any Revolving Lender, in respect of its
participation in Letters of Credit or Swingline Loans) within 2 Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent, the
Issuing Bank or the Swingline Lender in writing that it does not intend to
comply with its funding or payment obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing

6

--------------------------------------------------------------------------------


or public statement) cannot be satisfied), (c) has failed, within 3 Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 3.9.(f)) upon delivery by the
Administrative Agent of written notice of such determination to the Borrower,
the Issuing Bank, the Swingline Lender and each Lender.


“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Parent, the Borrower or any of
their respective Subsidiaries (i) which is a rate swap transaction, swap option,
basis swap, forward rate transaction, commodity swap, commodity option, equity
or equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, and (b)
any combination of these transactions.


“Derivatives Support Document” means (i) any Credit Support Annex comprising
part of (and as defined in) any Specified Derivatives Contract, and (ii) any
document or agreement, other than a Security Document, pursuant to which cash,
deposit accounts, securities accounts or similar financial asset collateral are
pledged to or made available for set-off by, a Specified Derivatives Provider,
including any banker’s lien or similar right, securing or supporting a Specified
Derivatives Obligation.


“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market

7

--------------------------------------------------------------------------------


value for such Derivatives Contracts, determined based upon one or more
mid-market quotations or estimates provided by any recognized dealer in
Derivatives Contracts (which may include the Administrative Agent, any Lender,
any Specified Derivatives Provider or any Affiliate of any of them).


“Development Property” means, subject to the following two sentences of this
definition, a Property currently under development that has not achieved an
Occupancy Rate of 80.0% or more or on which the improvements (other than tenant
improvements on unoccupied space) related to the development have not been
completed. The term “Development Property” shall include real property of the
type described in the immediately preceding sentence that satisfies both of the
following conditions: (i) it is to be (but has not yet been) acquired by the
Parent, the Borrower or any Subsidiary upon completion of construction pursuant
to a contract in which the seller of such real property is required to develop
or renovate prior to, and as a condition precedent to, such acquisition and (ii)
a third party is developing such property using the proceeds of a loan that is
Guaranteed by, or is otherwise recourse to, the Parent, the Borrower or any
Subsidiary. A Development Property on which all improvements (other than tenant
improvements on unoccupied space) related to the development of such Property
have been completed for at least 12 months shall cease to constitute a
Development Property notwithstanding the fact that such Property has not
achieved an Occupancy Rate of at least 80.0%, and a Property that is not a
Development Property at the time any expansion of such Property is commenced
shall not become a Development Property as a result of such expansion.


“Direct JV Property Owner” means any Subsidiary of Duke/Hulfish or Afton Ridge
Joint Venture, LLC that is a direct owner of a JV Property.


“Dollars” or “$” means the lawful currency of the United States of America.


“EBITDA” means, with respect to a Person for any period and without duplication,
the sum of (a) net income (loss) of such Person and its Wholly Owned
Subsidiaries for such period determined on a consolidated basis excluding the
following (but only to the extent included in determining net income (loss) for
such period): (i) depreciation and amortization; (ii) interest expense;
(iii) income tax expense; (iv) extraordinary or nonrecurring items, including
without limitation, gains and losses from the sale of operating Properties (but
not from the sale of Properties developed for the purpose of sale); (v) equity
in net income (loss) of its Unconsolidated Affiliates and, in the case of the
Parent, CBRE Strategic Partners Asia; (vi) Accelerated Payments in an amount not
to exceed $12,000,000 in the aggregate for any one period or for all periods
excluded; and (vii) expenses incurred in connection with the purchase or other
acquisition of assets or Equity Interests of a Person permitted under the terms
of this Agreement from a Person that is not a Subsidiary (other than a
Subsidiary that is also a Joint Venture), in an amount not to exceed 1.50% of
the aggregate amount of the purchase prices paid for all such assets or Equity
Interests during such period; plus (b) such Person’s Ownership Share of EBITDA
of its Unconsolidated Affiliates and its Non-Wholly Owned Subsidiaries.


“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived by all of the Lenders.


“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender (other than
a Fund), (c) an Approved Fund and (d) any other Person (other than a natural
person) approved by the Administrative Agent (such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include (i) the Borrower or any of the Borrower’s
Affiliates or Subsidiaries, or (ii) any Defaulting Lender or any of its
Subsidiaries, or any Person who upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (ii).
Notwithstanding the foregoing, in order for an Affiliate of a Lender to be an
Eligible Assignee, it must be

8

--------------------------------------------------------------------------------


(A) organized under the laws of the United States of America, any state thereof
or the District of Columbia and have total assets of at least $10,000,000,000,
or (B) organized in a country that is a member of the Organization for Economic
Co-operation and Development, have total assets of at least $10,000,000,000, and
be acting through a branch or agency located in the United States; provided that
the criteria set forth in the immediately preceding clauses (A) and (B) shall
not apply if a Default or Event of Default exists at the time an assignment is
made by a Lender to an Affiliate of such Lender in accordance with Section 12.5.


“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is an office or industrial Property; (b) such
Property is owned in fee simple, or leased under a Ground Lease, entirely by the
Borrower or a Wholly Owned Subsidiary of the Borrower; (c) regardless of whether
such Property is owned in fee simple or leased under a Ground Lease by the
Borrower or a Wholly Owned Subsidiary of the Borrower, the Parent or the
Borrower has the right directly, or indirectly through a Subsidiary, to take the
following actions without the need to obtain the consent of any Person: (i) to
create Liens on such Property as security for Indebtedness of the Borrower or
such Subsidiary, as applicable, and (ii) to sell, transfer or otherwise dispose
of such Property; (d) neither such Property, nor if such Property is owned by a
Subsidiary of the Borrower, any of the Parent’s or the Borrower’s direct or
indirect ownership interest in such Subsidiary, is subject to (i) any Lien other
than Permitted Liens (but not Permitted Liens described in clauses (f) and (h)
of the definition of that term) or (ii) any Negative Pledge; (e) such Property
is not a Development Property; and (f) such Property is free of all structural
defects or major architectural deficiencies, title defects, environmental
conditions or other adverse matters except for defects, deficiencies, conditions
or other matters individually or collectively which are not material to the
profitable operation of such Property. Notwithstanding anything to the contrary
in the foregoing sentence, any JV Property that satisfies clauses (d) through
(f) of the foregoing sentence shall be deemed to be an “Eligible Property” so
long as (x) the relative percentage ownership of the Borrower or a Subsidiary of
the Borrower in the voting Equity Interests of the owner or lessee of such JV
Property does not decrease from such relative percentage ownership interest held
by the Borrower or a Subsidiary of the Borrower on the Agreement Date, (y)
neither the Direct JV Property Owner nor any Indirect JV Property Owner has
Guaranteed the Indebtedness of any other Person or incurred, acquired, or
suffered to exist any Recourse Indebtedness, unless the Direct JV Property Owner
of such JV Property is, or becomes a party to, the Guaranty in accordance with
Section 7.11.(c), and (z) such JV Property is an office or industrial Property,
or if such JV Property is not an office or industrial Property on the Agreement
Date, such JV Property is at all times either a Property of the same type it was
on the Agreement Date or an office or industrial Property.


“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean‑up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any judicial interpretation thereof relating primarily to the
environment or Hazardous Materials, and any analogous or comparable state or
local laws, regulations or ordinances that concern Hazardous Materials or
protection of the environment.


“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the

9

--------------------------------------------------------------------------------


purchase or other acquisition from such Person of such shares (or such other
interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.


“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.


“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.


“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i)  the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).


“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.


“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.

10

--------------------------------------------------------------------------------


“Excluded Subsidiary” means any Subsidiary (a) holding title to assets that are
or are to become collateral for any Secured Indebtedness of such Subsidiary and
(b) that is prohibited from Guarantying the Indebtedness of any other Person
pursuant to (i) any document, instrument or agreement evidencing such Secured
Indebtedness or (ii) a provision of such Subsidiary’s organizational documents
which provision was included in such Subsidiary’s organizational documents as a
condition to the extension of such Secured Indebtedness.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 4.6.) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.10., amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10.(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.


“Existing Agreements” has the meaning given that term in the first paragraph of
the recitals beginning with the word “WHEREAS”.


“Existing Credit Agreement” has the meaning given that term in the first
paragraph of the recitals beginning with the word “WHEREAS”.


“Existing Term Loan Agreement” has the meaning given that term in the first
paragraph of the recitals beginning with the word “WHEREAS”.


“Extended Letter of Credit” has the meaning given that term in Section 2.3.(b).


“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.
Except as otherwise provided herein, Fair Market Value shall be determined by
the Board of Trustees of the Parent (or an authorized committee thereof) acting
in good faith conclusively evidenced by a board resolution thereof delivered to
the Administrative Agent or, with respect to any asset valued at no more than
$1,000,000, such determination may be made by the chief financial officer of the
Parent or the Borrower evidenced by an officer’s certificate delivered to the
Administrative Agent.


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

11

--------------------------------------------------------------------------------


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.


“Federal Funds Rate” means, for any period, a rate per annum equal for each day
in such period to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the immediately preceding Business Day) by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal Funds brokers of recognized standing
selected by the Administrative Agent.


“Fee Letter” means that certain fee letter dated as of August 26, 2013, by and
among the Parent, the Borrower and the Administrative Agent.


“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder or under any
other Loan Document.


“Fixed Charges” means, for a given period, without duplication, the sum of
(a) the Interest Expense of any of the Parent or its Subsidiaries for such
period, plus (b) the aggregate of all regularly scheduled principal payments on
Indebtedness payable by any of the Parent or its Subsidiaries during such period
(excluding balloon, bullet or similar payments of principal due upon the stated
maturity of Indebtedness), plus (c) the aggregate amount of all Preferred
Dividends paid by any of the Parent or its Subsidiaries during such period;
provided, that with respect to any Subsidiary that is a Non-Wholly Owned
Subsidiary of the Parent, only the Parent’s Ownership Share of the Fixed Charges
of such Non-Wholly Owned Subsidiary shall be included when determining the Fixed
Charges of such Non-Wholly Owned Subsidiary. The Parent’s Ownership Share of the
Fixed Charges of its Unconsolidated Affiliates will also be included when
determining Fixed Charges of the Parent.


“Foreign Lender” means a Lender that is not a U.S. Person.


“Foreign Subsidiary” means a Subsidiary not formed under the laws of the United
States of America, any state thereof or the District of Columbia.


“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the Issuing Bank, such Defaulting Lender’s
Revolving Commitment Percentage of the outstanding Letter of Credit Liabilities
other than Letter of Credit Liabilities as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Revolving Commitment Percentage of
outstanding Swingline Loans other than Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Revolving Lenders.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding, investing or trading in securities,
commercial loans or similar extensions of credit in the ordinary course of its
business, including without limitation and only by way of example, investment
companies, insurance company separate accounts, investment advisory accounts,
managed accounts, pension plan accounts, private equity funds, venture capital
funds, hedge funds and other pooled investmentvehicles.

12

--------------------------------------------------------------------------------


“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.


“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.


“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi‑governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.


“Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension
options) of 40 years or more from the Agreement Date; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage Lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including ability to sublease; and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease.


“Guarantor” means, individually and collectively, as the context shall require:
(i) the Parent, and (ii) any other Person that is party to the Guaranty as a
Guarantor.


“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation. As the context requires, “Guaranty” shall also mean the guaranty
executed and delivered pursuant to Section 5.1. or 7.11. and substantially in
the form of Exhibit B.



13

--------------------------------------------------------------------------------


“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.


“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed or for the deferred purchase price of
property or services excluding trade debt incurred in the ordinary course of
business; (b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or for services rendered;
(c) Capitalized Lease Obligations of such Person; (d) all reimbursement
obligations (contingent or otherwise) of such Person under or in respect of any
letters of credit or acceptances (whether or not the same have been presented
for payment); (e) all Off-Balance Sheet Obligations of such Person; (f) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Mandatorily Redeemable Stock issued by such
Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (g) all
obligations of such Person in respect of any purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment that is, in each
case, evidenced by a binding agreement (excluding (i) any such obligation to the
extent the obligation can be satisfied by the issuance of Equity Interests
(other than Mandatorily Redeemable Stock), (ii) any such purchase obligation
related to the acquisition of Property in the ordinary course of business,
including an obligation to purchase the Equity Interests owned by another Person
in order to effect such an acquisition of Property, so long as such purchase
obligation is not also a takeout commitment, or (iii) any such forward equity
commitment related to the development of Property in the ordinary course of
business); (h) net obligations under any Derivatives Contract (which shall be
deemed to have an amount equal to the Derivatives Termination Value thereof at
such time but in no event shall be less than zero); and (i) all Indebtedness of
other Persons to the extent to which such Person has guaranteed or is otherwise
recourse to such Person (except for guaranties of customary exceptions for
fraud, misapplication of funds, environmental indemnities, voluntary bankruptcy,
collusive involuntary bankruptcy and other similar customary exceptions to
non-recourse liability); and (j) all Indebtedness of another Person secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation. Indebtedness of any Person
shall include (x) such Person’s Ownership Share of the Indebtedness of any
Unconsolidated Affiliate of such Person; and (y) Indebtedness of any partnership
or joint venture in which such Person is a general partner or joint venturer to
the extent of such Person’s Ownership Share of such partnership or joint venture
(except if such Indebtedness, or portion thereof, is recourse to such Person, in
which case the greater of such Person’s Ownership Share of such Indebtedness or
the amount of the recourse portion of the Indebtedness, shall be included as
Indebtedness of such Person), except, in the case of clauses (x) and (y), such
Indebtedness that is (1) owing by such an Unconsolidated Affiliate, partnership
or joint venture to the Parent, the Borrower, another Subsidiary of

14

--------------------------------------------------------------------------------


the Parent or to a Subsidiary of such Unconsolidated Affiliate, partnership, or
joint venture or (2) owing by a Subsidiary of such an Unconsolidated Affiliate,
partnership or joint venture to such Unconsolidated Affiliate, partnership or
joint venture or another Subsidiary of such Unconsolidated Affiliate,
partnership or joint venture. Indebtedness shall not include (A) any
Indebtedness that has been defeased, and (B) in the case of the Parent and its
Subsidiaries, (1) Indebtedness owing by the Parent to a Subsidiary,
(2) Indebtedness owing by a Subsidiary to the Parent or another Subsidiary, or
(3) Indebtedness owing by the Parent to an Unconsolidated Affiliate, the amount
of which, for purposes of the exclusion in this clause (3), is limited to the
Parent’s Ownership Share of Indebtedness owing to such Unconsolidated Affiliate.
All Letter of Credit Liabilities and outstanding Loans shall constitute
Indebtedness of the Borrower.


“Indirect JV Property Owner” means any Subsidiary, including any Joint Venture,
that directly or indirectly owns any Equity Interest in a Direct JV Property
Owner.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.


“Intellectual Property” has the meaning given that term in Section 6.1.(r).


“Interest Expense” means, with respect to a Person for any period, without
duplication, (a) total interest expense of such Person, including capitalized
interest not funded under a construction loan interest reserve account,
determined on a consolidated basis for such period; provided, however, that only
such Person’s Ownership Share of Interest Expense of any Non-Wholly Owned
Subsidiary shall be included, plus (b) such Person’s Ownership Share of Interest
Expense of Unconsolidated Affiliates of such Person for such period.


“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, as the Borrower may select in a Notice of Revolving
Borrowing, Notice of Term Loan Borrowing, Notice of Continuation or Notice of
Conversion, as the case may be, except that each Interest Period that commences
on the last Business Day of a calendar month (or on any day for which there is
no numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar month.
Notwithstanding the foregoing: (i) if any Interest Period for a LIBOR Loan that
is a Revolving Loan would otherwise end after the Revolving Termination Date,
such Interest Period shall end on the Revolving Termination Date; (ii) if any
Interest Period for a LIBOR Loan that is a Tranche A Term Loan would otherwise
end after the Tranche A Term Loan Maturity Date, such Interest Period shall end
on the Tranche A Term Loan Maturity Date; (iii) if any Interest Period for a
LIBOR Loan that is a Tranche B Term Loan would otherwise end after the Tranche B
Term Loan Maturity Date, such Interest Period shall end on the Tranche B Term
Loan Maturity Date; and (iv) each Interest Period that would otherwise end on a
day which is not a Business Day shall end on the immediately following Business
Day (or, if such immediately following Business Day falls in the next calendar
month, on the immediately preceding Business Day).


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time.



15

--------------------------------------------------------------------------------


“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of such other
Person. Any commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment. Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.


“Investment Grade Ratings” means a Credit Rating of BBB- or higher from S&P and
a Credit Rating of Baa3 or higher from Moody’s.


“Issuing Bank” means Wells Fargo in its capacity as an issuer of Letters of
Credit pursuant to Section 2.3.


“Joint Venture” means a Subsidiary of the Parent of which the Parent does not
have the power to control substantially all of the financial and operating
decisions of such Subsidiary due to the existence of substantive participating
rights held by holders of minority positions of the Equity Interests of such
Subsidiary. As of the Agreement Date, each of the following Subsidiaries of the
Parent is a Joint Venture: (a) Duke/Hulfish, LLC; (b) Afton Ridge Joint Venture,
LLC; (c) Goodman Princeton Holdings (Jersey) Limited; (d) Goodman Princeton
Holdings (LUX) SARL; and (e) the Subsidiaries of any of the foregoing Persons.


“JV Property” means any Property owned by a direct or indirect Subsidiary of
Duke/Hulfish, LLC or Afton Ridge Joint Venture, LLC, in each case, as of the
Agreement Date.


“L/C Commitment Amount” has the meaning given to that term in Section 2.3.(a).


“L/C Disbursement” has the meaning given to that term in Section 3.9.(b).


“Lender” means each financial institution from time to time party hereto as a
“Revolving Lender”, “Tranche A Term Loan Lender”, or “Tranche B Term Loan
Lender”, in each case, together with its respective successors and permitted
assigns, and, as the context requires, also includes the Swingline Lender;
provided, however, that except as otherwise expressly provided herein, the term
“Lender” shall exclude any Lender (or its Affiliates) in its capacity as a
Specified Derivatives Provider.


“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.


“Letter of Credit” has the meaning given that term in Section 2.3.(a).


“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Bank and the Lenders, and under the sole dominion and control of the
Administrative Agent.



16

--------------------------------------------------------------------------------


“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.


“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit (a) the Stated Amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all Reimbursement Obligations
of the Borrower at such time due and payable in respect of all drawings made
under such Letter of Credit. For purposes of this Agreement, a Revolving Lender
(other than the Lender then acting as Issuing Bank) shall be deemed to hold a
Letter of Credit Liability in an amount equal to its participation interest
under Section 2.3. in the related Letter of Credit, and the Lender then acting
as the Issuing Bank shall be deemed to hold a Letter of Credit Liability in an
amount equal to its retained interest in the related Letter of Credit after
giving effect to the acquisition by the Revolving Lenders (other than the Lender
then acting as the Issuing Bank) of their participation interests under such
Section.


“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”


“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate appearing on the Reuters Screen
LIBOR01 page (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, on the date that is two Business Days
prior to the first day of such Interest Period and having a maturity equal to
such Interest Period by (ii) a percentage equal to 1 minus the stated maximum
rate (stated as a decimal) of all reserves, if any, required to be maintained
with respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”) as specified in Regulation D of the Board of Governors of the
Federal Reserve System (or against any other category of liabilities which
includes deposits by reference to which the interest rate on LIBOR Loans is
determined or any applicable category of extensions of credit or other assets
which includes loans by an office of any Lender outside of the United States of
America). Any change in such maximum rate shall result in a change in LIBOR on
the date on which such change in such maximum rate becomes effective.


“LIBOR Loan” means a Revolving Loan, a Tranche A Term Loan (or any portion
thereof), or a Tranche B Term Loan (or any portion thereof) (in each case, other
than a Base Rate Loan) bearing interest at a rate based on LIBOR.


“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 9:00 a.m. Pacific time for such day (or if such day is not a
Business Day, the immediately preceding Business Day). The LIBOR Market Index
Rate shall be determined on a daily basis.


“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under

17

--------------------------------------------------------------------------------


which any property of such Person is transferred, sequestered or otherwise
identified for the purpose of subjecting the same to the payment of Indebtedness
or performance of any other obligation in priority to the payment of the
general, unsecured creditors of such Person; and (c) the filing of any financing
statement under the UCC that is authorized by such Person or its equivalent in
any jurisdiction, other than any precautionary filing not otherwise constituting
or giving rise to a Lien, including a financing statement filed (i) in respect
of a lease not constituting a Capitalized Lease Obligation pursuant to Section
9-505 (or a successor provision) of the UCC or its equivalent as in effect in an
applicable jurisdiction or (ii) in connection with a sale or other disposition
of accounts or other assets not prohibited by this Agreement in a transaction
not otherwise constituting or giving rise to a Lien.


“Loan” means a Revolving Loan, a Tranche A Term Loan, a Tranche B Term Loan or a
Swingline Loan, and “Loans” means, collectively, the Revolving Loans, the
Tranche A Term Loans, the Tranche B Term Loans, and the Swingline Loans.


“Loan Document” means this Agreement, each Note, the Guaranty, each Letter of
Credit Document, the Fee Letter and each other document or instrument now or
hereafter executed and delivered by a Loan Party in connection with, pursuant to
or relating to this Agreement (other than any Specified Derivatives Contract).


“Loan Party” means the Borrower and each of the Guarantors. Schedule 1.1. sets
forth the Loan Parties in addition to the Borrower as of the Agreement Date.


“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise, (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or part (other than an
Equity Interest which is redeemable solely in exchange for common stock or other
equivalent common Equity Interests), in the case of each of clauses (a) through
(c), on or prior to the latest of (i) the Revolving Termination Date, (ii) the
Tranche A Term Loan Maturity Date and (iii) the Tranche B Term Loan Maturity
Date.


“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise) or results of operations
of the Parent and its Subsidiaries taken as a whole, (b) the ability of the
Parent, the Borrower or any other Loan Party to perform its obligations under
any Loan Document to which it is a party, (c) the validity or enforceability of
any of the Loan Documents, (d) the rights and remedies of the Lenders, the
Issuing Bank and the Administrative Agent under any of the Loan Documents or
(e) the timely payment of the principal of or interest on the Loans or other
amounts payable in connection therewith or the timely payment of all
Reimbursement Obligations.


“Material Contract” means any contract or other arrangement (other than Loan
Documents and Specified Derivatives Contracts) to which the Borrower, any
Subsidiary or any other Loan Party is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect.


“Material Indebtedness” has the meaning given that term in Section 10.1.(d)(i).



18

--------------------------------------------------------------------------------


“Moody’s” means Moody’s Investors Service, Inc. and its successors.


“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.


“Mortgage Receivable” means a promissory note made by a Person other than the
Parent, the Borrower or another Subsidiary and secured by a Mortgage of which
the Parent, the Borrower or other Subsidiary is the holder and retains the
rights of collection of all payments thereunder.


“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.


“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.


“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods): (a) rents and other revenues received in the ordinary
course from such Property (including proceeds of rent loss or business
interruption insurance but excluding pre-paid rents and revenues and security
deposits except to the extent applied in satisfaction of tenants’ obligations
for rent) minus (b) all expenses paid (excluding interest but including an
appropriate accrual for property taxes and insurance) related to the ownership,
operation or maintenance of such Property, including but not limited to property
taxes, assessments and the like, insurance, utilities, payroll costs,
maintenance, repair and landscaping expenses, marketing expenses, and general
and administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Property, but specifically excluding general overhead expenses of the
Parent and its Subsidiaries and any property management fees) minus (c) the
Reserves for Replacements for such Property as of the end of such period minus
(d) the greater of (i) the actual property management fee paid to third parties
during such period with respect to such Property and (ii) the amount of
management fees reimbursed by tenants of such Property during such period. If
for any given period the sum derived from the foregoing calculation for a
Property is a negative number, NOI for such Property shall be deemed to be zero
for such period. For purposes of determining Total Asset Value for the purpose
of calculating the financial covenants in Sections 9.1.(a) and 9.1.(h) only, Net
Operating Income as used in the definition of Total Asset Value shall be
determined without giving effect to the deduction described in clause (c) of
this definition.


“Net Proceeds” means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.



19

--------------------------------------------------------------------------------


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
customary exceptions to nonrecourse liability) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness.


“Non-Wholly Owned Subsidiary” means any Subsidiary of a Person that is not a
Wholly Owned Subsidiary.


“Note” means a Revolving Note, a Tranche A Term Loan Note, a Tranche B Term Loan
Note or a Swingline Note, and “Notes” means, collectively, the Revolving Notes,
the Tranche A Term Loan Notes, the Tranche B Term Loan Notes and the Swingline
Note.


“Notice of Continuation” means a notice substantially in the form of Exhibit C
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.9. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.


“Notice of Conversion” means a notice substantially in the form of Exhibit D (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.10. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.


“Notice of Revolving Borrowing” means a notice substantially in the form of
Exhibit E (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.1.(b) evidencing the Borrower’s
request for a borrowing of Revolving Loans.


“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit F (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.4.(b) evidencing the Borrower’s request
for a Swingline Loan.


“Notice of Term Loan Borrowing” means a notice substantially in the form of
Exhibit G (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.2(b) evidencing Borrower’s request
for a borrowing of Tranche A Term Loans or Tranche B Term Loans, as applicable.


“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent, the
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and

20

--------------------------------------------------------------------------------


whether or not evidenced by any promissory note. For the avoidance of doubt,
“Obligations” shall not include Specified Derivatives Obligations.


“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants that are not Affiliates of the Borrower
and paying rent at rates not materially less than rates generally prevailing at
the time the applicable lease was entered into, pursuant to binding leases as to
which no monetary default has occurred and has continued unremedied for 60 or
more days to (b) the aggregate net rentable square footage of such Property.


“Off-Balance Sheet Obligations” means liabilities and obligations of the Parent,
any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Parent would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Parent’s report on Form 10‑Q or Form 10‑K (or their
equivalents) which the Parent is required to file with the SEC.


“OFAC” has the meaning given that term in Section 6.1.(w).


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.6.).


“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.


“Parent” has the meaning set forth in the introductory paragraph hereof and
shall include the Parent’s successors and permitted assigns.


“Participant” has the meaning given that term in Section 12.5.(d).


“Participant Register” has the meaning given that term in Section 12.5.(d).



21

--------------------------------------------------------------------------------


“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).


“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.


“Permitted Liens” means, with respect to any asset or property of a Person,
(a)(i) Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws), and (ii) the claims
of materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, in the case of clauses (a)(i) and (a)(ii), are not at the time required
to be paid or discharged under Section 7.5.; (b) Liens consisting of deposits or
pledges made, in the ordinary course of business, in connection with, or to
secure payment of, obligations under workers’ compensation, unemployment
insurance or similar Applicable Laws or of deposits made to secure the
performance of bids, tenders, trade contracts, leases, licenses, franchises,
surety and appeal bonds, performance bonds and other obligations of a like
nature; (c) Liens consisting of encumbrances in the nature of zoning
restrictions, easements, and rights or restrictions of record on the use of real
property, which do not materially detract from the value of such property or
impair the intended use thereof in the business of such Person; (d) the rights
of tenants under leases or subleases not interfering with the ordinary conduct
of business of such Person; (e) Liens in favor of the Administrative Agent for
its benefit and the benefit of the Lenders and the Issuing Bank; (f) Liens in
existence on the Agreement Date (other than the types referred to in clauses (a)
through (e) above and (g) and (h) below) that are set forth on Part II of
Schedule 6.1.(f) and Liens in existence on the Agreement Date that are not set
forth on Part II of Schedule 6.1.(f) securing Indebtedness in an aggregate
principal amount not exceeding $20,000,000, together with any extensions,
replacements, modifications or renewals of the Liens described in this clause
(f); provided, that (A) no such Lien extends to any additional property other
than after-acquired property that is affixed or incorporated into the property
initially covered by such Lien and (B) such extensions, replacements,
modifications, or renewals of such Lien do not cause a Default or Event of
Default; (g) Liens securing judgments so long as the judgments secured do not
give rise to an Event of Default under Section 10.1.; and (h) Liens on
Properties securing Indebtedness for money borrowed in the ordinary course of
business so long as such Liens do not give rise to an Event of Default under
Section 10.1.


“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.


“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.


“Post-Default Rate” means, in respect of any principal of any Loan or any
Reimbursement Obligation, the rate otherwise applicable plus an additional two
percent (2.0%) per annum and with respect to any other Obligation, a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin for Term Loans as set forth in the column titled “Applicable Margin Term

22

--------------------------------------------------------------------------------


Loans” of the table in the definition of “Applicable Margin” and determined in
accordance with the definition of “Applicable Margin” plus two percent (2.0%).


“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent, the Borrower or another Subsidiary. Preferred Dividends shall not
include dividends or distributions (a) paid or payable solely in Equity
Interests (other than Mandatorily Redeemable Stock) payable to holders of such
class of Equity Interests, (b) paid or payable to the Parent, the Borrower or
another Subsidiary, or (c) constituting or resulting in the redemption of
Preferred Equity Interests, other than scheduled redemptions not constituting
balloon, bullet or similar redemptions in full.


“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.


“Principal Office” means the office of the Administrative Agent located at 608
Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402‑1916, or any other
subsequent office that the Administrative Agent shall have specified as the
Principal Office by written notice to the Borrower and the Lenders.


“Property” means a parcel (or group of related parcels) of real property
developed (or to be developed) by the Parent, the Borrower or any other
Subsidiary.


“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a) (i) the amount of such Lender’s Revolving Commitment plus (ii) the amount
of such Lender’s outstanding Term Loans to (b) (i) the aggregate amount of the
Revolving Commitments of all Lenders plus (ii) the aggregate amount of all
outstanding Term Loans; provided, however, that if at the time of determination
the Revolving Commitments have terminated or been reduced to zero, the “Pro Rata
Share” of each Lender shall be the ratio, expressed as a percentage of (A) the
sum of the unpaid principal amount of all outstanding Revolving Loans, Term
Loans, Swingline Loans and Letter of Credit Liabilities owing to such Lender as
of such date to (B) the sum of the aggregate unpaid principal amount of all
outstanding Revolving Loans, Term Loans, Swingline Loans and Letter of Credit
Liabilities of all Lenders as of such date. If at the time of determination the
Revolving Commitments have terminated and there are no outstanding Loans or
Letter of Credit Liabilities, then the Pro Rata Shares of the Lenders shall be
determined as of the most recent date on which any Loans and/or Letters of
Credit Liabilities were outstanding. For purposes of this definition, a Lender
shall be deemed to hold a Swingline Loan or a Letter of Credit Liability to the
extent such Lender has acquired a participation therein under the terms of this
Agreement and has not failed to perform its obligations in respect of such
participation.


“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.


“Rating Agency” means S&P or Moody’s.


“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.


“Recourse Indebtedness” means with respect to a Person, Indebtedness for
borrowed money that is not Nonrecourse Indebtedness.



23

--------------------------------------------------------------------------------


“Register” has the meaning given that term in Section 12.5.(c).


“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request by or directive of such Governmental Authority or
monetary authority regarding capital adequacy. Notwithstanding anything herein
to the contrary, (a) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (b) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Regulatory Change”, regardless of the date enacted,
adopted or issued.


“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Issuing Bank for any drawing honored
by the Issuing Bank under a Letter of Credit.


“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person’s
Affiliates.


“Requisite Lenders” means, as of any date, (a) Lenders having at least 51% of
the aggregate amount of the Revolving Commitments and the outstanding Term Loans
of all Lenders, or (b) if the Revolving Commitments have been terminated or
reduced to zero, Lenders holding at least 51% of the principal amount of the
aggregate outstanding Loans and Letter of Credit Liabilities; provided that
(i) in determining such percentage at any given time, all then existing
Defaulting Lenders will be disregarded and excluded, and (ii) at all times when
two or more Lenders (excluding Defaulting Lenders) are party to this Agreement,
the term “Requisite Lenders” shall in no event mean less than two Lenders. For
purposes of this definition, a Revolving Lender shall be deemed to hold a
Swingline Loan or a Letter of Credit Liability to the extent such Lender has
acquired a participation therein under the terms of this Agreement and has not
failed to perform its obligations in respect of such participation.


“Requisite Revolving Lenders” means, as of any date, (a) Revolving Lenders
having at least 51% of the aggregate amount of the Revolving Commitments of all
Revolving Lenders, or (b) if the Revolving Commitments have been terminated or
reduced to zero, the Revolving Lenders holding at least 51%of the principal
amount of the aggregate outstanding Revolving Loans, Swingline Loans and Letter
of Credit Liabilities; provided that (i) in determining such percentage at any
given time, all then existing Defaulting Lenders that are Revolving Lenders will
be disregarded and excluded, and (ii) at all times when two or more Revolving
Lenders (excluding Defaulting Lenders that are Revolving Lenders) are party to
this Agreement, the term “Requisite Revolving Lenders” shall in no event mean
less than two Revolving Lenders. For purposes of this definition, a Revolving
Lender (other than the Swingline Lender) shall be deemed to hold a Swingline
Loan and a Revolving Lender (other than the Issuing Bank) shall be deemed to
hold a Letter of Credit Liability, in each case, to the extent such Revolving
Lender has

24

--------------------------------------------------------------------------------


acquired a participation therein under the terms of this Agreement and has not
failed to perform its obligations in respect of such participation.


“Requisite Term Loan Lenders” means, as of any date, Term Loan Lenders having at
least 51% of the aggregate outstanding principal amount of the Term Loans;
provided that (i) in determining such percentage at any given time, all then
existing Defaulting Lenders that are Term Loan Lenders will be disregarded and
excluded, and (ii) at all times when two or more Term Loan Lenders (excluding
Defaulting Lenders that are Term Loan Lenders) are party to this Agreement, the
term “Requisite Term Loan Lenders” shall in no event mean less than two Term
Loan Lenders.


“Reserve for Replacements” means, for any period and with respect to any
Property (determined in proportion to the number of days during which such
Property was owned by the Borrower or its Subsidiaries during such period), an
amount equal to (a) the aggregate square footage of all completed space of such
Property times (b) $0.20 (or for purposes of determining Net Operating Income
for the calculation of the financial covenants in Sections 9.1.(d) and (e),
$0.10) times (c) the number of days in such period divided by (d) 365. If the
term Reserve for Replacements is used without reference to any specific
Property, then it shall be determined on an aggregate basis with respect to all
Properties owned by the Borrower or its Wholly Owned Subsidiaries and the
applicable Ownership Shares of all Properties owned by Unconsolidated Affiliates
and Non-Wholly Owned Subsidiaries.


“Responsible Officer” means, with respect to the Parent, the chief executive
officer, chief financial officer or any executive vice president and, with
respect to any other Loan Party, the president, any vice president or executive
vice president, the treasurer or the secretary.


“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent, the Borrower or any
of their respective Subsidiaries now or hereafter outstanding, except a dividend
payable solely in shares of that class of Equity Interests to the holders of
that class; (b) any redemption, conversion, exchange, retirement, sinking fund
or similar payment, purchase or other acquisition for value, direct or indirect,
of any Equity Interest of the Parent, the Borrower or any of their respective
Subsidiaries now or hereafter outstanding; and (c) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire any Equity Interests of the Parent, the Borrower or any of their
respective Subsidiaries now or hereafter outstanding.


“Revolving Commitment” means as to each Lender (other than the Swingline
Lender), such Lender’s obligation to make Revolving Loans pursuant to
Section 2.1., to issue (in the case of the Issuing Bank) and to participate (in
the case of the other Lenders) in Letters of Credit pursuant to Section 2.3.(i),
and to participate in Swingline Loans pursuant to Section 2.4.(e), in an amount
up to, but not exceeding the amount set forth for such Lender on Schedule I as
such Lender’s “Revolving Commitment Amount” or as set forth in any applicable
Assignment and Assumption or any agreement executed by a Person becoming a
Lender with an obligation to make Revolving Loans in accordance with
Section 2.16., as the same may be reduced from time to time pursuant to
Section 2.12. or increased or reduced as appropriate to reflect any assignments
to or by such Lender effected in accordance with Section 12.5. or increased as
appropriate to reflect any increase effected in accordance with Section 2.16.


“Revolving Commitment Percentage” means, as to each Revolving Lender with a
Revolving Commitment, the ratio, expressed as a percentage, of (a) the amount of
such Revolving Lender’s Revolving Commitment to (b) the aggregate amount of the
Revolving Commitments of all Revolving Lenders; provided, however, that if at
the time of determination the Revolving Commitments have been terminated or been
reduced to zero, the “Revolving Commitment Percentage” of each Revolving Lender

25

--------------------------------------------------------------------------------


shall be the “Revolving Commitment Percentage” of such Revolving Lender in
effect immediately prior to such termination or reduction.


“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Liabilities and
Swingline Loans at such time.


“Revolving Lender” means a Lender having a Revolving Commitment, or if the
Revolving Commitments have terminated, holding any Revolving Loans.


“Revolving Loan” means a loan made by a Revolving Lender to the Borrower
pursuant to Section 2.1.(a).


“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit H, payable to the order of a Lender in a principal amount equal
to the amount of such Lender’s Commitment.


“Revolving Termination Date” means January 15, 2018, or such later date to which
the Revolving Termination Date may be extended pursuant to Section 2.13.


“Secured Indebtedness” means, as of a given date, the aggregate principal amount
of all Indebtedness of any of the Parent or its Subsidiaries outstanding on such
date that is secured in any manner by any Lien on any property; provided that
for the purpose of calculating the financial covenants in Section 9.1. with
respect to any Subsidiary that is a Non-Wholly Owned Subsidiary of the Parent,
only the Parent’s Ownership Share of the Secured Indebtedness of such Non-Wholly
Owned Subsidiary shall be included when determining the Secured Indebtedness of
such Non-Wholly Owned Subsidiary, and, in the case of the Parent, Secured
Indebtedness shall include (without duplication), the Parent’s Ownership Share
of the Secured Indebtedness of its Unconsolidated Affiliates. Notwithstanding
anything to the contrary in the foregoing, Indebtedness secured only by a pledge
of Equity Interests owned by the Parent or its Subsidiaries shall be deemed to
be Unsecured Indebtedness.


“SEC” means the United States Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.


“Securities Act” means the United States Securities Act of 1933, as amended from
time to time, together with all rules and regulations issued thereunder.


“Solvent” means, when used with respect to any Person, that (a) the fair value
of its assets (excluding any Indebtedness due from any Affiliate of such Person)
is in excess of its liabilities (including all contingent liabilities computed
at the amount which, in light of all facts and circumstances existing at such
time, represents the amount that could reasonably be expected to become an
actual and matured liability); (b)  such Person is able to pay its debts or
other obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.


“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, between the Borrower or any Subsidiary
of the Borrower and any Specified Derivatives Provider, and which was not
prohibited by any of the Loan Documents when made or entered into.



26

--------------------------------------------------------------------------------


“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or its Subsidiaries under or
in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.


“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.


“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.


“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.


“Subsidiary” means, with respect to any Person, (i) any corporation,
partnership, limited liability company or other entity of which at least a
majority of the Equity Interests (which Equity Interests have by the terms
thereof ordinary voting power to elect a majority of the board of directors or
other individuals performing similar functions of such corporation, partnership,
limited liability company or other entity (without regard to the occurrence of
any contingency)) is at the time directly or indirectly owned or controlled by
such Person, or (ii) any corporation, partnership, limited liability company or
other entity of which the accounts are consolidated with those of such Person
pursuant to GAAP.


“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.4. in an amount up to, but not exceeding the amount
set forth in the first sentence of Section 2.4.(a), as such amount may be
reduced from time to time in accordance with the terms hereof.


“Swingline Lender” means Wells Fargo Bank, National Association, together with
its successors and assigns.


“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.4.


“Swingline Maturity Date” means the date which is 7 Business Days prior to the
Revolving Termination Date.


“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit I, payable to the order of the Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.


“Tangible Net Worth” means, as of a given date, the aggregate stockholders’
equity of the Parent and its Subsidiaries determined on a consolidated basis
plus accumulated depreciation and amortization, minus (to the extent included
when determining stockholders’ equity of the Parent and its Subsidiaries):
(a) other than in respect of CBRE Strategic Partners Asia, the amount of any
write-up in the book value of any assets reflected in any balance sheet
resulting from revaluation thereof or any write‑up in excess of the cost of such
assets acquired, and (b) the aggregate of all amounts appearing on the assets
side of any such balance sheet for franchises, licenses, permits, patents,
patent applications, copyrights, trademarks, service marks, trade names,
goodwill, treasury stock, experimental or organizational expenses

27

--------------------------------------------------------------------------------


and other like assets which would be classified as intangible assets under GAAP,
all determined on a consolidated basis.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Term Loan” means a Tranche A Term Loan or a Tranche B Term Loan, and “Term
Loans” means, collectively, Tranche A Term Loans and Tranche B Term Loans.


“Term Loan Lender” means a Tranche A Term Loan Lender or a Tranche B Term Loan
Lender, or both a Tranche A Term Loan Lender and a Tranche B Term Loan Lender,
as the context requires.


“Titled Agent” has the meaning given that term in Section 11.9.


“Total Asset Value” means, as of a given date, the sum (without duplication) of
all of the following of the Parent and its Wholly Owned Subsidiaries determined
on a consolidated basis applied on a consistent basis: (a) Unrestricted Cash;
plus (b) the quotient of (i) Net Operating Income of the Parent and its Wholly
Owned Subsidiaries for the fiscal quarter most recently ended multiplied by 4,
divided by (ii) the Capitalization Rate; plus (c) the GAAP book value of
Properties acquired during the fiscal quarter most recently ended; plus (d) the
GAAP book value of all Development Properties; plus (e) the GAAP book value of
Unimproved Land; plus (f) the GAAP book value of Mortgage Receivables; plus
(g) the GAAP book value of the Investment in CBRE Strategic Partners Asia. The
Parent’s Ownership Share of assets held by Non-Wholly Owned Subsidiaries and
Unconsolidated Affiliates (excluding, in the case of an Unconsolidated
Affiliate, assets of the type described in the immediately preceding clause (a))
will be included in the calculation of Total Asset Value consistent with the
above described treatment for wholly owned assets. To avoid duplication, Net
Operating Income shall not include amounts attributable to (x) Properties
acquired or disposed of during the fiscal quarter ending immediately prior to
any date of determination of Total Asset Value or (y) Properties that were
Development Properties at the end of such fiscal quarter. For purposes of this
definition, to the extent that the percentage of Total Asset Value attributable
to Properties (including Development Properties) and Unimproved Land not located
in a State of the United States of America or in the District of Columbia would
exceed 20.0%, such excess shall be excluded from the calculation of Total Asset
Value.


“Total Indebtedness” means, without duplication, all Indebtedness of the Parent
and its Ownership Share of the Indebtedness of its Subsidiaries, other than any
Indebtedness of the Parent or its Subsidiaries owing to the Parent or another
Subsidiary and any Indebtedness of the Parent or its Subsidiaries that has been
defeased.


“Tranche A Term Loan” means a loan made by a Tranche A Term Loan Lender to the
Borrower pursuant to Section 2.2. or Section 2.16.


“Tranche A Term Loan Commitment” means, as to each Lender, such Lender’s
obligation to make a Tranche A Term Loan (a) on the Effective Date pursuant to
Section 2.2., in an amount equal to the amount set forth for such Lender on
Schedule I as such Lender’s “Tranche A Term Loan Commitment Amount” or (b) after
the Effective Date as set forth in any agreement executed by an existing Lender
or a Person becoming a Lender in accordance with Section 2.16.



28

--------------------------------------------------------------------------------


“Tranche A Term Loan Lender” means a Lender having a Tranche A Term Loan
Commitment, or if the Tranche A Term Loan Commitment of such Lender has
terminated, any such Lender holding a Tranche A Term Loan, and any other Lender
holding a Tranche A Term Loan.


“Tranche A Term Loan Maturity Date” means March 7, 2018.


“Tranche A Term Loan Note” means a promissory note of the Borrower substantially
in the form of Exhibit J, payable to the order of a Tranche A Term Loan Lender
in a principal amount equal to the amount of such Tranche A Term Loan Lender’s
Tranche A Term Loan at the time of the making or acquisition of such Loan.


“Tranche B Term Loan” means a loan made by a Tranche B Term Loan Lender to the
Borrower pursuant to Section 2.2. or Section 2.16.


“Tranche B Term Loan Commitment” means, as to each Lender, such Lender’s
obligation to make a Tranche B Term Loan (a) on the Effective Date pursuant to
Section 2.2., in an amount up to, but not exceeding, the amount set forth for
such Lender on Schedule I as such Lender’s “Tranche B Term Loan Commitment
Amount” or (b) after the Effective Date as set forth in any agreement executed
by an existing Lender or a Person becoming a Lender in accordance with
Section 2.16.


“Tranche B Term Loan Lender” means a Lender having a Tranche B Term Loan
Commitment, or if the Tranche B Term Loan Commitment of such Lender has
terminated, any such Lender holding a Tranche B Term Loan, and any other Lender
holding a Tranche B Term Loan.


“Tranche B Term Loan Maturity Date” means January 15, 2019.


“Tranche B Term Loan Note” means a promissory note of the Borrower substantially
in the form of Exhibit K, payable to the order of a Tranche B Term Loan Lender
in a principal amount equal to the amount of such Tranche B Term Loan Lender’s
Tranche B Term Loan at the time of the making or acquisition of such Loan.


“Transfer Authorizer Designation Form” means a form substantially in the form of
Exhibit L to be delivered to the Administrative Agent pursuant to
Section 5.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.


“Type” with respect to any Revolving Loan or Term Loan, refers to whether such
Loan, or portion thereof in the case of a Term Loan, is a LIBOR Loan or a Base
Rate Loan.


“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.


“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.
For purposes of this definition with respect to the Parent and the Borrower,
CBRE Strategic Partners Asia shall be deemed not to be an Unconsolidated
Affiliate.


“Unencumbered Asset Value” means (a) Unrestricted Cash; plus (b) the
Unencumbered NOI for the fiscal quarter most recently ended times 4 divided by
the Capitalization Rate; plus (c) the GAAP book value of all Eligible Properties
acquired during the fiscal quarter most recently ended; plus (d) the GAAP

29

--------------------------------------------------------------------------------


book value of all Development Properties being developed for use as an office or
industrial Property that would be Eligible Properties if clause (a) of the
definition of “Eligible Property” were given no effect; plus (e) the GAAP book
value of Unimproved Land that would be Eligible Properties if clauses (a) and
(f) of the definition of “Eligible Property” were given no effect. To avoid
duplication, Net Operating Income shall not include amounts attributable to
(x) Properties acquired or disposed of during the fiscal quarter ending
immediately prior to any date of determination of Unencumbered Asset Value or
(y) Properties that were Development Properties at the end of such fiscal
quarter. For purposes of this definition, to the extent that the amount of
Unencumbered Asset Value attributable to (u) JV Properties would exceed 15% of
the Unencumbered Asset Value, such excess shall be excluded from the calculation
of Unencumbered Asset Value, (v) Properties subject to a ground lease would
exceed 10.0% of the Unencumbered Asset Value, such excess shall be excluded from
the calculation of Unencumbered Asset Value, (w) Properties not located in a
State of the United States of America or in the District of Columbia would
exceed 15.0% of Unencumbered Asset Value, such excess shall be excluded from the
calculation of Unencumbered Asset Value, (x) Properties that are Development
Properties would exceed 10% of Unencumbered Asset Value, such excess shall be
excluded from the calculation of Unencumbered Asset Value, (y) Unimproved Land
would exceed 5.0% of the Unencumbered Asset Value, such excess shall be excluded
from the calculation of Unencumbered Asset Value, and (z) the assets described
in the immediately preceding clauses(u) through (y), without duplication, would
exceed, in the aggregate, 25.0% of Unencumbered Asset Value, such excess shall
be excluded from the calculation of Unencumbered Asset Value.


“Unencumbered NOI” means, for any period, Net Operating Income from all Eligible
Properties; provided, however, that with respect to any JV Property that is an
Eligible Property, only the Borrower’s or its Subsidiary’s Ownership Share of
the Net Operating Income shall be included.


“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred and which is not
a Development Property.


“Unrestricted Cash” means cash and Cash Equivalents held by the Parent and its
Subsidiaries other than tenant deposits and other cash and Cash Equivalents that
are subject to a Lien or a Negative Pledge or the disposition of which is
restricted in any way.


“Unsecured Indebtedness” means, as of a given date, Indebtedness of any of the
Parent or its Subsidiaries that is not Secured Indebtedness.


“Unsecured Interest Expense” means, as of a given date, Interest Expense of any
of the Parent or its Subsidiaries with respect to all Unsecured Indebtedness of
the Parent and its Subsidiaries.


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.


“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10.(g)(ii)(B)(III).


“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.


“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Wholly Owned

30

--------------------------------------------------------------------------------


Subsidiaries of such Person or by such Person and one or more other Wholly Owned
Subsidiaries of such Person.


“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.


“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.


Section 1.2. General; References to Eastern Time.
Unless otherwise indicated, all accounting terms and computations as to
accounting or financial matters shall be interpreted or determined in accordance
with GAAP from time to time; provided that, if at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and either the Borrower or the Requisite Lenders shall so
request, the Administrative Agent, the Lenders, the Parent and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the appropriate Lenders pursuant to Section 12.6.); provided further that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Parent shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
Notwithstanding the preceding sentence, for the purpose of determining
compliance with Section 9.1., the calculation of liabilities shall not include
any fair value adjustments to the carrying value of liabilities to record such
liabilities at fair value pursuant to electing the fair value option election
under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value Option for
Financial Assets and Financial Liabilities) or other FASB standards allowing
entities to elect fair value option for financial liabilities. References in
this Agreement to “Sections”, “Articles”, “Exhibits” and “Schedules” are to
sections, articles, exhibits and schedules herein and hereto unless otherwise
indicated. references in this Agreement to any document, instrument or agreement
(a) shall include all exhibits, schedules and other attachments thereto,
(b) except as expressly provided otherwise in any Loan Document, shall include
all documents, instruments or agreements issued or executed in replacement
thereof, to the extent permitted hereby and (c) shall mean such document,
instrument or agreement, or replacement or predecessor thereto, as amended,
supplemented, restated or otherwise modified from time to time to the extent not
otherwise stated herein or prohibited hereby. Wherever from the context it
appears appropriate, each term stated in either the singular or plural shall
include the singular and plural, and pronouns stated in the masculine, feminine
or neuter gender shall include the masculine, the feminine and the neuter.
Unless explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Parent or a Subsidiary of such Subsidiary and a reference to
an “Affiliate” means a reference to an Affiliate of the Parent. Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement. Unless otherwise indicated, all references to time are references to
Eastern time daylight or standard, as applicable.


Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.
When determining the Applicable Margin and compliance by the Parent or the
Borrower with any financial covenant contained in any of the Loan Documents (a)
only the Ownership Share of the Parent or the Borrower, as applicable, of the
financial attributes of a Subsidiary that is a Non-Wholly Owned

31

--------------------------------------------------------------------------------


Subsidiary shall be included and (b) the Parent’s Ownership Share of the
Borrower shall be deemed to be 100.0%.


Article II. Credit Facility
Section 2.1. Revolving Loans.
(a)    Making of Revolving Loans. Subject to the terms and conditions set forth
in this Agreement, including without limitation, Section 2.15., each Revolving
Lender severally and not jointly agrees to make Revolving Loans to the Borrower
during the period from and including the Effective Date to but excluding the
Revolving Termination Date, in an aggregate principal amount at any one time
outstanding up to, but not exceeding, such Revolving Lender’s Revolving
Commitment. Each borrowing of Revolving Loans that are to be (i) Base Rate Loans
shall be in an aggregate minimum amount of $1,000,000 and integral multiples of
$500,000 in excess thereof and (ii) LIBOR Loans shall be in an aggregate minimum
amount of $2,000,000 and integral multiples of $1,000,000 in excess thereof.
Notwithstanding the immediately preceding two sentences but subject to
Section 2.15., a borrowing of Revolving Loans may be in the aggregate amount of
the unused Revolving Commitments. Within the foregoing limits and subject to the
terms and conditions of this Agreement, the Borrower may borrow, repay and
reborrow Revolving Loans.


(b)    Requests for Revolving Loans. Not later than 12:00 noon Eastern time at
least 1 Business Day prior to a borrowing of Revolving Loans that are to be Base
Rate Loans and not later than 12:00 noon Eastern time at least 3 Business Days
prior to a borrowing of Revolving Loans that are to be LIBOR Loans, the Borrower
shall deliver to the Administrative Agent a Notice of Revolving Borrowing. Each
Notice of Revolving Borrowing shall specify the aggregate principal amount of
the Revolving Loans to be borrowed, the date such Revolving Loans are to be
borrowed (which must be a Business Day), the Type of the requested Revolving
Loans, and if such Revolving Loans are to be LIBOR Loans, the initial Interest
Period for such Revolving Loans. Each Notice of Revolving Borrowing shall be
irrevocable once given and binding on the Borrower. Prior to delivering a Notice
of Revolving Borrowing, the Borrower may (without specifying whether a Revolving
Loan will be a Base Rate Loan or a LIBOR Loan) request that the Administrative
Agent provide the Borrower with the most recent LIBOR available to the
Administrative Agent. The Administrative Agent shall provide such quoted rate to
the Borrower on the date of such request or as soon as possible thereafter.


(c)    Funding of Revolving Loans. Promptly after receipt of a Notice of
Revolving Borrowing under the immediately preceding subsection (b), the
Administrative Agent shall notify each Revolving Lender of the proposed
borrowing. Each Revolving Lender shall deposit an amount equal to such Revolving
Lender’s Revolving Commitment Percentage of the aggregate principal amount of
the Revolving Loans requested by the Borrower with the Administrative Agent at
the Principal Office, in immediately available funds not later than 11:00 a.m.
Eastern time on the date of such proposed borrowing of Revolving Loans. Subject
to fulfillment of all applicable conditions set forth herein, the Administrative
Agent shall make available to the Borrower in the account specified in the
Transfer Authorizer Designation Form, not later than 2:00 p.m. Eastern time on
the date of the requested borrowing of Revolving Loans, the proceeds of such
amounts received by the Administrative Agent.


(d)    Assumptions Regarding Funding by Lenders. With respect to Revolving Loans
to be made after the Effective Date, unless the Administrative Agent shall have
been notified by any Revolving Lender that such Revolving Lender will not make
available to the Administrative Agent a Revolving Loan to be made by such
Revolving Lender in connection with any borrowing, the Administrative Agent may
assume that such Revolving Lender will make the proceeds of such Revolving Loan
available to the

32

--------------------------------------------------------------------------------


Administrative Agent in accordance with this Section, and the Administrative
Agent may (but shall not be obligated to), in reliance upon such assumption and
after receipt of written consent from the Borrower, make available to the
Borrower the amount of such Revolving Loan to be provided by such Revolving
Lender. In such event, if such Revolving Lender does not make available to the
Administrative Agent the proceeds of such Revolving Loan, then such Revolving
Lender and the Borrower severally agree to pay to the Administrative Agent on
demand the amount of such Revolving Loan with interest thereon, for each day
from and including the date such Revolving Loan is made available to the
Borrower but excluding the date of payment to the Administrative Agent, at (i)
in the case of a payment to be made by such Revolving Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans. If the Borrower and such Revolving Lender shall pay the amount
of such interest to the Administrative Agent for the same or overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Revolving Lender pays to
the Administrative Agent the amount of such Revolving Loan, the amount so paid
shall constitute such Revolving Lender’s Revolving Loan included in the
borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Revolving Lender that shall have failed to make
available the proceeds of a Revolving Loan to be made by such Revolving Lender.


Section 2.2. Term Loans.
(a)    Making of Term Loans.


(i)    Subject to the terms and conditions hereof, on the Effective Date, each
Tranche A Term Loan Lender severally and not jointly agrees to make a Tranche A
Term Loan to the Borrower in the aggregate principal amount equal to the amount
of such Lender’s Tranche A Term Loan Commitment described in clause (a) of the
definition thereof. Upon a Tranche A Term Lender’s funding of its Tranche A Term
Loan on the Effective Date in the principal amount of its Tranche A Term Loan
Commitment described in clause (a) of the definition thereof, such Tranche A
Term Loan Commitment of such Tranche A Term Loan Lender shall terminate.


(ii)    Subject to the terms and conditions hereof, on the Effective Date, each
Tranche B Term Loan Lender severally and not jointly agrees to make a Tranche B
Term Loan to the Borrower in the aggregate principal amount equal to the amount
of such Lender’s Tranche B Term Loan Commitment described in clause (a) of the
definition thereof. Upon a Tranche B Term Lender’s funding of its Tranche B Term
Loan on the Effective Date in the principal amount of its Tranche A Term Loan
Commitment described in clause (a) of the definition thereof, such Tranche B
Term Loan Commitment of such Tranche B Term Loan Lender shall terminate.


(b)    Requests for Term Loans.


(i)    Not later than 12:00 noon Eastern time at least 3 Business Days prior to
the anticipated Effective Date, the Borrower shall deliver to the Administrative
Agent a Notice of Term Loan Borrowing requesting that the Tranche A Term Loan
Lenders make the Tranche A Term Loans on the Effective Date and specifying the
aggregate principal amount of Tranche A Term Loans to be borrowed, the Type of
the Tranche A Term Loans, and if such Tranche A Term Loans are to be LIBOR
Loans, the initial Interest Period for the Tranche A Term Loans. Such notice
shall be irrevocable once given and binding on the Borrower. Prior to delivering
such Notice of Term Loan Borrowing, the Borrower may (without specifying whether
the Tranche A Term Loans, or any portion thereof, will be Base Rate Loans or
LIBOR Loans) request that the

33

--------------------------------------------------------------------------------


Administrative Agent provide the Borrower with the most recent LIBOR available
to the Administrative Agent. The Administrative Agent shall provide such quoted
rate to the Borrower on the date of such request or as soon as possible
thereafter.


(ii)    Not later than 12:00 noon Eastern time at least 3 Business Days prior to
the anticipated Effective Date, the Borrower shall deliver to the Administrative
Agent a Notice of Term Loan Borrowing requesting that the Tranche B Term Loan
Lenders make the Tranche B Term Loans on the Effective Date and specifying the
aggregate principal amount of Tranche B Term Loans to be borrowed, the Type of
the Tranche B Term Loans, and if such Tranche B Term Loans are to be LIBOR
Loans, the initial Interest Period for the Tranche B Term Loans. Such notice
shall be irrevocable once given and binding on the Borrower. Prior to delivering
such Notice of Term Loan Borrowing, the Borrower may (without specifying whether
the Tranche B Term Loans, or any portion thereof, will be Base Rate Loans or
LIBOR Loans) request that the Administrative Agent provide the Borrower with the
most recent LIBOR available to the Administrative Agent. The Administrative
Agent shall provide such quoted rate to the Borrower on the date of such request
or as soon as possible thereafter.


(c)    Funding of Term Loans. Promptly after receipt of the Notices of Term Loan
Borrowing under the immediately preceding subsection (b) the Administrative
Agent shall promptly notify each Term Loan Lender. Each Tranche A Term Loan
Lender shall deposit an amount equal to the Tranche A Term Loan to be made by
such Tranche A Term Loan Lender to the Borrower, and each Tranche B Term Loan
Lender shall deposit an amount equal to the Tranche B Term Loan to be made by
such Tranche B Term Loan Lender to the Borrower, with the Administrative Agent
at the Principal Office, in immediately available funds, not later than 11:00
a.m. Eastern time on the Effective Date. Subject to fulfillment of all
applicable conditions set forth herein, the Administrative Agent shall make
available to the Borrower in the account specified by the Borrower in the
Transfer Authorizer Designation Form, not later than 2.00 p.m. Eastern time on
the Effective Date, the proceeds of such amounts received by the Administrative
Agent. The Borrower may not reborrow any portion of the Term Loans once repaid.


Section 2.3. Letters of Credit.
(a)    Letters of Credit. Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.15., the Issuing Bank, on behalf of the
Revolving Lenders, agrees to issue for the account of the Borrower or any of its
Wholly Owned Subsidiaries (but in such case the Borrower will remain liable for
reimbursing the Issuing Bank for any drawings under such Letter of Credit)
during the period from and including the Effective Date to, but excluding, the
date 30 days prior to the Revolving Termination Date, one or more standby
letters of credit (each a “Letter of Credit”) up to a maximum aggregate Stated
Amount at any one time outstanding not to exceed $25,000,000 as such amount may
be reduced from time to time in accordance with the terms hereof (the “L/C
Commitment Amount”). The Borrower’s ability to obtain Letters of Credit or to
replace Letters of Credit that have expired or that have been drawn upon or
reimbursed shall be fully revolving.


(b)    Terms of Letters of Credit. At the time of issuance, the amount, form,
terms and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the Issuing Bank and the Borrower.
Notwithstanding the foregoing, in no event may (i) the expiration date of any
Letter of Credit extend beyond the date that is 30 days prior to the Revolving
Termination Date, or (ii) any Letter of Credit have an initial duration in
excess of one year; provided, however, a Letter of Credit may contain a
provision providing for the automatic extension of the expiration date in the
absence of a notice of non-renewal from the Issuing Bank but in no event shall
any such provision permit the extension of the expiration date of such Letter of
Credit beyond the date that is

34

--------------------------------------------------------------------------------


30 days prior to the Revolving Termination Date. Notwithstanding the foregoing,
a Letter of Credit may, as a result of its express terms or as the result of the
effect of an automatic extension provision, have an expiration date of not more
than one year beyond the Revolving Termination Date (any such Letter of Credit
being referred to as an “Extended Letter of Credit”), so long as the Borrower
delivers to the Administrative Agent for its benefit and the benefit of the
Issuing Bank and the Revolving Lenders no later than 30 days prior to the
Revolving Termination Date, Cash Collateral for such Letter of Credit for
deposit into the Letter of Credit Collateral Account in an amount equal to the
Stated Amount of such Letter of Credit; provided, that the obligations of the
Borrower under this Section in respect of such Extended Letters of Credit shall
survive the termination of this Agreement and shall remain in effect until no
such Extended Letters of Credit remain outstanding. If the Borrower fails to
provide Cash Collateral with respect to any Extended Letter of Credit by the
date 30 days prior to the Revolving Termination Date, such failure shall be
treated as a drawing under such Extended Letter of Credit (in an amount equal to
the maximum Stated Amount of such Letter of Credit), which shall be reimbursed
(or participations therein funded) by the Revolving Lenders in accordance with
the immediately following subsections (i) and (j), with the proceeds being
utilized to provide Cash Collateral for such Letter of Credit. The initial
Stated Amount of each Letter of Credit shall be at least $500,000 (or such
lesser amount as may be acceptable to the Issuing Bank, the Administrative Agent
and the Borrower).


(c)    Requests for Issuance of Letters of Credit. The Borrower shall give the
Issuing Bank and the Administrative Agent written notice at least 5 Business
Days prior to the requested date of issuance of a Letter of Credit, such notice
to describe in reasonable detail the proposed terms of such Letter of Credit and
the nature of the transactions or obligations proposed to be supported by such
Letter of Credit, and in any event shall set forth with respect to such Letter
of Credit the proposed (i) initial Stated Amount, (ii) beneficiary, and
(iii) expiration date. The Borrower shall also execute and deliver such
customary applications and agreements for standby letters of credit, and other
forms as requested from time to time by the Issuing Bank. Provided the Borrower
has given the notice prescribed by the first sentence of this subsection and
delivered such applications and agreements referred to in the preceding
sentence, subject to the other terms and conditions of this Agreement, including
the satisfaction of any applicable conditions precedent set forth in
Section 5.2., the Issuing Bank shall issue the requested Letter of Credit on the
requested date of issuance for the benefit of the stipulated beneficiary but in
no event prior to the date 5 Business Days following the date after which the
Issuing Bank has received all of the items required to be delivered to it under
this subsection. The Issuing Bank shall not at any time be obligated to issue
any Letter of Credit if such issuance would conflict with, or cause the Issuing
Bank or any Revolving Lender to exceed any limits imposed by, any Applicable
Law. References herein to “issue” and derivations thereof with respect to
Letters of Credit shall also include extensions or modifications of any
outstanding Letters of Credit, unless the context otherwise requires. The
Issuing Bank shall deliver to the Borrower a copy of each issued Letter of
Credit within a reasonable time after the date of issuance thereof. To the
extent any term of a Letter of Credit Document is inconsistent with a term of
any Loan Document, the term of such Loan Document shall control.


(d)    Reimbursement Obligations. Upon receipt by the Issuing Bank from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, the Issuing Bank shall promptly notify the Borrower and the
Administrative Agent of the amount to be paid by the Issuing Bank as a result of
such demand and the date on which payment is to be made by the Issuing Bank to
such beneficiary in respect of such demand; provided, however, that the Issuing
Bank’s failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse the Issuing Bank for the amount of each demand for payment under such
Letter of Credit at or prior to the date on which payment is to be made by the
Issuing Bank to the beneficiary thereunder, without presentment, demand, protest
or other formalities of any kind. Upon receipt by the Issuing Bank

35

--------------------------------------------------------------------------------


of any payment in respect of any Reimbursement Obligation, the Issuing Bank
shall promptly pay to each Revolving Lender that has acquired a participation
therein under the second sentence of the immediately following subsection (i)
such Revolving Lender’s Revolving Commitment Percentage of such payment.


(e)    Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the Issuing Bank whether or not the Borrower intends to
borrow Revolving Loans hereunder to finance its obligation to reimburse the
Issuing Bank for the amount of the related demand for payment and, if it does,
the Borrower shall submit a timely request for such borrowing of Revolving Loans
as provided in the applicable provisions of this Agreement. If the Borrower
fails to so advise the Administrative Agent and the Issuing Bank, or if the
Borrower fails to reimburse the Issuing Bank for a demand for payment under a
Letter of Credit by the date of such payment, the failure of which the Issuing
Bank shall promptly notify the Administrative Agent, then (i) if the applicable
conditions contained in Article V. would permit the making of Revolving Loans,
the Borrower shall be deemed to have requested a borrowing of Revolving Loans
(which shall be Base Rate Loans) in an amount equal to the unpaid Reimbursement
Obligation and the Administrative Agent shall give each Revolving Lender prompt
notice of the amount of the Revolving Loan to be made available to the
Administrative Agent not later than 1:00 p.m. Eastern time and (ii) if such
conditions would not permit the making of Revolving Loans, the provisions of
subsection (j) of this Section shall apply. The limitations set forth in the
second sentence of Section 2.1.(a) shall not apply to any borrowing of Base Rate
Loans under this subsection.


(f)    Effect of Letters of Credit on Revolving Commitments. Upon the issuance
by the Issuing Bank of any Letter of Credit and until such Letter of Credit
shall have expired or been cancelled, the Revolving Commitment of each Revolving
Lender shall be deemed to be utilized for all purposes of this Agreement in an
amount equal to the product of (i) such Revolving Lender’s Revolving Commitment
Percentage and (ii) (A) the Stated Amount of such Letter of Credit plus (B) any
related Reimbursement Obligations then outstanding.


(g)    Issuing Bank’s Duties Regarding Letters of Credit; Unconditional Nature
of Reimbursement Obligations. In examining documents presented in connection
with drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, the Issuing Bank shall only be required to use
the same standard of care as it uses in connection with examining documents
presented in connection with drawings under letters of credit in which it has
not sold participations and making payments under such letters of credit. The
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower from pursuing rights and remedies against any beneficiary
or transferee of a Letter of Credit at law or under any agreement. In
furtherance and not in limitation of the foregoing, none of the Issuing Bank,
Administrative Agent or any of the Lenders shall be responsible for, and the
Borrower’s obligations in respect of Letters of Credit shall not be affected in
any manner by, (i) the form, validity, sufficiency, accuracy, genuineness or
legal effects of any document submitted by any party in connection with the
application for and issuance of or any drawing honored under any Letter of
Credit even if such document should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit, or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (iii) failure of the beneficiary of any Letter of
Credit to comply fully with conditions required in order to draw upon such
Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, facsimile, electronic
mail, telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order

36

--------------------------------------------------------------------------------


to make a drawing under any Letter of Credit, or of the proceeds thereof;
(vii) the misapplication by the beneficiary of any Letter of Credit, or of the
proceeds of any drawing under any Letter of Credit; or (viii) any consequences
arising from causes beyond the control of the Issuing Bank, Administrative Agent
or the Lenders. None of the above shall affect, impair or prevent the vesting of
any of the Issuing Bank’s or Administrative Agent’s rights or powers hereunder.
Any action taken or omitted to be taken by the Issuing Bank under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final, non-appealable judgment), shall not create against the
Issuing Bank any liability to the Borrower, the Administrative Agent or any
Lender. In this connection, the obligation of the Borrower to reimburse the
Issuing Bank for any drawing made under any Letter of Credit, and to repay any
Revolving Loan made pursuant to the second sentence of the immediately preceding
subsection (e), shall be absolute, unconditional and irrevocable and shall be
paid strictly in accordance with the terms of this Agreement and any other
applicable Letter of Credit Document under all circumstances whatsoever,
including without limitation, the following circumstances: (A) any lack of
validity or enforceability of any Letter of Credit Document or any term or
provisions therein; (B) any amendment or waiver of or any consent to departure
from all or any of the Letter of Credit Documents; (C) the existence of any
claim, setoff, defense or other right which the Borrower may have at any time
against the Issuing Bank, the Administrative Agent or any Lender, any
beneficiary of a Letter of Credit or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or in the Letter of
Credit Documents or any unrelated transaction; (D) any breach of contract or
dispute between the Borrower, the Issuing Bank, the Administrative Agent, any
Lender or any other Person; (E) any demand, statement or any other document
presented under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein or made in connection
therewith being untrue or inaccurate in any respect whatsoever; (F) any
non‑application or misapplication by the beneficiary of a Letter of Credit or of
the proceeds of any drawing under such Letter of Credit; (G) payment by the
Issuing Bank under any Letter of Credit against presentation of a draft or
certificate which does not strictly comply with the terms of such Letter of
Credit; and (H) any other act, omission to act, delay or circumstance whatsoever
that might, but for the provisions of this Section, constitute a legal or
equitable defense to or discharge of the Borrower’s Reimbursement Obligations.
Notwithstanding anything to the contrary contained in this Section or
Section 12.9., but not in limitation of the Borrower’s unconditional obligation
to reimburse the Issuing Bank for any drawing made under a Letter of Credit as
provided in this Section and to repay any Revolving Loan made pursuant to the
second sentence of the immediately preceding subsection (e), the Borrower shall
have no obligation to indemnify the Administrative Agent, the Issuing Bank or
any Lender in respect of any liability incurred by the Administrative Agent, the
Issuing Bank or such Lender arising solely out of the gross negligence or
willful misconduct of the Administrative Agent, the Issuing Bank or such Lender
in respect of a Letter of Credit as determined by a court of competent
jurisdiction in a final, non-appealable judgment, including the Issuing Bank’s
willful failure to pay any Letter of Credit after presentation by the
beneficiary of a sight draft and certificates that comply with the terms and
conditions of such Letter of Credit, as determined by a court of competent
jurisdiction in a final, non-appealable judgment. Except as otherwise provided
in this Section, nothing in this Section shall affect any rights the Borrower
may have with respect to the gross negligence or willful misconduct of the
Administrative Agent, the Issuing Bank or any Lender with respect to any Letter
of Credit.


(h)    Amendments, Etc. The issuance by the Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit shall be subject to the
same conditions applicable under this Agreement to the issuance of new Letters
of Credit (including, without limitation, that the request therefor be made
through the Issuing Bank), and no such amendment, supplement or other
modification shall be issued unless either (i) the respective Letter of Credit
affected thereby would have complied with such conditions had it originally been
issued hereunder in such amended, supplemented or modified form or

37

--------------------------------------------------------------------------------


(ii) the Administrative Agent and the Revolving Lenders, if any, required by
Section 12.6. shall have consented thereto. In connection with any such
amendment, supplement or other modification, the Borrower shall pay the fees, if
any, payable under the last sentence of Section 3.5.(c).


(i)    Revolving Lenders’ Participation in Letters of Credit. Immediately upon
the issuance by the Issuing Bank of any Letter of Credit each Revolving Lender
shall be deemed to have absolutely, irrevocably and unconditionally purchased
and received from the Issuing Bank, without recourse or warranty, an undivided
interest and participation to the extent of such Revolving Lender’s Commitment
Percentage of the liability of the Issuing Bank with respect to such Letter of
Credit and each Revolving Lender thereby shall absolutely, unconditionally and
irrevocably assume, as primary obligor and not as surety, and shall be
unconditionally obligated to the Issuing Bank to pay and discharge when due,
such Revolving Lender’s Revolving Commitment Percentage of the Issuing Bank’s
liability under such Letter of Credit. In addition, upon the making of each
payment by a Revolving Lender to the Administrative Agent for the account of the
Issuing Bank in respect of any Letter of Credit pursuant to the immediately
following subsection (j), such Revolving Lender shall, automatically and without
any further action on the part of the Issuing Bank, Administrative Agent or such
Revolving Lender, acquire (i) a participation in an amount equal to such payment
in the Reimbursement Obligation owing to the Issuing Bank by the Borrower in
respect of such Letter of Credit and (ii) a participation in a percentage equal
to such Revolving Lender’s Revolving Commitment Percentage in any interest or
other amounts payable by the Borrower in respect of such Reimbursement
Obligation (other than the Fees payable to the Issuing Bank pursuant to the
second and the last sentences of Section 3.5.(c)).


(j)    Payment Obligation of Revolving Lenders. Each Revolving Lender severally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
on demand in immediately available funds in Dollars the amount of such Revolving
Lender’s Revolving Commitment Percentage of each drawing paid by the Issuing
Bank under each Letter of Credit to the extent such amount is not reimbursed by
the Borrower pursuant to the immediately preceding subsection (d); provided,
however, that in respect of any drawing under any Letter of Credit, the maximum
amount that any Revolving Lender shall be required to fund, whether as a
Revolving Loan or as a participation, shall not exceed such Revolving Lender’s
Revolving Commitment Percentage of such drawing except as otherwise provided in
Section 3.9.(d). If the notice referenced in the second sentence of Section
2.3.(e) is received by a Revolving Lender not later than 12:00 noon Eastern
time, then such Revolving Lender shall make such payment available to the
Administrative Agent not later than 3:00 p.m. Eastern time on the date of demand
therefor; otherwise, such payment shall be made available to the Administrative
Agent not later than 2:00 p.m. Eastern time on the next succeeding Business Day.
Each Revolving Lender’s obligation to make such payments to the Administrative
Agent under this subsection, and the Administrative Agent’s right to receive the
same for the account of the Issuing Bank, shall be absolute, irrevocable and
unconditional and shall not be affected in any way by any circumstance
whatsoever, including without limitation, (i) the failure of any other Revolving
Lender to make its payment under this subsection, (ii) the financial condition
of the Borrower or any other Loan Party, (iii) the existence of any Default or
Event of Default, including any Event of Default described in Section 10.1.(e)
or (f), (iv) the termination of the Revolving Commitments or (v) the delivery of
Cash Collateral in respect of any Extended Letter of Credit. Each such payment
to the Administrative Agent for the account of the Issuing Bank shall be made
without any offset, abatement, withholding or deduction whatsoever.


(k)    Information to Revolving Lenders. Promptly following any change in
Letters of Credit outstanding, the Issuing Bank shall deliver to the
Administrative Agent, who shall promptly deliver the same to each Revolving
Lender and the Borrower, a notice describing the aggregate amount of all Letters
of Credit outstanding at such time. Upon the request of any Revolving Lender
from time to time, the Issuing Bank shall deliver any other information
reasonably requested by such Revolving Lender with

38

--------------------------------------------------------------------------------


respect to each Letter of Credit then outstanding. Other than as set forth in
this subsection, the Issuing Bank shall have no duty to notify the Revolving
Lenders regarding the issuance or other matters regarding Letters of Credit
issued hereunder. The failure of the Issuing Bank to perform its requirements
under this subsection shall not relieve any Revolving Lender from its
obligations under the immediately preceding subsection (j).


(l)    Extended Letters of Credit. Each Revolving Lender confirms that its
obligations under the immediately preceding subsections (i) and (j) shall be
reinstated in full and apply if the delivery of any Cash Collateral by the
Borrower or it in respect of an Extended Letter of Credit is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise.


Section 2.4. Swingline Loans.
(a)    Swingline Loans. Subject to the terms and conditions hereof, including
without limitation Section 2.15., the Swingline Lender agrees to make Swingline
Loans to the Borrower, during the period from the Effective Date to but
excluding the Swingline Maturity Date, in an aggregate principal amount at any
one time outstanding up to, but not exceeding, $25,000,000, as such amount may
be reduced from time to time in accordance with the terms hereof. If at any time
the aggregate principal amount of the Swingline Loans outstanding at such time
exceeds the Swingline Commitment in effect at such time, the Borrower shall
immediately pay the Administrative Agent for the account of the Swingline Lender
the amount of such excess. Subject to the terms and conditions of this
Agreement, the Borrower may borrow, repay and reborrow Swingline Loans
hereunder. The borrowing of a Swingline Loan shall not constitute usage of any
Revolving Lender’s Revolving Commitment for purposes of calculation of the fee
payable under Section 3.5.(b)(i).


(b)    Procedure for Borrowing Swingline Loans. The Borrower shall give the
Administrative Agent and the Swingline Lender notice pursuant to a Notice of
Swingline Borrowing or telephonic notice of each borrowing of a Swingline Loan.
Each Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 12:00 noon Eastern time on the proposed date of such borrowing. Any
telephonic notice shall include all information to be specified in a written
Notice of Swingline Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Swingline Borrowing sent to the Swingline
Lender by telecopy on the same day of the giving of such telephonic notice. Not
later than 2:00 p.m. Eastern time on the date of the requested Swingline Loan
and subject to satisfaction of the applicable conditions set forth in
Section 5.2. for such borrowing, the Swingline Lender will make the proceeds of
such Swingline Loan available to the Borrower in Dollars, in immediately
available funds, at the account specified by the Borrower in the Notice of
Swingline Borrowing.


(c)    Interest. Swingline Loans shall bear interest at a per annum rate equal
to the Base Rate as in effect from time to time plus the Applicable Margin for
Revolving Loans or at such other rate or rates as the Borrower and the Swingline
Lender may agree from time to time in writing. Interest on Swingline Loans is
solely for the account of the Swingline Lender (except to the extent a Revolving
Lender acquires a participating interest in a Swingline Loan pursuant to the
immediately following subsection (e)). All accrued and unpaid interest on
Swingline Loans shall be payable on the dates and in the manner provided in
Section 2.5.(b) (except as the Swingline Lender and the Borrower may otherwise
agree in writing in connection with any particular Swingline Loan).


(d)    Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of $1,000,000 and integral multiples of $500,000 in excess thereof, or
such other minimum amounts agreed to by the Swingline Lender and the Borrower.
Any voluntary prepayment of a Swingline Loan must be

39

--------------------------------------------------------------------------------


in the minimum amount of $1,000,000 and integral multiples of $500,000 in excess
thereof or the aggregate principal amount of all outstanding Swingline Loans (or
such other minimum amounts upon which the Swingline Lender and the Borrower may
agree) and in connection with any such prepayment, the Borrower must give the
Swingline Lender and the Administrative Agent prior written notice thereof no
later than 1:00 p.m. Eastern time on the day prior to the date of such
prepayment. The Swingline Loans shall, in addition to this Agreement, be
evidenced by the Swingline Note.


(e)    Repayment and Participations of Swingline Loans. The Borrower agrees to
repay each Swingline Loan within one Business Day of demand therefor by the
Swingline Lender and, in any event, within 5 Business Days after the date such
Swingline Loan was made; provided, that the proceeds of a Swingline Loan may not
be used to pay a Swingline Loan. Notwithstanding the foregoing, the Borrower
shall repay the entire outstanding principal amount of, and all accrued but
unpaid interest on, the Swingline Loans on the Swingline Maturity Date (or such
earlier date as the Swingline Lender and the Borrower may agree in writing). In
lieu of demanding repayment of any outstanding Swingline Loan from the Borrower,
the Swingline Lender may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), request a borrowing of
Revolving Loans that are Base Rate Loans from the Revolving Lenders in an amount
equal to the principal balance of such Swingline Loan. The amount limitations
contained in the second sentence of Section 2.1.(a) shall not apply to any
borrowing of such Revolving Loans made pursuant to this subsection. The
Swingline Lender shall give notice to the Administrative Agent of any such
borrowing of Revolving Loans not later than 12:00 noon Eastern time at least one
Business Day prior to the proposed date of such borrowing. Promptly after
receipt of such notice of borrowing of Revolving Loans from the Swingline Lender
under the immediately preceding sentence, the Administrative Agent shall notify
each Revolving Lender of the proposed borrowing. Not later than 12:00 noon
Eastern time on the proposed date of such borrowing, each Revolving Lender will
make available to the Administrative Agent at the Principal Office for the
account of the Swingline Lender, in immediately available funds, the proceeds of
the Revolving Loan to be made by such Revolving Lender. The Administrative Agent
shall pay the proceeds of such Revolving Loans to the Swingline Lender, which
shall apply such proceeds to repay such Swingline Loan. If the Revolving Lenders
are prohibited from making Revolving Loans required to be made under this
subsection for any reason whatsoever, including without limitation, the
existence of any of the Defaults or Events of Default described in
Sections 10.1.(e) or (f), each Revolving Lender shall purchase from the
Swingline Lender, without recourse or warranty, an undivided interest and
participation to the extent of such Revolving Lender’s Revolving Commitment
Percentage of such Swingline Loan, by directly purchasing a participation in
such Swingline Loan in such amount and paying the proceeds thereof to the
Administrative Agent for the account of the Swingline Lender in Dollars and in
immediately available funds. A Revolving Lender’s obligation to purchase such a
participation in a Swingline Loan shall be absolute and unconditional and shall
not be affected by any circumstance whatsoever, including without limitation,
(i) any claim of setoff, counterclaim, recoupment, defense or other right which
such Revolving Lender or any other Person may have or claim against the
Administrative Agent, the Swingline Lender or any other Person whatsoever,
(ii) the existence of a Default or Event of Default (including without
limitation, any of the Defaults or Events of Default described in Sections
10.1. (e) or (f)), or the termination of any Revolving Lender’s Revolving
Commitment, (iii) the existence (or alleged existence) of an event or condition
which has had or could have a Material Adverse Effect, (iv) any breach of any
Loan Document by the Administrative Agent, any Lender, the Borrower or any other
Loan Party, or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing. If such amount is not in fact
made available to the Swingline Lender by any Revolving Lender, the Swingline
Lender shall be entitled to recover such amount on demand from such Revolving
Lender, together with accrued interest thereon for each day from the date of
demand thereof, at the Federal Funds Rate. If such Revolving Lender does not pay
such amount forthwith upon the Swingline Lender’s demand therefor, and until
such time as such Revolving Lender makes the required payment, the

40

--------------------------------------------------------------------------------


Swingline Lender shall be deemed to continue to have outstanding Swingline Loans
in the amount of such unpaid participation obligation for all purposes of the
Loan Documents (other than those provisions requiring the other Revolving
Lenders to purchase a participation therein). Further, such Revolving Lender
shall be deemed to have assigned any and all payments made of principal and
interest on its Revolving Loans, and any other amounts due it hereunder, to the
Swingline Lender to fund Swingline Loans in the amount of the participation in
Swingline Loans that such Lender failed to purchase pursuant to this Section
until such amount has been purchased (as a result of such assignment or
otherwise).


Section 2.5. Rates and Payment of Interest on Loans.
(a)    Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan
(other than a Swingline Loan) made by such Lender for the period from and
including the date of the making of such Loan to but excluding the date such
Loan shall be paid in full, at the following per annum rates:


(i)    during such periods as a Revolving Loan made by such Lender is a Base
Rate Loan, at the Base Rate (as in effect from time to time), plus the
Applicable Margin for Revolving Loans;


(ii)    during such periods as a Revolving Loan made by such Lender is a LIBOR
Rate Loan, at LIBOR for such Revolving Loan for the Interest Period therefor,
plus the Applicable Margin for Revolving Loans;


(iii)    during such periods as a Term Loan made by such Lender is a Base Rate
Loan, at the Base Rate (as in effect from time to time) plus the Applicable
Margin for Term Loans; and


(iv)    during such periods as a Term Loan made by such Lender is a LIBOR Loan,
at LIBOR for such Term Loan for the Interest Period therefor, plus the
Applicable Margin for Term Loans.
    
Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender and the
Issuing Bank, as the case may be, interest at the Post-Default Rate on the
outstanding principal amount of any Loan made by such Lender, on all
Reimbursement Obligations and on any other amount payable by the Borrower
hereunder or under the Notes held by such Lender to or for the account of such
Lender (including without limitation, accrued but unpaid interest to the extent
permitted under Applicable Law).


(b)    Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) monthly in arrears on the
first day of each month, commencing with the first full calendar month occurring
after the Effective Date and (ii) on any date on which the principal balance of
such Loan is due and payable in full (whether at maturity, due to acceleration
or otherwise). Interest payable at the Post-Default Rate shall be payable from
time to time on demand. All determinations by the Administrative Agent of an
interest rate hereunder shall be conclusive and binding on the Lenders and the
Borrower for all purposes, absent manifest error.


(c)    Borrower Information Used to Determine Applicable Interest Rates. The
parties understand that the applicable interest rate for the payment Obligations
and certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Parent or the Borrower (the “Borrower
Information”). If it is subsequently determined that any such Borrower
Information was incorrect (for

41

--------------------------------------------------------------------------------


whatever reason, including without limitation because of a subsequent
restatement of earnings by the Parent) at the time it was delivered to the
Administrative Agent, and if the applicable interest rate or fees calculated for
any period were lower than they should have been had the correct information
been timely provided, then, such interest rate and such fees for such period
shall be automatically recalculated using correct Borrower Information. The
Administrative Agent shall promptly notify the Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Administrative Agent, for
the account of each Lender, within 5 Business Days of receipt of such written
notice. Any recalculation of interest or fees required by this provision shall
survive the termination of this Agreement, and this provision shall not in any
way limit any of the Administrative Agent’s, the Issuing Bank’s, or any Lender’s
other rights under this Agreement.


Section 2.6. Number of Interest Periods.
There may be no more than 10 different Interest Periods for LIBOR Loans
outstanding at the same time.


Section 2.7. Repayment of Loans.
(a)    Revolving Loans. The Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Revolving Loans
on the Revolving Termination Date.


(b)    Term Loans.


(i)    The Borrower shall repay the entire outstanding principal amount of, and
all accrued but unpaid interest on, the Tranche A Term Loans on the Tranche A
Term Loan Maturity Date.
    
(ii)    The Borrower shall repay the entire outstanding principal amount of, and
all accrued but unpaid interest on, the Tranche B Term Loans on the Tranche B
Term Loan Maturity Date.


Section 2.8. Prepayments.
(a)    Optional. Subject to Section 4.4., the Borrower may prepay any Loan, in
whole or in part, at any time without premium or penalty. The Borrower shall
give the Administrative Agent at least 3 Business Days prior written notice of
the prepayment of any LIBOR Loan and at least 2 Business Days prior written
notice of any prepayment of any Base Rate Loan. Each voluntary prepayment of the
Revolving Loans, the Tranche A Term Loans or the Tranche B Term Loans shall be,
in each case, in an aggregate minimum amount of $1,000,000 and integral
multiples of $500,000 in excess thereof or of the remaining principal amount
outstanding, if less than $1,000,000.


(b)    Mandatory.


(i)    Revolving Commitment Overadvance. If at any time the aggregate principal
amount of all outstanding Revolving Loans and Swingline Loans, together with the
aggregate amount of all Letter of Credit Liabilities, exceeds the aggregate
amount of the Revolving Commitments, the Borrower shall immediately upon demand
pay to the Administrative Agent, for the account of the Revolving Lenders, the
amount of such excess.



42

--------------------------------------------------------------------------------


(ii)    Application of Mandatory Prepayments. Amounts paid under the preceding
subsection (b)(i) shall be applied to pay all amounts of principal outstanding
on the Revolving Loans and any Reimbursement Obligations pro rata in accordance
with Section 3.2. and if any Letters of Credit are outstanding at such time, the
remainder, if any, shall be deposited into the Letter of Credit Collateral
Account for application to any Reimbursement Obligations; provided, however,
that if no Default or Event of Default exists at the time such prepayment is
made and such prepayment would result in the Borrower being required to
compensate the Revolving Lenders pursuant to Section 4.4., then such prepayment
shall be applied first to Base Rate Loans and then to LIBOR Loans.


Section 2.9. Continuation.
So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $2,000,000 and integral multiples of $1,000,000 in excess of
that amount, and each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 12:00 noon Eastern
time on the third Business Day prior to the date of any such Continuation. Such
notice by the Borrower of a Continuation shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans and
portions thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder. Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given. Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each applicable Lender of the proposed Continuation. If the
Borrower shall fail to select in a timely manner a new Interest Period for any
LIBOR Loan in accordance with this Section, such Loan will automatically, on the
last day of the current Interest Period therefor, continue as a LIBOR Loan with
an Interest Period of one month; provided, however that if a Default or Event of
Default exists, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.10. or the Borrower’s failure to comply with any of
the terms of such Section.


Section 2.10. Conversion.
The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists. Each
Conversion of Base Rate Loans into LIBOR Loans shall be in an aggregate minimum
amount of $2,000,000 and integral multiples of $1,000,000 in excess of that
amount. Each such Notice of Conversion shall be given not later than 12:00 noon
Eastern time 3 Business Days prior to the date of any proposed Conversion.
Promptly after receipt of a Notice of Conversion, the Administrative Agent shall
notify each applicable Lender of the proposed Conversion. Subject to the
restrictions specified above, each Notice of Conversion shall be by telecopy,
electronic mail or other similar form of communication in the form of a Notice
of Conversion specifying (a) the requested date of such Conversion, (b) the Type
of Loan to be Converted, (c) the portion of such Type of Loan to be Converted,
(d) the Type of Loan such Loan is to be Converted into and (e) if such
Conversion is into a LIBOR Loan, the requested duration of the Interest

43

--------------------------------------------------------------------------------


Period of such Loan. Each Notice of Conversion shall be irrevocable by and
binding on the Borrower once given.


Section 2.11. Notes.
(a)    Notes. Except in the case of a Revolving Lender that has notified the
Administrative Agent in writing that it elects not to receive a Revolving Note,
the Revolving Loans made by each Revolving Lender shall, in addition to this
Agreement, also be evidenced by a Revolving Note, payable to the order of such
Revolving Lender in a principal amount equal to the amount of its Revolving
Commitment as originally in effect and otherwise duly completed. The Swingline
Loans made by the Swingline Lender to the Borrower shall, in addition to this
Agreement, also be evidenced by a Swingline Note payable to the order of the
Swingline Lender. Except in the case of a Tranche A Term Loan Lender that has
notified the Administrative Agent in writing that it elects not to receive a
Tranche A Term Note, the Tranche A Term Loan made by a Tranche A Term Loan
Lender shall, in addition to this Agreement, also be evidenced by a Tranche A
Term Note, payable to the order of such Tranche A Term Loan Lender in a
principal amount equal to the amount of its funded Tranche A Term Loan and
otherwise duly completed. Except in the case of a Tranche B Term Loan Lender
that has notified the Administrative Agent in writing that it elects not to
receive a Tranche B Term Note, the Tranche B Term Loan made by a Tranche B Term
Loan Lender shall, in addition to this Agreement, also be evidenced by a Tranche
B Term Note, payable to the order of such Tranche B Term Loan Lender in a
principal amount equal to the funded amount of its Tranche B Term Loan and
otherwise duly completed.


(b)    Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent
pursuant to Section 3.8., in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.8. shall be
controlling.


(c)    Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower
of (i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.


Section 2.12. Voluntary Reductions of the Revolving Commitment.
The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments (for which purpose use of the Revolving
Commitments shall be deemed to include the aggregate amount of all Letter of
Credit Liabilities and the aggregate principal amount of all outstanding
Swingline Loans) at any time and from time to time without penalty or premium
upon not less than 5 Business Days prior written notice to the Administrative
Agent of each such termination or reduction, which notice shall specify the
effective date thereof and the amount of any such reduction (which in the case
of any partial reduction of the Revolving Commitments shall not be less than
$5,000,000 and integral multiples of $5,000,000 in excess of that amount in the
aggregate) and shall be irrevocable once given and effective only upon receipt
by the Administrative Agent (“Commitment Reduction Notice”); provided, however,
the Borrower may not reduce the aggregate amount of the

44

--------------------------------------------------------------------------------


Revolving Commitments below $250,000,000 unless the Borrower is terminating the
Revolving Commitments in full. Promptly after receipt of a Commitment Reduction
Notice the Administrative Agent shall notify each Revolving Lender of the
proposed termination or Commitment reduction. The Revolving Commitments, once
reduced or terminated pursuant to this Section, may not be increased or
reinstated. The Borrower shall pay all interest and fees on the Revolving Loans
accrued to the date of such reduction or termination of the Revolving
Commitments to the Administrative Agent for the account of the Revolving
Lenders, including but not limited to any applicable compensation due to each
Revolving Lender in accordance with Section 4.4.


Section 2.13. Extension of Revolving Termination Date.
The Borrower shall have the right, exercisable one time, to extend the Revolving
Termination Date by one year. To exercise such right the Borrower shall execute
and deliver a written request (the “Extension Request”) to the Administrative
Agent at least 90 days but not more than 180 days prior to the Revolving
Termination Date. The Administrative Agent shall forward to each Revolving
Lender a copy of the Extension Request delivered to the Administrative Agent
promptly upon receipt thereof. Subject to satisfaction of the following
conditions, the Revolving Termination Date shall be extended for one year
effective upon receipt by the Administrative Agent of the Extension Request and
payment of the fee referred to in the following clause (y): (x) immediately
prior to such extension and immediately after giving effect thereto, (A) no
Default or Event of Default shall exist and (B) the representations and
warranties made or deemed made by the Parent, the Borrower and each other Loan
Party in any Loan Document to which such Loan Party is a party shall be true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on the effective date of such
extension except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder and (y) the Borrower shall have
paid the Fees payable under Section 3.5.(d). At any time prior to the
effectiveness of any such extension, upon the Administrative Agent’s request,
the Borrower shall deliver to the Administrative Agent a certificate from a
Responsible Officer of the Borrower certifying the matters referred to in the
immediately preceding clauses (x)(A) and (x)(B).


Section 2.14. Expiration Date of Letters of Credit Past Revolving Commitment
Termination.
If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise) there are any Letters of Credit outstanding hereunder and the
aggregate Stated Amount of such Letters of Credit exceeds the balance of
available funds on deposit in the Letter of Credit Collateral Account, then the
Borrower shall, on such date, pay to the Administrative Agent, for its benefit
and the benefit of the Revolving Lenders and the Issuing Bank, for deposit into
the Letter of Credit Collateral Account an amount of money equal to the amount
of such excess.


Section 2.15. Amount Limitations.
Notwithstanding any other term of this Agreement or any other Loan Document, no
Revolving Lender shall be required to make a Revolving Loan, the Issuing Bank
shall not be required to issue a Letter of Credit and no reduction of the
Revolving Commitments pursuant to Section 2.12. shall take effect, if
immediately after the making of such Revolving Loan, the issuance of such Letter
of Credit or

45

--------------------------------------------------------------------------------


such reduction in the Revolving Commitments the aggregate principal amount of
all outstanding Revolving Loans and Swingline Loans, together with the aggregate
amount of all Letter of Credit Liabilities, would exceed the aggregate amount of
the Revolving Commitments at such time.


Section 2.16. Increase in Revolving Commitments; Additional Term Loans.
The Borrower shall have the right at any time and from time to time (a) during
the period beginning on the Effective Date to but excluding the Revolving
Termination Date to request that the Administrative Agent agree to an increase
in the aggregate amount of the Revolving Commitments, (b) during the period
beginning on the Effective Date to but excluding the Tranche A Term Loan
Maturity Date to request that the Administrative Agent agree to the making of
additional Tranche A Term Loans (“Additional Tranche A Term Loans”), and (c)
during the period beginning on the Effective Date to but excluding the Tranche B
Term Loan Maturity Date to request that the Administrative Agent agree to the
making of additional Tranche B Term Loans (“Additional Tranche B Term Loans”),
in each case by providing written notice to the Administrative Agent, which
notice shall be irrevocable once given; provided, however, that after giving
effect to any such increases of the Revolving Commitments and/or the making of
Additional Tranche A Term Loans and/or Additional Tranche B Term Loans, the
aggregate amount of the Revolving Commitments and the aggregate outstanding
principal amount of the Term Loans shall not exceed $2,000,000,000 less the
amount of any prepayments of the Term Loans. Any Additional Tranche A Term Loans
or Additional Tranche B Term Loans shall be subject to the terms and conditions
of this Agreement. Each such increase in the Revolving Commitments or borrowing
of Additional Tranche A Term Loans or Tranche B Term Loans must be an aggregate
minimum amount of $50,000,000 and integral multiples of $10,000,000 in excess
thereof. The Administrative Agent shall promptly notify the Borrower whether
such request for an increase in the Revolving Commitments or borrowing of
Additional Tranche A Term Loans or Additional Tranche B Term Loans, as the case
may be, has been accepted or rejected. If such request is accepted, the
Administrative Agent, in consultation with the Borrower, shall manage all
aspects of the syndication of such increase in the Revolving Commitments or
making of Additional Tranche A Term Loans or Additional Tranche B Term Loans, as
applicable, including decisions as to the selection of the existing Lenders
and/or other banks, financial institutions and other institutional lenders to be
approached with respect to such increase in the Revolving Commitments or the
making of Additional Tranche A Term Loans or Additional Tranche B Term Loans, as
applicable, and the allocations of the increase in the Revolving Commitments or
making of Additional Tranche A Term Loans or Additional Tranche B Term Loans, as
applicable, among such existing Lenders and/or other banks, financial
institutions and other institutional lenders. No Lender shall be obligated in
any way whatsoever to increase its Revolving Commitment or provide a new
Revolving Commitment or make an Additional Tranche A Term Loan or Additional
Tranche B Term Loan, and any new Lender becoming a party to this Agreement in
connection with any such requested increase in the Revolving Commitments or the
making of Additional Tranche A Term Loans or Additional Tranche B Term Loans, as
applicable, must be an Eligible Assignee. If a new Revolving Lender becomes a
party to this Agreement, or if any existing Lender is increasing its Revolving
Commitment or making an initial Revolving Commitment, such Lender shall on the
date it becomes a Revolving Lender hereunder (or in the case of an existing
Lender, increases its Revolving Commitment or makes an initial Revolving
Commitment) (and as a condition thereto) purchase from the other Revolving
Lenders its Revolving Commitment Percentage (determined with respect to the
Lenders’ respective Revolving Commitments and after giving effect to the
increase in Revolving Commitments) of any outstanding Revolving Loans, by making
available to the Administrative Agent for the account of such other Revolving
Lenders, in same day funds, an amount equal to (A) the portion of the
outstanding principal amount of such Revolving Loans to be purchased by such
Revolving Lender, plus (B) the aggregate amount of payments previously made by
the other Revolving Lenders under Section 2.3.(j) that have not been repaid,
plus (C) interest accrued and unpaid to and as of such date on such portion of
the outstanding principal amount

46

--------------------------------------------------------------------------------


of such Revolving Loans. The Borrower shall pay to the Revolving Lenders amounts
payable, if any, to such Revolving Lenders under Section 4.4. as a result of the
prepayment of any such Revolving Loans. Effecting an increase of the Revolving
Commitments, the making of Additional Tranche A Term Loans, or the making of
Additional Tranche B Term Loans under this Section is subject to the following
conditions precedent: (x) no Default or Event of Default shall be in existence
on the effective date of such increase in the Revolving Commitments or the
making of such additional Term Loans, (y) the representations and warranties
made or deemed made by the Borrower and each other Loan Party in any Loan
Document to which such Loan Party is a party shall be true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) on the effective date of such increase except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder, and (z)  the Administrative
Agent shall have received each of the following, in form and substance
satisfactory to the Administrative Agent: (i) if not previously delivered to the
Administrative Agent, copies certified by the Secretary or Assistant Secretary
of (A) all partnership or other necessary action taken by the Borrower to
authorize such increase in the Revolving Commitments or the making of additional
Term Loans, as applicable, and (B) all corporate, partnership, member or other
necessary action taken by each Guarantor authorizing the guaranty of such
increase in the Revolving Commitments or the making of additional Term Loans;
(ii) an opinion of counsel to the Borrower and the Guarantors, and addressed to
the Administrative Agent and the applicable Lenders covering such matters as
reasonably requested by the Administrative Agent; and (iii) new Revolving Notes
executed by the Borrower, payable to any new Lenders and replacement Revolving
Notes executed by the Borrower, payable to any existing Lenders increasing their
Revolving Commitments, in the amount of such Revolving Lender’s Revolving
Commitment at the time of the effectiveness of the applicable increase in the
aggregate amount of the Commitments, Tranche A Term Loan Notes executed by the
Borrower, payable to any new Lender and any existing Lenders making an
Additional Tranche A Term Loan at the time of the making of such Loans, and
Tranche B Term Loan Notes executed by the Borrower, payable to any new Lender
and any existing Lenders making an Additional Tranche A Term Loan at the time of
the making of such Loans, as applicable, in each case unless any such Lender
requests not to receive such a Note. In connection with any increase in the
aggregate amount of the Revolving Commitments or the making of any Additional
Tranche A Term Loans or Additional Tranche B Term Loans pursuant to this Section
2.16. any Lender becoming a party hereto shall execute such documents and
agreements as the Administrative Agent may request.


Section 2.17. Funds Transfer Disbursements.
(a)    Generally. The Borrower hereby authorizes the Administrative Agent to
disburse the proceeds of any Loan made by the Lenders or any of their Affiliates
pursuant to the Loan Documents as requested by an authorized representative of
the Borrower to any of the accounts designated in the Transfer Authorizer
Designation Form. The Borrower agrees to be bound by any transfer request:
(i) authorized or transmitted by the Borrower; or (ii) made in the Borrower’s
name and accepted by the Administrative Agent in good faith and in compliance
with these transfer instructions, even if not properly authorized by the
Borrower. The Borrower further agrees and acknowledges that the Administrative
Agent may rely solely on any bank routing number or identifying bank account
number or name provided by the Borrower to effect a wire or funds transfer even
if the information provided by the Borrower identifies a different bank or
account holder than named by the Borrower. The Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided

47

--------------------------------------------------------------------------------


by the Borrower. If the Administrative Agent takes any actions in an attempt to
detect errors in the transmission or content of transfer requests or takes any
actions in an attempt to detect unauthorized funds transfer requests, the
Borrower agrees that no matter how many times the Administrative Agent takes
these actions the Administrative Agent will not in any situation be liable for
failing to take or correctly perform these actions in the future and such
actions shall not become any part of the transfer disbursement procedures
authorized under this provision, the Loan Documents, or any agreement between
the Administrative Agent and the Borrower. The Borrower agrees to notify the
Administrative Agent of any errors in the transfer of any funds or of any
unauthorized or improperly authorized transfer requests within 14 days after the
Administrative Agent’s confirmation to the Borrower of such transfer.


(b)    Funds Transfer. The Administrative Agent will, in its sole discretion,
determine the funds transfer system and the means by which each transfer will be
made. The Administrative Agent may delay or refuse to accept a funds transfer
request if the transfer would: (i) violate the terms of this authorization, (ii)
require use of a bank unacceptable to the Administrative Agent or any Lender or
prohibited by any Governmental Authority, (iii) cause the Administrative Agent
or any Lender to violate any Federal Reserve or other regulatory risk control
program or guideline or (iv) otherwise cause the Administrative Agent or any
Lender to violate any Applicable Law or regulation.


(c)    Limitation of Liability. None of the Administrative Agent, the Issuing
Bank or any Lender shall be liable to the Borrower or any other parties for (i)
errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which the Borrower’s
transfers may be made or information received or transmitted, and no such entity
shall be deemed an agent of the Administrative Agent, the Issuing Bank or any
Lender, (ii) any loss, liability or delay caused by fires, earthquakes, wars,
civil disturbances, power surges or failures, acts of government, labor
disputes, failures in communications networks, legal constraints or other events
beyond Administrative Agent’s, Issuing Bank’s or any Lender’s control, or (iii)
any special, consequential, indirect or punitive damages, whether or not (x) any
claim for these damages is based on tort or contract or (y) the Administrative
Agent, the Issuing Bank, any Lender or the Borrower knew or should have known
the likelihood of these damages in any situation. Neither the Administrative
Agent, the Issuing Bank nor any Lender makes any representations or warranties
other than those expressly made in this Agreement.


Article III. Payments, Fees and Other General Provisions
Section 3.1. Payments.
(a)    Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to
Section 3.10.), to the Administrative Agent at the Principal Office, not later
than 2:00 Eastern time on the date on which such payment shall become due (each
such payment made after such time on such due date to be deemed to have been
made on the next succeeding Business Day). Subject to Section 10.5., the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied. Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender. Each payment
received by the Administrative Agent for the account of the Issuing Bank under
this Agreement shall be paid to the Issuing Bank by wire transfer of immediately
available funds in accordance with the wiring

48

--------------------------------------------------------------------------------


instructions provided by the Issuing Bank to the Administrative Agent from time
to time, for the account of the Issuing Bank. In the event the Administrative
Agent fails to pay such amounts to such Lender or the Issuing Bank, as the case
may be, within one Business Day of receipt of such amounts, the Administrative
Agent shall pay interest on such amount until paid at a rate per annum equal to
the Federal Funds Rate from time to time in effect. If the due date of any
payment under this Agreement or any other Loan Document would otherwise fall on
a day which is not a Business Day such date shall be extended to the next
succeeding Business Day and interest shall continue to accrue at the rate, if
any, applicable to such payment for the period of such extension.


(b)    Presumptions Regarding Payments by Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the Lenders or the Issuing Bank, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent on demand that amount so
distributed to such Lender or the Issuing Bank, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.


Section 3.2. Pro Rata Treatment.
Except to the extent otherwise provided herein, including without limitation,
Section 3.9.: (a) each borrowing from the Revolving Lenders under
Sections 2.1.(a), 2.3.(e) and 2.4.(e) shall be made from the Revolving Lenders,
each payment of the fees under Section  3.5.(b), the first sentence of Section
3.5.(c), and Section 3.5.(d) shall be made for the account of the Revolving
Lenders, and each termination or reduction of the amount of the Revolving
Commitments under Section 2.12. shall be applied to the respective Revolving
Commitments of the Lenders, pro rata according to the amounts of their
respective Revolving Commitment Percentages; (b) each payment or prepayment of
principal of Revolving Loans shall be made for the account of the Revolving
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Revolving Loans held by them, provided that, subject to Section 3.9., if
immediately prior to giving effect to any such payment in respect of any
Revolving Loans the outstanding principal amount of the Revolving Loans are not
held by the Revolving Lenders pro rata in accordance with their respective
Revolving Commitment Percentages in effect at the time such Revolving Loans were
made, then such payment shall be applied to the Revolving Loans in such manner
as shall result, as nearly as is practicable, in the outstanding principal
amount of the Revolving Loans being held by the Revolving Lenders pro rata in
accordance with their respective Revolving Commitment Percentages at the time
such Revolving Loans were made; (c) the making of the Tranche A Term Loans under
Section 2.2.(a)(i) shall be made from the Tranche A Term Loan Lenders, pro rata
according to the amounts of their respective Tranche A Term Loan Commitments
described in clause (a) of the definition thereof; (d) each payment or
prepayment of Tranche A Term Loans shall be made for the account of the Tranche
A Term Loan Lenders pro rata in accordance with the respective unpaid principal
amounts of the Tranche A Term Loans held by them, (e) the making of the Tranche
B Term Loans under Section 2.2.(a)(ii) shall be made from the Tranche B Term
Loan Lenders, pro rata according to the amounts of their respective Tranche B
Term Loan Commitments described in clause (a) of the definition thereof;
(f) each payment or prepayment of Tranche A Term Loans shall be made for the
account of the Tranche A Term Loan Lenders pro rata in accordance with the
respective unpaid principal amounts of the Tranche A Term Loans held by them,
(g) each payment of interest on Revolving Loans, Tranche A Term Loans or Tranche

49

--------------------------------------------------------------------------------


B Term Loans shall be made for the account of the Revolving Lenders, Tranche A
Term Loan Lenders or Tranche B Term Loan Lenders, as applicable, pro rata in
accordance with the amounts of interest on such Revolving Loans, Tranche A Term
Loans, or Tranche B Term Loans then due and payable to the respective Lenders;
(h) the Conversion and Continuation of Revolving Loans, Tranche A Term Loans or
Tranche B Term Loans of a particular Type (other than Conversions provided for
by Sections 4.1.(c) and 4.5.) shall be made pro rata among the Revolving
Lenders, Tranche A Term Loan Lenders or Tranche B Term Loan Lenders, as
applicable, according to the amounts of their respective Revolving Loans,
Tranche A Term Loans, or Tranche B Term Loans, as applicable, and the then
current Interest Period for each Lender’s portion of each such Loan of such Type
shall be coterminous; (i) the Revolving Lenders’ participation in, and payment
obligations in respect of, Swingline Loans under Section 2.4., shall be in
accordance with their respective Revolving Commitment Percentages; and (j) the
Revolving Lenders’ participation in, and payment obligations in respect of,
Letters of Credit under Section 2.3., shall be in accordance with their
respective Revolving Commitment Percentages. All payments of principal,
interest, fees and other amounts in respect of the Swingline Loans shall be for
the account of the Swingline Lender only (except to the extent any Lender shall
have acquired a participating interest in any such Swingline Loan pursuant to
Section 2.4.(e), in which case such payments shall be pro rata in accordance
with such participating interests).


Section 3.3. Sharing of Payments, Etc.
If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other payment Obligation owing by the Borrower or any other Loan Party through
the exercise of any right of set-off, banker’s lien, counterclaim or similar
right or otherwise or through voluntary prepayments directly to a Lender or
other payments made by or on behalf of the Borrower or any other Loan Party to a
Lender (other than any payment in respect of Specified Derivatives Obligations)
not in accordance with the terms of this Agreement and such payment should be
distributed to the Lenders in accordance with Section 3.2. or Section 10.5., as
applicable, such Lender shall promptly purchase from the other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by the other Lenders or other payment Obligations
owed to such other Lenders in such amounts, and make such other adjustments from
time to time as shall be equitable, to the end that all the Lenders shall share
the benefit of such payment (net of any reasonable expenses which may actually
be incurred by such Lender in obtaining or preserving such benefit) in
accordance with the requirements of Section 3.2. or Section 10.5., as
applicable. To such end, all the Lenders shall make appropriate adjustments
among themselves (by the resale of participations sold or otherwise) if such
payment is rescinded or must otherwise be restored. The Borrower agrees that any
Lender so purchasing a participation (or direct interest) in the Loans or other
payment Obligations owed to such other Lenders may exercise all rights of
set-off, banker’s lien, counterclaim or similar rights with respect to such
participation as fully as if such Lender were a direct holder of Loans in the
amount of such participation. Nothing contained herein shall require any Lender
to exercise any such right or shall affect the right of any Lender to exercise
and retain the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower.


Section 3.4. Several Obligations.
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

50

--------------------------------------------------------------------------------




Section 3.5. Fees.
(a)    Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent.


(b)    Facility Fees. During the period from the Effective Date to but excluding
the Revolving Termination Date, the Borrower agrees to pay to the Administrative
Agent for the account of the Revolving Lenders:


(i) at all times prior to the Credit Rating Date, an unused facility fee equal
to the sum of the daily amount (the “Unused Amount”) by which the aggregate
amount of the Revolving Commitments exceeds the aggregate outstanding principal
balance of Revolving Loans and Letter of Credit Liabilities set forth in the
table below multiplied by the corresponding per annum rate:


Unused Amount
Unused Fee
(percent per annum)
Greater than or equal to 50% of the aggregate amount of Revolving Commitments
0.3%
Less than 50% of the aggregate amount of Revolving Commitments
0.25%



Such fee shall be computed on a daily basis and payable quarterly in arrears on
the first day of each January, April, July and October during the term of this
Agreement and on the Revolving Termination Date or any earlier date of
termination of the Revolving Commitments or reduction of the Revolving
Commitments to zero. For the avoidance of doubt, for purposes of calculating an
unused facility fee, the outstanding principal balance of Swingline Loans shall
not be factored into the computation.


(ii) at all times on and after the Credit Rating Date, a facility fee equal to
the daily aggregate amount of the Revolving Commitments (whether or not
utilized) times a rate per annum equal to the Applicable Facility Fee. Such fee
shall be payable quarterly in arrears on the first day of each January, April,
July and October during the term of this Agreement and on the Revolving
Termination Date or any earlier date of termination of the Revolving Commitments
or reduction of the Revolving Commitments to zero. The Borrower acknowledges
that the fee payable hereunder is a bona fide commitment fee and is intended as
reasonable compensation to the Revolving Lenders for committing to make funds
available to the Borrower as described herein and for no other purposes.


(c)    Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a letter of credit fee at a rate
per annum equal to the Applicable Margin for Revolving Loans times the daily
average Stated Amount of each Letter of Credit for the period from and including
the date of issuance of such Letter of Credit (x) to and including the date such
Letter of Credit expires or is cancelled or terminated or (y) to but excluding
the date such Letter of Credit is drawn in full. The fees provided for in this
subsection shall be nonrefundable and payable, in arrears (i) quarterly on the
first day of January, April, July and October, (ii) on the Revolving Termination
Date, (iii) on the date the Revolving Commitments are terminated or reduced to
zero and (iv) thereafter from time to time on demand of the Administrative
Agent. The Borrower shall pay directly to the Issuing Bank

51

--------------------------------------------------------------------------------


from time to time on demand all commissions, charges, costs and expenses in the
amounts customarily charged or incurred by the Issuing Bank from time to time in
like circumstances with respect to the issuance, amendment, renewal or extension
of any Letter of Credit or any other transaction relating thereto.


(d)    Revolving Credit Extension Fee. If the Borrower exercises its right to
extend the Revolving Termination Date in accordance with Section 2.13., the
Borrower agrees to pay to the Administrative Agent for the account of each
Revolving Lender a fee equal to one-fifth of one percent (0.20%) of the amount
of such Revolving Lender’s Revolving Commitment (whether or not utilized). Such
fee shall be due and payable in full on the date the Administrative Agent
receives the Extension Request pursuant to such Section.


(e)    Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Administrative Agent as provided in the Fee
Letter and as may be otherwise agreed to in writing from time to time by the
Borrower and the Administrative Agent.


Section 3.6. Computations.
Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other payment Obligations due hereunder shall be computed on the
basis of a year of 360 days and the actual number of days elapsed.


Section 3.7. Usury.
In no event shall the amount of interest due or payable on the Loans or other
payment Obligations exceed the maximum rate of interest allowed by Applicable
Law and, if any such payment is paid by the Borrower or any other Loan Party or
received by any Lender, then such excess sum shall be credited as a payment of
principal, unless the Borrower shall notify the respective Lender in writing
that the Borrower elects to have such excess sum returned to it forthwith. It is
the express intent of the parties hereto that the Borrower not pay and the
Lenders not receive, directly or indirectly, in any manner whatsoever, interest
in excess of that which may be lawfully paid by the Borrower under Applicable
Law. The parties hereto hereby agree and stipulate that the only charge imposed
upon the Borrower for the use of money in connection with this Agreement is and
shall be the interest specifically described in Section 2.5.(a)(i) through (iv)
and, with respect to Swingline Loans, in Section 2.4.(c). Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, facility fees, closing fees, letter of credit fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Administrative Agent or any Lender to third parties or for damages
incurred by the Administrative Agent or any Lender, in each case, in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, are charges made to compensate the Administrative Agent or any such
Lender for underwriting or administrative services and costs or losses performed
or incurred, and to be performed or incurred, by the Administrative Agent and
the Lenders in connection with this Agreement and shall under no circumstances
be deemed to be charges for the use of money. All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.


Section 3.8. Statements of Account.
The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the

52

--------------------------------------------------------------------------------


Borrower absent manifest error. The failure of the Administrative Agent to
deliver such a statement of accounts shall not relieve or discharge the Borrower
from any of its obligations hereunder.


Section 3.9. Defaulting Lenders.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:


(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement that
requires the approval or disapproval of the Requisite Lenders, Requisite
Revolving Lenders or Requisite Term Loan Lenders shall be restricted as set
forth in the definitions of Requisite Lenders, Requisite Revolving Lenders or
Requisite Term Loan Lenders, as applicable, and Section 12.6.(c).


(b)    Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.3. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, if such Defaulting Lender is a Revolving Lender, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Bank or the Swingline Lender hereunder; third, if such Defaulting
Lender is a Revolving Lender, to Cash Collateralize the Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender in accordance with
subsection (e) below; fourth, as the Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y) if
such Defaulting Lender is a Revolving Lender, to Cash Collateralize the Issuing
Bank’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with subsection (e) below; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Bank or the Swingline Lender as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, the Issuing Bank or
the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or amounts owing by such Defaulting Lender under
Section 2.3.(j) in respect of Letters of Credit (such amounts
“L/C Disbursements”), in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Article V. were satisfied or waived, such payment shall be applied solely to pay
the Loans of, and L/C Disbursements owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Revolving
Loans and funded and unfunded participations in Letter of Credit Liabilities and
Swingline Loans are held by the Revolving Lenders pro rata in accordance with
their respective Revolving Commitment Percentages (determined without giving
effect to the immediately following subsection (d)) and all Term Loans are held
by the Term Loan

53

--------------------------------------------------------------------------------


Lenders pro rata in accordance with the Term Loans made by the Term Loan
Lenders. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this subsection shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.


(c)    Certain Fees.


(i)    No Defaulting Lender that is a Revolving Lender shall be entitled to
receive any Fee payable to such Defaulting Lender under Section 3.5.(b) for any
period during which that Revolving Lender is a Defaulting Lender (and the
Borrower shall not be required to pay any such fee to such Defaulting Lender
that otherwise would have been required to have been paid to that Defaulting
Lender).


(ii)    Each Defaulting Lender shall be entitled to receive any Fee payable to
it under Section 3.5.(c) for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Revolving Commitment Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to the immediately following subsection (e).


(iii)    With respect to any Fee not required to be paid to any Defaulting
Lender pursuant to the immediately preceding clauses (i) or (ii), the Borrower
shall (x) pay to each Non‑Defaulting Lender that is a Revolving Lender that
portion of any such Fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in Letter of Credit Liabilities or
Swingline Loans that has been reallocated to Non-Defaulting Lenders that are
Revolving Lenders pursuant to the immediately following subsection (d), (y) pay
to each Issuing Bank and Swingline Lender, as applicable, the amount of any such
Fee otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s or Swingline Lender’s Fronting Exposure to such Defaulting Lender
that is a Revolving Lender, and (z) not be required to pay the remaining amount
of any such Fee.


(d)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letter of Credit Liabilities
and Swingline Loans shall be reallocated among the Revolving Lenders that are
Non-Defaulting Lenders in accordance with their respective Revolving Commitment
Percentages (determined without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent that (x) the conditions set forth in
Article V. are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Revolving Lender that is a
Non-Defaulting Lender to exceed such Revolving Lender’s Revolving Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.


(e)    Cash Collateral, Repayment of Swingline Loans.


(i)    If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Fronting Exposure and (y) second, Cash Collateralize the Issuing Bank’s Fronting
Exposure in accordance with the procedures set forth in this subsection.



54

--------------------------------------------------------------------------------


(ii)    At any time that there shall exist a Defaulting Lender that is a
Revolving Lender, within 1 Business Day following the written request of the
Administrative Agent or the Issuing Bank (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize the Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to the immediately preceding subsection (d) and any Cash Collateral provided by
such Defaulting Lender) in an amount not less than the aggregate Fronting
Exposure of the Issuing Bank with respect to Letters of Credit issued and
outstanding at such time.


(iii)    The Borrower, and to the extent provided by any Defaulting Lender that
is a Revolving Lender, such Defaulting Lender, hereby grant to the
Administrative Agent, for the benefit of the Issuing Bank, and agree to
maintain, a first priority security interest in all such Cash Collateral as
security for such Defaulting Lender’s obligation to fund participations in
respect of Letter of Credit Liabilities, to be applied pursuant to the
immediately following clause (iv). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and the Issuing Bank as herein provided, or
that the total amount of such Cash Collateral is less than the aggregate
Fronting Exposure of the Issuing Bank with respect to Letters of Credit issued
and outstanding at such time, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender that is a
Revolving Lender).


(iv)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of Letter of Credit Liabilities (including, as to
Cash Collateral provided by such Defaulting Lender that is a Revolving Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.


(v)    Cash Collateral (or the appropriate portion thereof) provided to reduce
the Issuing Bank’s Fronting Exposure shall no longer be required to be held as
Cash Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Revolving Lender), or (y) the determination by the
Administrative Agent and the Issuing Bank that there exists excess Cash
Collateral; provided that, subject to the immediately preceding subsection (b),
the Person providing Cash Collateral and the Issuing Bank may (but shall not be
obligated to) agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations and provided further that to
the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
immediately preceding subsection (e)(iii).


(f)    Defaulting Lender Cure. If the Borrower and the Administrative Agent, and
in the case of a Defaulting Lender that is a Revolving Lender, the Swingline
Lender and the Issuing Bank, agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender, if a Revolving Lender, will, to the extent
applicable, purchase at par that portion of outstanding Revolving Loans of the
other Revolving Lenders or take such other actions as the Administrative Agent
may determine to be necessary to cause the Revolving Loans and funded and
unfunded participations in Letters of Credit and

55

--------------------------------------------------------------------------------


Swingline Loans to be held pro rata by the Revolving Lenders in accordance with
their respective Revolving Commitment Percentages (determined without giving
effect to the immediately preceding subsection (d)), whereupon such Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to Fees accrued or payments made by or on behalf of
the Borrower while any such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.


(g)    New Swingline Loans/Letters of Credit. So long as any Revolving Lender is
a Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Bank shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.


(h)    Purchase of Defaulting Lender’s Commitment. During any period that a
Revolving Lender is a Defaulting Lender, the Borrower may, by the Borrower
giving written notice thereof to the Administrative Agent, such Defaulting
Lender and the other Lenders, demand that such Defaulting Lender assign its
Revolving Commitment, if any, and Loans to an Eligible Assignee subject to and
in accordance with the provisions of Section 12.5.(b). No party hereto shall
have any obligation whatsoever to initiate any such replacement or to assist in
finding an Eligible Assignee. In addition, any Revolving Lender who is not a
Defaulting Lender may, but shall not be obligated, in its sole discretion, to
acquire the face amount of all or a portion of such Defaulting Lender’s
Revolving Commitment and Loans via an assignment subject to and in accordance
with the provisions of Section 12.5.(b). In connection with any such assignment,
such Defaulting Lender shall promptly execute all documents reasonably requested
to effect such assignment, including an appropriate Assignment and Assumption
and, notwithstanding Section 12.5.(b), shall pay to the Administrative Agent an
assignment fee in the amount of $7,500. The exercise by the Borrower of its
rights under this Section shall be at the Borrower’s sole cost and expense and
at no cost or expense to the Administrative Agent or any of the Lenders.


Section 3.10. Taxes.
(a)    Issuing Bank. For purposes of this Section, the term “Lender” includes
the Issuing Bank, and the term “Applicable Law” includes FATCA.


(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.


(c)    Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.



56

--------------------------------------------------------------------------------


(d)    Indemnification by the Borrower. The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.


(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 12.5. relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
subsection.


(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.


(g)    Status of Lenders.


(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.



57

--------------------------------------------------------------------------------


(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:


(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), 2 executed
originals of IRS Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding tax;


(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;


(II)    executed originals of IRS Form W-8ECI;


(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit M-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or


(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit M-2 or
Exhibit M-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner;



58

--------------------------------------------------------------------------------


(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This subsection shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.



59

--------------------------------------------------------------------------------


(i)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of all Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.


Article IV. Yield Protection, Etc.
Section 4.1. Additional Costs; Capital Adequacy.
(a)    Capital Adequacy. If any Lender determines in good faith that its
compliance with any Regulatory Change affecting such Lender or any lending
office of such Lender or such Lender’s holding company, if any, regarding
capital or liquidity requirements, has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit or
Swingline Loans held by, such Lender, to a level below that which such Lender or
such Lender’s holding company could have achieved but for such Regulatory Change
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.


(b)    Additional Costs. In addition to, and not in limitation of the
immediately preceding subsection, the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine in good faith to be necessary to compensate such
Lender for any costs incurred by such Lender that it determines in good faith
are attributable to its making or maintaining of any LIBOR Loans hereunder or
its obligation to make any LIBOR Loans hereunder, any reduction in any amount
receivable by such Lender under this Agreement or any of the other Loan
Documents in respect of any of such LIBOR Loans or such obligation or the
maintenance by such Lender of capital in respect of its LIBOR Loans or its
Commitments (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), resulting from any Regulatory Change that:


(i)    changes the basis of taxation of any amounts payable to such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
LIBOR Loans or its Commitments (other than Indemnified Taxes, Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and Connection
Income Taxes);


(ii)    imposes or modifies any reserve, special deposit, compulsory loan,
insurance charge or similar requirements (other than Regulation D of the Board
of Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on LIBOR Loans is
determined to the extent utilized when determining LIBOR for such Loans)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, or other credit extended by, or any other acquisition of
funds by such Lender (or its parent corporation), or any commitment of such
Lender (including, without limitation, the Commitments of such Lender
hereunder); or


(iii)    imposes on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or the
Loans made by such Lender.



60

--------------------------------------------------------------------------------


(c)    Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsections (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Administrative
Agent), the obligation of such Lender to make or Continue, or to Convert Base
Rate Loans into, LIBOR Loans shall be suspended until such Regulatory Change
ceases to be in effect (in which case the provisions of Section 4.5. shall
apply).


(d)    Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
Tax (other than Indemnified Taxes, Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and Connection Income Taxes), reserve, special
deposit, capital adequacy or similar requirement against or with respect to or
measured by reference to Letters of Credit and the result shall be to increase
the cost to the Issuing Bank of issuing (or any Lender of purchasing
participations in) or maintaining its obligation hereunder to issue (or purchase
participations in) any Letter of Credit or reduce any amount receivable by the
Issuing Bank or any Lender hereunder in respect of any Letter of Credit, then,
upon demand by the Issuing Bank or such Lender, the Borrower shall pay
immediately to the Issuing Bank or, in the case of such Lender, to the
Administrative Agent for the account of such Lender, from time to time as
specified by the Issuing Bank or such Lender, such additional amounts as shall
be sufficient to compensate the Issuing Bank or such Lender for such increased
costs or reductions in amount.


(e)    Notification and Determination of Additional Costs. Each of the
Administrative Agent, Issuing Bank and each Lender, as the case may be, agrees
to notify the Borrower (and in the case of the Issuing Bank and or a Lender, to
notify the Administrative Agent) of any event occurring after the Agreement Date
entitling the Administrative Agent, the Issuing Bank or such Lender to
compensation under any of the preceding subsections of this Section as promptly
as practicable. The Administrative Agent, the Issuing Bank and each Lender, as
the case may be, agrees to furnish to the Borrower (and in the case of the
Issuing Bank or a Lender to the Administrative Agent as well) a certificate
setting forth the basis and amount of each request for compensation under this
Section. Determinations by the Administrative Agent, the Issuing Bank or such
Lender, as the case may be, of the effect of any Regulatory Change shall be
conclusive and binding for all purposes, absent manifest error. The Borrower
shall pay the Administrative Agent, the Issuing Bank or any such Lender, as the
case may be, the amount shown as due on any such certificate within 30 days
after receipt thereof.


(f)    Delay in Requests. Failure or delay on the part of any Lender or Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or Issuing Bank’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or
Issuing Bank pursuant to this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender or
Issuing Bank, as the case may be, notifies the Borrower of the event giving rise
to such increased costs or reductions, and of such Lender’s or Issuing Bank’s
intention to claim compensation therefor (except that, if the event giving rise
to such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof).



61

--------------------------------------------------------------------------------


(e)    Survival. The obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.


Section 4.2. Suspension of LIBOR Loans.
Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:


(a)    the Administrative Agent reasonably determines (which determination shall
be conclusive) that quotations of interest rates for the relevant deposits
referred to in the definition of LIBOR are not being provided in the relevant
amounts or for the relevant maturities for purposes of determining rates of
interest for LIBOR Loans as provided herein or is otherwise unable to determine
LIBOR; or


(b)    the Administrative Agent reasonably determines (which determination shall
be conclusive) that the relevant rates of interest referred to in the definition
of LIBOR upon the basis of which the rate of interest for LIBOR Loans for such
Interest Period is to be determined are not likely to adequately cover the cost
to any Lender of making or maintaining LIBOR Loans for such Interest Period;
    
then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.


Section 4.3. Illegality.
Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended until such time as such Lender may again make and maintain LIBOR
Loans (in which case the provisions of Section 4.5. shall be applicable).


Section 4.4. Compensation.
The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:


(a)    any payment or prepayment (whether mandatory or optional) of a LIBOR
Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or



62

--------------------------------------------------------------------------------


(b)    any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Section 5.2. to be satisfied) to borrow a LIBOR Loan from such Lender on the
date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or
Continue a LIBOR Loan on the requested date of such Conversion or Continuation.


Not in limitation of the foregoing, such compensation shall include, without
limitation, an amount equal to the then present value of (i) the amount of
interest that would have accrued on such LIBOR Loan for the remainder of the
Interest Period at the rate applicable to such LIBOR Loan, less (ii) the amount
of interest that would accrue on the same LIBOR Loan for the same period if
LIBOR were set on the date on which such LIBOR Loan was repaid, prepaid or
Converted or the date on which the Borrower failed to borrow, Convert or
Continue such LIBOR Loan, as applicable, calculating present value by using as a
discount rate LIBOR quoted on such date. Upon the Borrower’s request, the
Administrative Agent shall provide the Borrower with a statement setting forth
the basis for requesting such compensation and the method for determining the
amount thereof. Any such statement shall be conclusive absent manifest error.


The obligations under this Section shall survive the resignation or replacement
of the Administrative Agent or any assignment of rights by, or the replacement
of, a Lender, the termination of all Commitments and the repayment, satisfaction
or discharge of all obligations under any Loan Document.


Section 4.5. Treatment of Affected Loans.
If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(c), Section 4.2. or Section 4.3. then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1.(c), Section 4.2., or Section 4.3. on such earlier date
as such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable)) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 4.1., Section 4.2.
or Section 4.3. that gave rise to such Conversion no longer exist:


(a)    to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and


(b)    all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.


If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 4.1.(c), 4.2. or 4.3. that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held

63

--------------------------------------------------------------------------------


pro rata (as to principal amounts, Types and Interest Periods) in accordance
with their respective Commitments.


Section 4.6. Affected Lenders.
If (a) a Revolving Lender requests compensation pursuant to Section 3.10. or
4.1., and the Requisite Revolving Lenders are not also doing the same, or
(b) the obligation of any Revolving Lender to make LIBOR Loans or to Continue,
or to Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(c) or 4.3. but the obligation of the Requisite Revolving Lenders
shall not have been suspended under such Sections, then, so long as there does
not then exist any Default or Event of Default, the Borrower may demand that
such Revolving Lender (the “Affected Revolving Lender”), and upon such demand
the Affected Revolving Lender shall promptly, assign its Revolving Commitment,
if any, and Revolving Loans to an Eligible Assignee subject to and in accordance
with the provisions of Section 12.5.(b) for a purchase price equal to (x) the
aggregate principal balance of all Revolving Loans then owing to the Affected
Lender, plus (y) the aggregate amount of payments previously made by the
Affected Revolving Lender under Section 2.3.(j) that have not been repaid, plus
(z) any accrued but unpaid interest thereon and accrued but unpaid fees owing to
the Affected Revolving Lender, or any other amount as may be mutually agreed
upon by such Affected Revolving Lender and Eligible Assignee. If (a) a Term Loan
Lender requests compensation pursuant to Section 3.10. or 4.1., and the
Requisite Term Loan Lenders are not also doing the same, or (b) the obligation
of any Term Loan Lender to make LIBOR Loans or to Continue, or to Convert Base
Rate Loans into, LIBOR Loans shall be suspended pursuant to Section 4.1.(c) or
4.3. but the obligation of the Requisite Term Loan Lenders shall not have been
suspended under such Sections, then, so long as there does not then exist any
Default or Event of Default, the Borrower may demand that such Term Loan Lender
(the “Affected Term Loan Lender”), and upon such demand the Affected Term Loan
Lender shall promptly, assign its Term Loans to an Eligible Assignee subject to
and in accordance with the provisions of Section 12.5.(b) for a purchase price
equal to (x) the aggregate principal balance of all Term Loans then owing to the
Affected Term Loan Lender, plus (z) any accrued but unpaid interest thereon and
accrued but unpaid fees owing to the Affected Term Loan Lender, or any other
amount as may be mutually agreed upon by such Affected Term Loan Lender and
Eligible Assignee. Each of the Administrative Agent and the Affected Revolving
Lender or Affected Term Loan Lender, as applicable, shall reasonably cooperate
in effectuating the replacement of such Affected Revolving Lender or Affected
Term Loan Lender, as applicable, under this Section, but at no time shall the
Administrative Agent, such Affected Revolving Lender or Affected Term Loan
Lender, as applicable, any other Lender or any Titled Agent be obligated in any
way whatsoever to initiate any such replacement or to assist in finding an
Eligible Assignee. The exercise by the Borrower of its rights under this Section
shall be at the Borrower’s sole cost and expense and at no cost or expense to
the Administrative Agent, the Affected Revolving Lender or Affected Term Loan
Lender, as applicable, or any of the other Lenders. The terms of this Section
shall not in any way limit the Borrower’s obligation to pay to any Affected
Revolving Lender or Affected Term Loan Lender, as applicable, compensation owing
to such Affected Revolving Lender or Affected Term Loan Lender, as applicable,
pursuant to this Agreement (including, without limitation, pursuant to
Section 3.10., 4.1. or 4.4.) with respect to any period up to the date of
replacement.


Section 4.7. Mitigation; Change of Lending Office.
If any Lender requests compensation under Section 4.1., requires the Borrower to
pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.10.,
or has Loans affected by the matters described in Section 4.3., then such Lender
agrees that it will use reasonable efforts (consistent with its internal policy
and legal and regulatory restrictions) to designate an alternate Lending Office
with respect to any of its Loans affected

64

--------------------------------------------------------------------------------


by the matters or circumstances described in Section 3.10., 4.1. or 4.3. to
reduce the liability of the Borrower or avoid the results provided thereunder,
so long as such designation is not disadvantageous to such Lender as determined
by such Lender in its sole discretion exercised in good faith, except that such
Lender shall have no obligation to designate a Lending Office located in the
United States of America.


Section 4.8. Assumptions Concerning Funding of LIBOR Loans.
Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.
 
Article V. Conditions Precedent
Section 5.1. Initial Conditions Precedent.
The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:


(a)    The Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent:


(i)    counterparts of this Agreement executed by each of the parties hereto;


(ii)    Revolving Notes, Tranche A Term Loan Notes and Tranche B Term Loan Notes
executed by the Borrower, payable to each applicable Lender (but excluding any
Lender that has requested that it not receive Notes) and complying with the
terms of Section 2.11.(a) and the Swingline Note executed by the Borrower;


(iii)    the Guaranty executed by each of the Guarantors initially to be a party
thereto;


(iv)    an opinion of K&L Gates, LLP, counsel to the Borrower and the other Loan
Parties, addressed to the Administrative Agent and the Lenders and covering the
matters reasonably requested by the Administrative Agent;


(v)    the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified
within thirty (30) days of the Agreement Date by the Secretary of State of the
state of formation of such Loan Party;


(vi)    a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued within thirty-five (35) days of the Agreement
Date by the Secretary of State of the state of formation of each such Loan Party
and certificates of qualification to transact business or other comparable
certificates issued within thirty-five (35) days of the Agreement Date by each
Secretary of State (and any state department of taxation, as applicable) of each
state in which such Loan Party is required to be so qualified and where failure
to be so qualified could reasonably be expected to have a Material Adverse
Effect;



65

--------------------------------------------------------------------------------


(vii)    a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, authorized to execute and deliver on behalf of the
Borrower Notices of Revolving Borrowing, Notices of Term Loan Borrowing, Notices
of Swingline Borrowing, requests for Letters of Credit, Notices of Conversion
and Notices of Continuation;


(viii)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;


(ix)    a Compliance Certificate calculated as of the Parent’s fiscal quarter
ended June 30, 2013, giving pro forma effect to the repayment of indebtedness,
liabilities and obligations required under Section 5.1.(a)(xii) and the
occurrence of any Credit Event on the Agreement Date, or if such Compliance
Certificate is not delivered on the Agreement Date, the occurrence of any Credit
Event on such later date that the Compliance Certificate is delivered;


(x)    a Transfer Authorizer Designation Form effective as of the Agreement
Date;


(xi)    evidence that the Fees, if any, then due and payable under Section 3.5.,
together with all other fees, expenses and reimbursement amounts due and payable
to the Administrative Agent and any of the Lenders, including without
limitation, the fees and expenses of counsel to the Administrative Agent, have
been paid;


(xii)    a closing statement executed by the Borrower indicating that all
indebtedness, liabilities or obligations owing under the Existing Credit
Agreement and Existing Term Loan Agreement will be paid in full and all
commitments under the Existing Credit Agreement will be terminated, in each
case, concurrently with the first Credit Event hereunder;


(xiii)    such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request;
and


(b)    In the good faith judgment of the Administrative Agent:


(i)    there shall not have occurred or become known to the Administrative Agent
or any of the Lenders any event, condition, situation or status since December
31, 2012, that has had or could reasonably be expected to result in a Material
Adverse Effect;


(ii)    no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or (B)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;



66

--------------------------------------------------------------------------------


(iii)    the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries shall have received all approvals, consents and waivers, and shall
have made or given all necessary filings and notices as shall be required to
consummate the transactions contemplated hereby without the occurrence of any
default under, conflict with or violation of (A) any Applicable Law or (B) any
agreement, document or instrument to which any Loan Party is a party or by which
any of them or their respective properties is bound;


(iv)    the Borrower and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act; and


(v)    there shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.


The parties hereto acknowledge and agree that the conditions set forth in
Section 5.1.(a) shall be required to be satisfied only once (other than with
respect to those items required to be satisfied under Section 7.11.).


Section 5.2. Conditions Precedent to All Loans and Letters of Credit.
In addition to satisfaction or waiver of the conditions precedent contained in
Section 5.1., the obligations of (i) Lenders to make any Loans and (ii) the
Issuing Bank to issue Letters of Credit are each subject to the further
conditions precedent that: (a) no Default or Event of Default shall exist as of
the date of the making of such Loan or date of issuance of such Letter of Credit
or would exist immediately after giving effect thereto, and no violation of the
limits described in Section 2.15. would occur after giving effect thereto;
(b) the representations and warranties made or deemed made by the Parent, the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, shall be true and correct in all material respects (except in the case
of a representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of the making of such Loan or date of issuance of such Letter of
Credit with the same force and effect as if made on and as of such date except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder and (c) in the case of the
borrowing of Revolving Loans, the Administrative Agent shall have received a
timely Notice of Revolving Borrowing, in the case of the borrowing of any Term
Loans, the Administrative Agent shall have received a timely Notice of Term Loan
Borrowing, in the case of a Swingline Loan, the Swingline Lender shall have
received a timely Notice of Swingline Borrowing, and in the case of the issuance
of a Letter of Credit the Issuing Bank and the Administrative Agent shall have
received a timely request for the issuance of such Letter of Credit. Each Credit
Event shall constitute a certification by the Borrower to the effect set forth
in the preceding sentence (both as of the date of the giving of notice relating
to such Credit Event and, unless the Borrower otherwise notifies the
Administrative Agent prior to the date of such Credit Event, as of the date of
the occurrence of such Credit Event). In addition, the Borrower shall be deemed
to have represented to the Administrative Agent and the applicable Lenders at
the time any Loan is made or any Letter of Credit is issued that all conditions
to the making of such Loan or issuing of such Letter of Credit contained in this
Article V. have been satisfied. Unless set forth in writing to the contrary, the
making of its initial Loan by a Lender shall

67

--------------------------------------------------------------------------------


constitute a certification by such Lender to the Administrative Agent and the
other Lenders that the conditions precedent for initial Loans set forth in
Sections 5.1. and 5.2. that have not previously been waived by the Lenders in
accordance with the terms of this Agreement have been satisfied.


Article VI. Representations and Warranties
Section 6.1. Representations and Warranties.
In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Bank, to issue
Letters of Credit, each of the Parent and the Borrower represents and warrants
to the Administrative Agent, the Issuing Bank and each Lender as follows:


(a)    Organization; Power; Qualification. Each of the Parent, the Borrower, the
other Loan Parties and the other Subsidiaries is a corporation, partnership or
other legal entity, duly organized or formed, validly existing and in good
standing under the jurisdiction of its incorporation or formation, has the power
and authority to own or lease its respective properties and to carry on its
respective business as now being and hereafter proposed to be conducted and is
duly qualified and is in good standing as a foreign corporation, partnership or
other legal entity, and authorized to do business, in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.


(b)    Ownership Structure. Part I of Schedule 6.1.(b) is, as of the Agreement
Date, a complete and correct list of all Subsidiaries of the Parent setting
forth for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding any Equity Interest in such Subsidiary,
(iii) the nature of the Equity Interests held by each such Person and (iv) the
percentage of ownership of such Subsidiary represented by such Equity Interests.
As of the Agreement Date, except as disclosed in such Schedule, (A) each of the
Parent and its Subsidiaries owns, free and clear of all Liens (other than
Permitted Liens of the types described in clauses (a)(i), (e) and (g) of the
definition of the term “Permitted Liens”), and has the unencumbered right to
vote, all outstanding Equity Interests in each Person shown to be held by it on
such Schedule, (B) all of the issued and outstanding capital stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable and (C) there are no outstanding subscriptions, options, warrants,
commitments, preemptive rights or agreements of any kind (including, without
limitation, any stockholders’ or voting trust agreements) for the issuance,
sale, registration or voting of, or outstanding securities convertible into, any
additional shares of capital stock of any class, or partnership or other
ownership interests of any type in, any such Person. As of the Agreement Date,
Part II of Schedule 6.1. (b) correctly sets forth all Unconsolidated Affiliates
of the Parent, including the correct legal name of such Person, the type of
legal entity which each such Person is, and all Equity Interests in such Person
held directly or indirectly by the Parent.


(c)    Authorization of Loan Documents and Borrowings. The Borrower has the
right and power, and has taken all necessary action to authorize the execution
and delivery of the Loan Documents to which it is a party and to borrow and
obtain other extensions of credit hereunder. Each of the Parent, the Borrower
and the other Loan Parties has the right and power to execute, deliver, and
perform, and has taken all necessary action to authorize the execution, delivery
and performance of, the Loan Documents to which it is a party in accordance with
their respective terms and to consummate the transactions contemplated hereby
and thereby. The Loan Documents to which the Parent, the Borrower or any other
Loan Party is a party have been duly executed and delivered by the duly
authorized officers of such Person and each is a legal, valid and binding
obligation of such Person enforceable against such Person in

68

--------------------------------------------------------------------------------


accordance with its respective terms, except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations (other than the payment of principal) contained herein or
therein and as may be limited by equitable principles generally.


(d)    Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement and the other Loan Documents to which any Loan
Party is a party in accordance with their respective terms and the borrowings
and other extensions of credit hereunder do not and will not, by the passage of
time, the giving of notice, or both: (i) require any Governmental Approval or
violate any Applicable Law (including all Environmental Laws) relating to the
Parent, the Borrower or any other Loan Party; (ii) conflict with, result in a
breach of or constitute a default under the organizational documents of any Loan
Party, or any indenture, agreement or other instrument to which the Parent, the
Borrower or any other Loan Party is a party or by which it or any of its
respective properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party other than in favor of the Administrative
Agent for its benefit and the benefit of the Lenders and the Issuing Bank.


(e)    Compliance with Law; Governmental Approvals. Each of the Parent, the
Borrower, the other Loan Parties, the other Subsidiaries (other than the Joint
Ventures) and, to the knowledge of a Responsible Officer of the Parent or the
Borrower, the Joint Ventures is in compliance with each Governmental Approval
and all other Applicable Laws relating to it except for noncompliances which,
and Governmental Approvals the failure to possess which, could not, individually
or in the aggregate, reasonably be expected to cause a Default or Event of
Default or have a Material Adverse Effect.


(f)    Title to Properties; Liens. Part I of Schedule 6.1.(f) is, as of the
Agreement Date, a complete and correct listing of all real estate assets of the
Parent, the Borrower, each other Loan Party and each other Subsidiary (other
than a Joint Venture listed in (c) through (e) of the definition thereof, and
any Subsidiaries of such Persons), setting forth, for each such Property,
whether such Property is a Development Property or a JV Property. Each of the
Parent, the Borrower, the other Loan Parties, the other Subsidiaries (other than
a Joint Venture listed in (c) through (e) of the definition thereof, and any
Subsidiaries of such Persons) and, to the knowledge of a Responsible Officer of
the Parent or the Borrower, the Joint Ventures listed in (c) through (e) of the
definition thereof, and any Subsidiaries of such Persons has good, marketable
and legal title to, or a valid leasehold interest in, its respective assets.
Part II of Schedule 6.1.(f) is, as of Agreement Date, a list of all Liens on any
of the assets of the Parent, the Borrower, each other Loan Party and each other
Subsidiary (other than a Joint Venture listed in (c) through (e) of the
definition thereof, and any Subsidiaries of such Persons) other than
(i) Permitted Liens of the types described in clauses (a) through (e) and (g) of
the definition of the term “Permitted Liens”, and (ii) Liens in existence as of
the Agreement Date not set forth on Part II of Schedule 6.1.(f) securing
Indebtedness in an aggregate principal amount not exceeding $20,000,000.


(g)    Existing Indebtedness. Schedule 6.1.(g) is, as of June 30, 2013, a
complete and correct listing of all Indebtedness (including all Guarantees) of
each of the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries (other than the Joint Ventures), and if such Indebtedness is
secured by any Lien, a description of all of the property subject to such Lien.
As of the Agreement Date, the Parent, the Borrower, the other Loan Parties, the
other Subsidiaries (other than the Joint Ventures) and, to the knowledge of a
Responsible Officer of the Parent or the Borrower, the Joint Ventures have
performed and are in compliance with all of the terms of all instruments and
agreements evidencing any of their Indebtedness having an outstanding principal
amount of $5,000,000 individually or $10,000,000 in the aggregate, and no
default or event of default, or event or condition which with the giving of
notice, the lapse of time, or both, would constitute a default or event of
default, exists with respect to any such

69

--------------------------------------------------------------------------------


Indebtedness. Between June 30, 2013, and the Agreement Date, the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries (other than the
Joint Ventures) have not incurred or assumed Indebtedness that exceeds
$20,000,000 in the aggregate (excluding (i) Indebtedness under the Existing
Agreements, and (ii) Indebtedness incurred by the Borrower under the Capital One
Term Loan Agreement).


(h)    Material Contracts. Each of the Parent, the Borrower, the other Loan
Parties, the other Subsidiaries (other than the Joint Ventures) and, to the
knowledge of a Responsible Officer of the Parent or the Borrower, the Joint
Ventures that is party to any Material Contract has performed and is in
compliance with all of the terms of such Material Contract, and no default or
event of default, or event or condition which with the giving of notice, the
lapse of time, or both, would constitute such a default or event of default,
exists with respect to any such Material Contract.


(i)    Litigation. There are no actions, suits or proceedings pending (or, to
the knowledge of a Responsible Officer of any Loan Party, are there any actions,
suits or proceedings threatened) against or in any other way relating adversely
to or affecting the Parent, the Borrower, any other Loan Party, any other
Subsidiary (other than a Joint Venture) or, to the knowledge of a Responsible
Officer of the Parent or the Borrower, any Joint Venture, or any of their
respective property in any court or before any arbitrator of any kind or before
or by any other Governmental Authority which could reasonably be expected to
have a Material Adverse Effect. There are no strikes, slow downs, work stoppages
or walkouts or other labor disputes in progress or threatened relating to any
Loan Party, any other Subsidiary (other than a Joint Venture) or, to the
knowledge of a Responsible Officer of the Parent or the Borrower, any Joint
Venture that could reasonably be expected to have a Material Adverse Effect.


(j)    Taxes. All federal, state and other material tax returns of the Parent,
the Borrower, each other Loan Party, each other Subsidiary (other than a Joint
Venture) and, to the knowledge of a Responsible Officer of the Parent or the
Borrower, each Joint Venture required by Applicable Law to be filed have been
duly filed, and all federal, state and other material taxes, assessments and
other governmental charges or levies upon each Loan Party, each other Subsidiary
(other than a Joint Venture), to the knowledge of a Responsible Officer of the
Parent or the Borrower, each Joint Venture, and their respective properties,
income, profits and assets which are due and payable have been paid, except any
such nonpayment or non-filing which is at the time permitted under Section 7.5.
As of the Agreement Date, none of the United States income tax returns of the
Parent, the Borrower, any other Loan Party, any other Subsidiary (other than a
Joint Venture) or, to the knowledge of a Responsible Officer of the Parent or
the Borrower, any Joint Venture is under audit. All charges, accruals and
reserves on the books of the Parent, the Borrower, the other Loan Parties and
the other Subsidiaries (other than the Joint Ventures) in respect of any taxes
or other governmental charges are in accordance with GAAP.


(k)    Financial Statements. The Parent has furnished to each Lender copies of
(i) the audited consolidated balance sheet of the Parent and its consolidated
Subsidiaries for the fiscal years ended December 31, 2011 and December 31, 2012,
and the related audited consolidated statements of operations, shareholders’
equity and cash flow for the fiscal years ended on such dates, with the opinion
thereon of Deloitte & Touche LLP, and (ii) the unaudited consolidated balance
sheet of the Parent and its consolidated Subsidiaries for the fiscal quarter
ended June 30, 2013, and the related unaudited consolidated statements of
operations, shareholders’ equity and cash flow of the Parent and its
consolidated Subsidiaries for the period of two fiscal quarters ended on such
date. Such financial statements (including in each case related schedules and
notes) are complete and correct in all material respects and present fairly, in
accordance with GAAP consistently applied throughout the periods involved, the
consolidated financial position of the Parent and its consolidated Subsidiaries
as at their respective dates and the results of operations and the cash flow for
such periods (subject, as to interim

70

--------------------------------------------------------------------------------


statements, to changes resulting from normal year‑end audit adjustments). On the
Agreement Date, there are no material contingent liabilities, liabilities,
liabilities for taxes, unusual or long-term commitments or unrealized or forward
anticipated losses from any unfavorable commitments that would be required to be
set forth in the Parent’s financial statements or notes thereto, except as
referred to or reflected or provided for in said financial statements.


(l)    No Material Adverse Change; Solvency. Since December 31, 2012, there has
been no event, change, circumstance or occurrence that could reasonably be
expected to have a Material Adverse Effect. Each of the Parent, the Borrower,
the other Loan Parties, the other Subsidiaries (other than the Joint Ventures)
and, to the knowledge of a Responsible Officer of the Parent or the Borrower,
the Joint Ventures is Solvent, and the Parent and all of its Subsidiaries, taken
as a whole, are Solvent.


(m)    ERISA.


(i)    Each Benefit Arrangement is in compliance with the applicable provisions
of ERISA, the Internal Revenue Code and other Applicable Laws in all material
respects. Except with respect to Multiemployer Plans, each Qualified Plan
(A) has received a favorable determination from the Internal Revenue Service
applicable to such Qualified Plan’s current remedial amendment cycle (as defined
in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely filed for a
favorable determination letter from the Internal Revenue Service during its
staggered remedial amendment cycle (as defined in 2007-44) and such application
is currently being processed by the Internal Revenue Service, (C) had filed for
a determination letter prior to its “GUST remedial amendment period” (as defined
in 2007-44) and received such determination letter and the staggered remedial
amendment cycle first following the GUST remedial amendment period for such
Qualified Plan has not yet expired, or (D) is maintained under a prototype plan
and may rely upon a favorable opinion letter issued by the Internal Revenue
Service with respect to such prototype plan. To the best knowledge of each of
the Parent and the Borrower, nothing has occurred which would cause the loss of
its reliance on each Qualified Plan’s favorable determination letter or opinion
letter.


(ii)    With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with FASB ASC 715. The “benefit
obligation” of all Plans does not exceed the “fair market value of plan assets”
for such Plans by more than $10,000,000 all as determined by and with such terms
defined in accordance with FASB ASC 715.


(iii)    Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Borrower, threatened, claims, actions or lawsuits or other action by any
Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.


(n)    Absence of Default. None of the Loan Parties or any of the other
Subsidiaries (other than the Joint Ventures), and, to the knowledge of a
Responsible Officer of the Parent or the Borrower, none of the Joint Ventures,
is in default under its certificate or articles of incorporation or formation,
bylaws,

71

--------------------------------------------------------------------------------


partnership agreement or other similar organizational documents. No event has
occurred, which has not been remedied, cured or waived: (i) which constitutes a
Default or an Event of Default; or (ii) which constitutes, or which with the
passage of time, the giving of notice, or both, would constitute, a default or
event of default by, any Loan Party, any other Subsidiary (other than a Joint
Venture) or, to the knowledge of a Responsible Officer of the Parent or the
Borrower, any Joint Venture under any agreement (other than this Agreement) or
judgment, decree or order to which any such Person is a party or by which any
such Person or any of its respective properties may be bound where such default
or event of default could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.


(o)    Environmental Laws. Each of the Parent, the Borrower, the other Loan
Parties, the other Subsidiaries (other than the Joint Ventures) and, to the
knowledge of a Responsible Officer of the Parent or the Borrower, the Joint
Ventures: (i) is in compliance with all Environmental Laws applicable to its
business, operations and the Properties, (ii) has obtained all Governmental
Approvals which are required under Environmental Laws, and each such
Governmental Approval is in full force and effect, and (iii) is in compliance
with all terms and conditions of such Governmental Approvals, where with respect
to each of the immediately preceding clauses (i) through (iii) the failure to
obtain or to comply with could reasonably be expected to have a Material Adverse
Effect. Except for any of the following matters that could not reasonably be
expected to have a Material Adverse Effect, no Responsible Officer of the Parent
or the Borrower has any knowledge of, or has received notice of, any past,
present, or pending releases, events, conditions, circumstances, activities,
practices, incidents, facts, occurrences, actions, or plans that, with respect
to any Loan Party, any other Subsidiary (other than a Joint Venture) or, to the
knowledge of a Responsible Officer of the Parent or the Borrower, any Joint
Venture, their respective businesses, operations or with respect to the
Properties, may: (x) cause or contribute to an actual or alleged violation of or
noncompliance with Environmental Laws, (y) cause or contribute to any other
potential common‑law or legal claim or other liability, or (z) cause any of the
Properties to become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law and,
with respect to the immediately preceding clauses (x) through (z) is based on,
arising from or related to the on-site or off-site manufacture, generation,
processing, distribution, use, treatment, storage, disposal, transport, removal,
clean up or handling, or the emission, discharge, release or threatened release
of any wastes or Hazardous Material, or any other requirement under
Environmental Law. There is no civil, criminal, or administrative action, suit,
demand, claim, hearing, notice, or demand letter, mandate, order, lien, request,
investigation, or proceeding pending or, to the knowledge of a Responsible
Officer of the Parent or the Borrower, threatened, against the Parent, the
Borrower, any other Loan Party, any other Subsidiary (other than a Joint
Venture) or, to the knowledge of a Responsible Officer of the Parent or the
Borrower, any Joint Venture relating in any way to Environmental Laws which,
reasonably could be expected to have a Material Adverse Effect. None of the
Properties (other than those of the Joint Ventures), and, to the knowledge of a
Responsible Officer of the Parent or the Borrower, none of the Properties of any
Joint Venture, is listed on or proposed for listing on the National Priority
List promulgated pursuant to the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 and its implementing regulations, or any
state or local priority list promulgated pursuant to any analogous state or
local law. To the knowledge of any Responsible Officer of the Parent and any
Responsible Officer of the Borrower, no Hazardous Materials generated at or
transported from the Properties are or have been transported to, or disposed of
at, any location that is listed or proposed for listing on the National Priority
List or any analogous state or local priority list, or any other location that
is or has been the subject of a clean-up, removal or remedial action pursuant to
any Environmental Law, except to the extent that such transportation or disposal
could not reasonably be expected to result in a Material Adverse Effect.



72

--------------------------------------------------------------------------------


(p)    Investment Company. None of the Parent, the Borrower, any other Loan
Party or any other Subsidiary is (i) an “investment company” that is required to
be registered under the Investment Company Act of 1940, as amended, or
(ii) subject to any other Applicable Law which purports to regulate or restrict
its ability to borrow money or obtain other extensions of credit or to
consummate the transactions contemplated by this Agreement or to perform its
obligations under any Loan Document to which it is a party other than Applicable
Laws adopted by certain States of the United States of America consistent with
Section V.J. of the Statement of Policy Regarding Real Estate Investment Trusts
issued by the North American Securities Administrators Association (which
imposes certain requirements on the amount of borrowings of a REIT subject to
such Applicable Laws in excess of 300% of such REIT’s net assets).


(q)    Margin Stock. None of the Parent, the Borrower, any other Loan Party, any
other Subsidiary (other than a Joint Venture) or, to the knowledge of a
Responsible Officer of the Parent or the Borrower, any Joint Venture is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying “margin stock” within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System.


(r)    Intellectual Property. Each of the Loan Parties, each other Subsidiary
(other than a Joint Venture) and, to the knowledge of a Responsible Officer of
the Parent or the Borrower, each Joint Venture owns or has the right to use,
under valid license agreements or otherwise, all patents, licenses, franchises,
trademarks, trademark rights, service marks, service mark rights, trade names,
trade name rights, trade secrets and copyrights (collectively, “Intellectual
Property”) necessary to the conduct of its businesses, without known conflict
with, in any material respect, any patent, license, franchise, trademark,
trademark right, service mark, service mark right, trade secret, trade name,
copyright, or other proprietary right of any other Person. All such Intellectual
Property (other than Intellectual Property of a Joint Venture), and, to the
knowledge of a Responsible Officer of a Joint Venture, all such Intellectual
Property of a Joint Venture, is fully protected and/or duly and properly
registered, filed or issued in the appropriate office and jurisdictions for such
registrations, filing or issuances. No material claim has been asserted by any
Person with respect to the use of any such Intellectual Property by the Parent,
the Borrower, any other Loan Party, any other Subsidiary (other than a Joint
Venture) or, to the knowledge of a Responsible Officer of the Parent or the
Borrower, any Joint Venture or challenging or questioning the validity or
effectiveness of any such Intellectual Property. The use of such Intellectual
Property by the Parent, the Borrower, the other Loan Parties, the other
Subsidiaries (other than the Joint Ventures) and, to the knowledge of a
Responsible Officer of the Parent or the Borrower, the Joint Ventures does not
infringe on the rights of any Person, subject to such claims and infringements
as do not, in the aggregate, give rise to any liabilities on the part of the
Borrower, any other Loan Party or any other Subsidiary that could reasonably be
expected to have a Material Adverse Effect.


(s)    Business. As of the Agreement Date, the Parent, the Borrower, the other
Loan Parties and the other Subsidiaries, taken as a whole, are engaged primarily
in the business of acquiring, owning, developing, financing and operating office
and industrial Properties, together with other business activities incidental
thereto.


(t)    Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Parent, the Borrower, any other Loan
Party, any other Subsidiary (other than any Joint Venture) or, to the knowledge
of a Responsible Officer of the Parent or the Borrower, any Joint Venture
ancillary to the transactions contemplated hereby.



73

--------------------------------------------------------------------------------


(u)    Accuracy and Completeness of Information. All written information,
reports and other papers and data (other than financial projections and other
forward looking statements) furnished to the Administrative Agent or any Lender
by, on behalf of, or at the direction of, the Parent, the Borrower, any other
Loan Party, any other Subsidiary (other than a Joint Venture) or, to the
knowledge of a Responsible Officer of the Parent or the Borrower, any Joint
Venture were, at the time the same were so furnished, complete and correct in
all material respects and, in the case of financial statements, present fairly,
in accordance with GAAP (other than in respect of the Joint Ventures)
consistently applied throughout the periods involved, the financial position of
the Persons involved as at the date thereof and the results of operations for
such periods (subject, as to interim statements, to changes resulting from
normal year end audit adjustments and absence of full footnote disclosure). All
financial projections and other forward looking statements prepared by or on
behalf of the Parent, the Borrower, any other Loan Party, any other Subsidiary
(other than a Joint Venture) or, to the knowledge of a Responsible Officer of
the Parent or the Borrower, any Joint Venture that have been made available to
the Administrative Agent or any Lender were prepared in good faith based on
reasonable assumptions. No document furnished or written statement made to the
Administrative Agent or any Lender in connection with the negotiation,
preparation or execution of, or pursuant to, this Agreement or any of the other
Loan Documents at the time the same were so furnished contained any untrue
statement of a material fact, or omitted to state a material fact necessary in
order to make the statements contained therein not misleading.


(v)    Not Plan Assets; No Prohibited Transactions. None of the assets of the
Parent, the Borrower, any other Loan Party or any other Subsidiary constitutes
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. Assuming that no Lender funds any
amount payable by it hereunder with “plan assets,” as that term is defined in 29
C.F.R. 2510.3-101, the execution, delivery and performance of this Agreement and
the other Loan Documents, and the extensions of credit and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Internal Revenue Code.


(w)    OFAC. None of the Parent, the Borrower, any of the other Loan Parties,
any of the other Subsidiaries (other than a Joint Venture), any other Affiliate
of the Parent (other than a Joint Venture), or to the knowledge of a Responsible
Officer of the Parent or the Borrower, any Joint Venture: (i) is a person named
on the list of Specially Designated Nationals or Blocked Persons maintained by
the U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”)
available at http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as
otherwise published from time to time; (ii) is (A) an agency of the government
of a country, (B) an organization controlled by a country, or (C) a person
resident in a country that is subject to a sanctions program identified on the
list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from any Loan, and no Letter of Credit, will
be used to finance any operations, investments or activities in, or make any
payments to, any such country, agency, organization, or person.


(x)    REIT Status. The Parent qualifies as, and has elected to be treated as, a
REIT and is in compliance with all requirements and conditions imposed under the
Internal Revenue Code to allow the Parent to maintain its status as a REIT.


(y)    Unencumbered Assets. Each Property included in calculations of the
Unencumbered NOI satisfies all of the requirements contained in the definition
of “Eligible Property”.



74

--------------------------------------------------------------------------------


Section 6.2. Survival of Representations and Warranties, Etc.
All representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, the date on which any extension of the Revolving Termination
Date is effectuated pursuant to Section 2.13., the date on which any increase of
the Revolving Commitments is effectuated or Additional Tranche A Term Loans or
Additional Tranche B Term Loans are made pursuant to Section 2.16. and at and as
of the date of the occurrence of each Credit Event, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
hereunder. All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans and the issuance of the Letters of Credit.


Article VII. Affirmative Covenants
For so long as this Agreement is in effect, the Parent and the Borrower, as
applicable, shall comply with the following covenants:


Section 7.1. Preservation of Existence and Similar Matters.
Except as otherwise permitted under Section 9.4., the Parent and the Borrower
shall, and shall cause each other Loan Party and, subject to Section 12.14.,
each other Subsidiary to, preserve and maintain its respective existence,
rights, franchises, licenses and privileges in the jurisdiction of its
incorporation or formation and qualify and remain qualified and authorized to do
business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification and authorization and where
the failure to be so authorized and qualified could reasonably be expected to
have a Material Adverse Effect.


Section 7.2. Compliance with Applicable Law.
The Parent and the Borrower shall comply, and shall cause each other Loan Party
and, subject to Section 12.14., each other Subsidiary to comply, and the Parent
and the Borrower shall use, and shall cause each other Loan Party and, subject
to Section 12.14., each other Subsidiary to use, commercially reasonable efforts
to cause all tenants of the Properties to comply, with all Applicable Laws,
including the obtaining of all Governmental Approvals, the failure with which to
comply could reasonably be expected to have a Material Adverse Effect.


Section 7.3. Maintenance of Property.
In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and, subject to
Section 12.14., each other Subsidiary to, protect and preserve all of its
respective material property, including, but not limited to, all Intellectual
Property necessary to the conduct of its respective business, and maintain in
good repair, working order and condition all tangible properties, ordinary wear
and tear, casualty and condemnation excepted.



75

--------------------------------------------------------------------------------


Section 7.4. Insurance.
In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and, subject to
Section 12.14., each other Subsidiary to, maintain insurance (on a replacement
cost basis) with financially sound and reputable insurance companies against
such risks and in such amounts as is customarily maintained by Persons engaged
in similar businesses or as may be required by Applicable Law. The Borrower
shall from time to time deliver to the Administrative Agent upon request a
detailed list, together with copies of all policies of the insurance then in
effect, stating the names of the insurance companies, the amounts and rates of
the insurance, the dates of the expiration thereof and the properties and risks
covered thereby.
    
Section 7.5. Payment of Taxes and Claims.
The Parent and the Borrower shall, and shall cause each other Loan Party and,
subject to Section 12.14., each other Subsidiary to, pay and discharge when due
(a) all taxes, assessments and governmental charges or levies imposed upon it or
upon its income or profits or upon any properties belonging to it, and (b) all
lawful claims of materialmen, mechanics, carriers, warehousemen and landlords
for labor, materials, supplies and rentals which, if unpaid, might become a Lien
on any properties of such Person; provided, however, that this Section shall not
require the payment or discharge of (i) any such tax, assessment, charge, levy
or claim which is being contested in good faith by appropriate proceedings which
operate to suspend the collection thereof and for which adequate reserves have
been established on the books of such Person in accordance with GAAP or (ii) any
immaterial tax or claim so long as no material Property of Parent, the Borrower,
any other Loan Party or any other Subsidiary is at the immediate risk of being
seized, levied upon or forfeited.


Section 7.6. Books and Records; Inspections.
The Parent and the Borrower shall, and shall cause each other Loan Party and,
subject to Section 12.14., each other Subsidiary to, keep proper books of record
and account in which full, true and correct entries shall be made of all
dealings and transactions in relation to its business and activities. The Parent
and the Borrower shall, and shall cause each other Loan Party and, subject to
Section 12.14., each other Subsidiary to, permit representatives of the
Administrative Agent or any Lender to visit and inspect any of their respective
properties, to examine and make abstracts from any of their respective books and
records and to discuss their respective affairs, finances and accounts with
their respective officers, employees and independent public accountants (in the
presence of an officer of the Parent if an Event of Default does not then
exist), all at such reasonable times during business hours and as often as may
reasonably be requested (but in the case of a visit by representatives of a
Lender, no more often than once during any year by such Lender unless a Default
or Event of Default exists (it being agreed that property tours and bank
meetings do not constitute a “visit”)) and so long as no Event of Default
exists, with reasonable prior notice. The Borrower shall be obligated to
reimburse the Administrative Agent and the Lenders for their costs and expenses
incurred in connection with the exercise of their rights under this Section only
if such exercise occurs while a Default or Event of Default exists. The Parent
hereby authorizes and instructs its accountants to discuss the financial affairs
of the Parent, the Borrower, any other Loan Party or any other Subsidiary with
the Administrative Agent or any Lender. Notwithstanding anything to the contrary
in this Section, none of the Parent, the Borrower or any of their respective
Subsidiaries will be required to disclose, permit the examination or making
abstracts of, or discussion of (a) any contract entered into in the ordinary
course of business the disclosure of which to the Administrative Agent and the
Lenders is prohibited by a confidentiality agreement entered into for purposes
other than avoiding the Loan Parties’ and their Subsidiaries’ obligations under
this Section or (b) any information regarding shareholders of the Parent.

76

--------------------------------------------------------------------------------




Section 7.7. Use of Proceeds.
The Borrower will use the proceeds of Loans only (a) for the payment of
pre-development and development costs incurred in connection with Properties
owned by the Borrower or any Subsidiary; (b) to finance acquisitions and equity
investments; (c) to finance capital expenditures and the repayment of
Indebtedness of the Borrower and its Subsidiaries; and (d) to provide for the
general working capital needs of the Borrower and its Subsidiaries and for other
general corporate purposes of the Borrower and its Subsidiaries. The Borrower
shall only use Letters of Credit for the same purposes for which it may use the
proceeds of Loans. Neither the Parent nor the Borrower shall, and neither the
Parent nor the Borrower shall permit any other Loan Party or any other
Subsidiary to, use any part of such proceeds to purchase or carry, or to reduce
or retire or refinance any credit incurred to purchase or carry, any margin
stock (within the meaning of Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System) or to extend credit to others for the
purpose of purchasing or carrying any such margin stock.


Section 7.8. Environmental Matters.
The Parent and the Borrower shall, and shall cause each other Loan Party and,
subject to Section 12.14., each other Subsidiary to, comply with all
Environmental Laws the failure with which to comply could reasonably be expected
to have a Material Adverse Effect. The Parent and the Borrower shall comply, and
shall cause each other Loan Party and, subject to Section 12.14., each other
Subsidiary to comply, and the Parent and the Borrower shall use, and shall cause
each other Loan Party and, subject to Section 12.14., each other Subsidiary to
use, commercially reasonable efforts to cause all tenants of the Properties to
comply, with all Environmental Laws in all material respects. The Parent and the
Borrower shall, and shall cause each other Loan Party and, subject to
Section 12.14., each other Subsidiary to, promptly take all actions and pay or
arrange to pay all costs necessary for it and for the Properties to comply in
all material respects with all Environmental Laws and all Governmental
Approvals, including actions to remove and dispose of all Hazardous Materials
and to clean up the Properties as required under Environmental Laws. The Parent
and the Borrower shall, and shall cause each other Loan Party and, subject to
Section 12.14., each other Subsidiary to, promptly take all actions necessary to
prevent the imposition of any Liens on any of their respective properties
arising out of or related to any Environmental Laws. Nothing in this Section
shall impose any obligation or liability whatsoever on the Administrative Agent
or any Lender.


Section 7.9. Further Assurances.
At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Parent and the Borrower shall, and shall cause each other Loan Party to,
duly execute and deliver or cause to be duly executed and delivered, to the
Administrative Agent such further instruments, documents and certificates, and
do and cause to be done such further acts that may be reasonably necessary or
advisable in the reasonable opinion of the Administrative Agent to carry out
more effectively the provisions and purposes of this Agreement and the other
Loan Documents.


Section 7.10. REIT Status.
The Parent shall maintain its status as, and election to be treated as, a REIT
under the Internal Revenue Code.



77

--------------------------------------------------------------------------------


Section 7.11. Guarantors.
(a)    At all times during which neither the Parent has Investment Grade Ratings
nor the Borrower has Investment Grade Ratings, within 10 Business Days after a
Property or any other asset that is owned by a Wholly Owned Subsidiary (other
than a Foreign Subsidiary) that is not already a Guarantor is first included in
the calculation of Unencumbered Asset Value, the Borrower shall deliver to the
Administrative Agent each of the following in form and substance satisfactory to
the Administrative Agent: (i) an Accession Agreement executed by the Subsidiary
that owns such Property or other asset and (ii) the items that would have been
delivered under subsections (iv) through (viii) and (xiii) of Section 5.1.(a) if
such Subsidiary had been a Guarantor on the Agreement Date, with each reference
to “Agreement Date” in such subsections deemed to be a reference to the date the
Accession Agreement referenced in the immediately preceding clause (i) is
delivered to the Administrative Agent.


(b)    At all times during which either the Parent has Investment Grade Ratings
or the Borrower has Investment Grade Ratings, within 10 Business Days following
the date on which any of the following conditions first applies to any
Subsidiary that is not already a Guarantor, the Borrower shall deliver to the
Administrative Agent each of the following in form and substance satisfactory to
the Administrative Agent: (i) an Accession Agreement executed by such
Subsidiary, and (ii) the items that would have been delivered under
subsections (iv) through (viii) and (xiii) of Section 5.1.(a) if such Subsidiary
had been a Guarantor on the Agreement Date, with each reference to “Agreement
Date” in such subsections deemed to be a reference to the date the Accession
Agreement referenced in the immediately preceding clause (i) is delivered to the
Administrative Agent:


(A) such Subsidiary Guarantees, or otherwise becomes obligated in respect of,
any Indebtedness of the Parent, the Borrower or any Subsidiary of the Borrower;
or


(B) (i) such Subsidiary owns any asset the value of which is included in the
determination of Unencumbered Asset Value and (ii) such Subsidiary, or any other
Subsidiary that directly or indirectly owns any Equity Interest in such
Subsidiary, has incurred, acquired or suffered to exist any Recourse
Indebtedness.


(c)    In addition to the immediately preceding subsections (a) and (b), and not
in limitation of the immediately preceding subsection (b), within 10 Business
Days following the date on which any of the following conditions first applies
to any Direct JV Property Owner that owns a JV Property that is included in the
calculation of Unencumbered Asset Value and that is not already a Guarantor, the
Borrower shall deliver to the Administrative Agent each of the following in form
and substance satisfactory to the Administrative Agent: (i) an Accession
Agreement executed by such Direct JV Property Owner, and (ii) the items that
would have been delivered under subsections (iv) through (viii) and (xiii) of
Section 5.1.(a) if such Direct JV Property Owner had been a Guarantor on the
Agreement Date, with each reference to “Agreement Date” in such subsections
deemed to be a reference to the date the Accession Agreement referenced in the
immediately preceding clause (i) is delivered to the Administrative Agent:


(A) such Direct JV Property Owner Guarantees, or otherwise becomes obligated in
respect of, any Indebtedness of the Parent, the Borrower or any Subsidiary of
the Borrower; or


(B) such Direct JV Property Owner, or any Indirect JV Property Owner, has
incurred, acquired or suffered to exist any Recourse Indebtedness.



78

--------------------------------------------------------------------------------


(d)    The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, a Guarantor (other than the Parent) from the Guaranty so long as:
(i) such Guarantor is not required to be a party to the Guaranty under the
immediately preceding subsections (a), (b), or (c), as applicable; (ii) no
Default or Event of Default shall then be in existence or would occur as a
result of such release, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in
Section 9.1.; (iii) the representations and warranties made or deemed made by
the Parent, the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party, shall be true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty shall be true and correct in all
respects) on and as of the date of such release with the same force and effect
as if made on and as of such date except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted under the Loan
Documents; and (iv) the Administrative Agent shall have received such written
request at least 10 Business Days (or such shorter period as may be acceptable
to the Administrative Agent) prior to the requested date of release. Delivery by
the Borrower to the Administrative Agent of any such request shall constitute a
representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request.


Article VIII. Information
For so long as this Agreement is in effect, the Parent and the Borrower, as
applicable, shall furnish to the Administrative Agent for distribution to each
of the Lenders:


Section 8.1. Quarterly Financial Statements.
Not later than 5 days following the filing of the Parent’s Form 10-Q Report with
the SEC (but in no event later than 45 days after the end of each of the first,
second and third fiscal quarters of the Parent), the unaudited condensed
consolidated balance sheet of the Parent as at the end of such period and the
related unaudited condensed consolidated statements of operations, shareholders’
equity and cash flows of the Parent for such period, setting forth in
comparative form, in the case of such (a) balance sheet, the figures at the end
of such fiscal quarter and as at the end of the previous fiscal year;
(b) statement of operations, the figures for such fiscal quarter and for the
corresponding period of the previous fiscal year; (c) statement of cash flows,
the cumulative year-to-date figures as of the end of such fiscal quarter and as
of the end of the corresponding period of the previous fiscal year; and
(d) statement of shareholders’ equity, the figures at and for the cumulative
year-to-date as of the end of such fiscal quarter and as of the end of the
corresponding period of the previous fiscal year.


Section 8.2. Year‑End Statements.
Not later than 5 days following the filing of the Parent’s Form 10-K Report with
the SEC (but in no event later than 90 days after the end of each fiscal year of
the Parent), the audited consolidated balance sheet of the Parent as at the end
of such fiscal year and the related audited consolidated statements of
operations, shareholders’ equity and cash flows of the Parent for such fiscal
year, setting forth in comparative form the figures as at the end of and for the
previous fiscal year, all of which shall be accompanied by the report thereon of
Deloitte & Touche LLP or any other independent certified public

79

--------------------------------------------------------------------------------


accountants of recognized national standing acceptable to the Administrative
Agent, whose report shall not be subject to (a) any “going concern” or like
qualification or exception or (b) any qualification or exception as to the scope
of such audit.
    
Section 8.3. Compliance Certificate.
Not later than 5 days following the date that the financial statements are
delivered pursuant to Sections 8.1. and 8.2., a certificate substantially in the
form of Exhibit K (a “Compliance Certificate”) executed on behalf of the Parent
by a Responsible Officer of the Parent (a) setting forth in reasonable detail as
of the end of such fiscal quarter or fiscal year, as the case may be, the
calculations required to establish whether the Parent was in compliance with the
covenants contained in Section 9.1.; (b) stating that no Default or Event of
Default exists, or, if such is not the case, specifying such Default or Event of
Default and its nature, when it occurred and the steps being taken by the Parent
with respect to such event, condition or failure; and (c) certifying that, in
his or her opinion, the financial statements delivered pursuant to Sections 8.1.
and 8.2., as the case may be, present fairly, in accordance with GAAP and in all
material respects, the consolidated financial position of the Parent as at the
date of such financial statements and the results of operations for the
applicable period (subject to, in the case of the financial statements delivered
pursuant to Sections 8.1., normal year end audit adjustments).


Section 8.4. Other Information.
(a)    Within 30 days of the Parent’s receipt thereof, copies of all reports, if
any, submitted to the Parent or its Board of Trustees by its independent public
accountants including, without limitation, any management report;


(b)    Within 10 Business Days of the filing thereof, copies of all registration
statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S‑8 or its
equivalent), reports on Form 8-K and amendments to reports on Forms 8-K, 10‑K
and 10‑Q (or their equivalents) and all other periodic reports required under
the Exchange Act which any Loan Party or any other Subsidiary shall file with
the SEC or any national securities exchange;


(c)    Within 10 Business Days after the mailing of any of the following to the
shareholders of the Parent generally, copies of all financial statements,
reports and proxy statements so mailed, and within a reasonable time after the
issuance of any material press releases issued by the Parent, the Borrower, any
other Subsidiary or any other Loan Party (and in any event within 10 Business
Days thereafter), copies thereof;


(d)    To the extent any Responsible Officer of any Loan Party is aware of the
same, prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating to,
or affecting, any Loan Party or any other Subsidiary or any of their respective
properties, assets or businesses which could reasonably be expected to have a
Material Adverse Effect;


(e)    A copy of any amendment to the declaration of trust, certificate or
articles of incorporation or formation, bylaws, partnership agreement or other
similar organizational documents of the Parent or the Borrower, within
10 Business Days after the effectiveness thereof;


(f)    Prompt notice of (i) any change in the senior management of the Parent,
the Borrower or any other Loan Party, or (ii) any change in the business,
assets, liabilities, financial condition or results of

80

--------------------------------------------------------------------------------


operations of any Loan Party or any other Subsidiary which, in the case of this
clause (ii), has had, or could reasonably be expected to have, a Material
Adverse Effect;


(g)    Prompt notice of the occurrence of any Default or Event of Default;


(h)    Within 10 Business Days of any order, judgment or decree in excess of
$5,000,000 having been entered against any Loan Party or any other Subsidiary
(but in the case of a Joint Venture, only if a Responsible Officer of the Parent
or the Borrower has knowledge of any such order, judgment or decree) or any of
their respective properties or assets, notice thereof;


(i)    Promptly upon the request of the Administrative Agent, evidence of the
Parent’s calculation of the Ownership Share with respect to a Subsidiary or an
Unconsolidated Affiliate, such evidence to be in form and detail satisfactory to
the Administrative Agent;


(k)    At all times after the Credit Rating Date, promptly upon any change in
the Credit Rating of the Parent or the Borrower on which the Applicable Margin
and Applicable Facility Fee are based, a certificate of a Responsible Officer of
the Parent stating that such Credit Rating has changed and the new Credit Rating
that is in effect;


(l)    Within 10 Business Days after the sale, transfer or other disposition of
any material assets of the Parent, the Borrower, any other Loan Party or any
other Subsidiary (other than a Joint Venture), notice thereof;


(m)    Promptly, upon each request, information identifying the Parent, the
Borrower or any other Loan Party as a Lender may request in order to comply with
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation, the Patriot Act;


(n)    Within a reasonable time following each request, such further information
regarding any Property or the business, assets, liabilities, financial
condition, results of operations or business prospects of the Parent, the
Borrower, any of the other Subsidiaries, or any other Loan Party as the
Administrative Agent or any Lender, through the Administrative Agent, may
reasonably request from time to time.


Section 8.5. Electronic Delivery of Certain Information.
(a)    Documents required to be delivered pursuant to the Loan Documents may be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website or a website sponsored
or hosted by the Administrative Agent or the Borrower) provided that the
foregoing shall not apply to (i) notices to any Lender (or the Issuing Bank)
pursuant to Article II. and (ii) any Lender that has notified the Administrative
Agent and the Borrower that it cannot or does not want to receive electronic
communications. The Administrative Agent, the Parent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic delivery pursuant to procedures approved by it for all or particular
notices or communications. Documents or notices delivered by the Parent or
Borrower to the Administrative Agent by e-mail to an e-mail address designated
by the Administrative Agent in or pursuant to Section 12.1. shall be deemed
received by the Administrative Agent upon the Parent’s or the Borrower’s receipt
of an automated delivery receipt (such as by the “return receipt requested”
function, as available) or written acknowledgment from the Administrative Agent;
provided that if such email is not sent during normal business hours of the
Administrative Agent, such notice or communication shall be deemed to have been
sent at the opening of the next Business Day of the Administrative Agent. For
this purpose, “normal business hours” of the

81

--------------------------------------------------------------------------------


Administrative Agent shall mean the period of time commencing at 9:00 a.m. and
ending at 5:00 p.m. Eastern time. Documents and notices delivered by the Loan
Parties by posting to an Internet or intranet website shall be delivered in
accordance with the procedures provided in subsection (c) of this Section.
Documents or notices delivered electronically by the Administrative Agent by
posting to an Internet or intranet website shall be deemed to have been
delivered 24 hours after the date and time on which the Administrative Agent
posts such documents or the documents become available on a commercial website
and the Administrative Agent notifies each Lender of said posting and provides a
link thereto, provided if such notice or other communication is not sent or
posted during the normal business hours of the recipient, said posting date and
time shall be deemed to have commenced as of 12:00 noon Eastern time on the
opening of business on the next business day for the recipient. Notwithstanding
anything contained herein, the Parent and the Borrower, as applicable, shall
deliver paper copies of any documents to the Administrative Agent or to any
Lender that requests such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender.
Except for Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery. Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.


(b)    Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.


(c)    Notwithstanding anything to the contrary herein, documents and notices
required to be delivered by the Loan Parties pursuant to the Loan Documents
shall be deemed delivered by, and delivery effective at the time of, the public
filing of the same in electronic format with the SEC or by posting the same on
the Parent’s website to which the Administrative Agent and each Lender have
access so long as the Borrower provides notice to the Administrative Agent of
such filing or posting within 5 Business Days after documents and notices are
filed with the SEC or posted to the Parent’s website.


Section 8.6. Public/Private Information.
The Parent and the Borrower shall cooperate with the Administrative Agent in
connection with the publication of certain materials and/or information provided
by or on behalf of the Parent and/or the Borrower. Documents required to be
delivered pursuant to the Loan Documents shall be delivered by or on behalf of
the Parent and/or the Borrower to the Administrative Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Article and the Parent
and the Borrower, as applicable, shall use commercially reasonable efforts to
designate Information Materials (a) that are either available to the public or
not material with respect to the Parent and its Subsidiaries or any of their
respective securities for purposes of United States federal and state securities
laws, as “Public Information” and (b) that are not Public Information as
“Private Information”; provided, that any Information Materials that are not
designated as “Public Information” or “Private Information” shall be deemed to
be “Private Information”.


Section 8.7. USA Patriot Act Notice; Compliance.
The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time-to-time request, and the Parent and the
Borrower shall, and shall cause

82

--------------------------------------------------------------------------------


the other Loan Parties to, provide promptly upon any such request to such
Lender, such Loan Party’s name, address, tax identification number and/or such
other identification information as shall be necessary for such Lender to comply
with federal law. An “account” for this purpose may include, without limitation,
a deposit account, cash management service, a transaction or asset account, a
credit account, a loan or other extension of credit, and/or other financial
services product.


Article IX. Negative Covenants
For so long as this Agreement is in effect, the Parent shall comply with the
following covenants:


Section 9.1. Financial Covenants.
(a)    Ratio of Total Indebtedness to Total Asset Value. The Parent shall not
permit the ratio of (i) Total Indebtedness to (ii) Total Asset Value to exceed
0.60 to 1.00 at any time.


For the purpose of calculating the ratio of Total Indebtedness to Total Asset
Value, (A) Total Indebtedness shall be adjusted by deducting therefrom an amount
equal to the lesser of (1) the amount by which Unrestricted Cash exceeds
$20,000,000 and (2) the amount of Total Indebtedness that by its terms is
scheduled to mature within twenty-four (24) months from the date of such
calculation, and (B) Total Asset Value shall be adjusted by deducting therefrom
the amount by which Total Indebtedness is adjusted under the preceding clause
(A).


(b)    Ratio of Adjusted EBITDA to Fixed Charges. The Parent shall not permit
the ratio of (i) Adjusted EBITDA for any fiscal quarter to (ii) Fixed Charges
for such fiscal quarter, to be less than 1.50 to 1.00 as of the last day of such
fiscal quarter.


(c)    Ratio of Secured Indebtedness to Total Asset Value. The Parent shall not
permit the ratio of (i) Secured Indebtedness to (ii) Total Asset Value to exceed
at any time (x) 0.45 to 1.00 at all times prior to the date that is the second
anniversary of the Agreement Date, or (y) 0.40 to 1.00 on and at all times after
the date that is the second anniversary of the Agreement Date.


For the purpose of calculating the ratio of Secured Indebtedness to Total Asset
Value, (A) Secured Indebtedness shall be adjusted by deducting therefrom an
amount equal to the lesser of (1) the amount by which Unrestricted Cash exceeds
$20,000,000 and (2) the amount of Secured Indebtedness that by its terms is
scheduled to mature within twenty-four (24) months from the date of such
calculation, and (B) Total Asset Value shall be adjusted by deducting therefrom
the amount by which Secured Indebtedness is adjusted under the preceding clause
(A).


(d)    Ratio of Unsecured Indebtedness to Unencumbered Asset Value. The Parent
shall not permit the ratio of (i) Unsecured Indebtedness to (ii) Unencumbered
Asset Value to exceed 0.60 to 1.00 at any time.


(e)    Ratio of Unencumbered NOI to Unsecured Interest Expense. At all times
during which neither the Parent has Investment Grade Ratings nor the Borrower
has Investment Grade Ratings, the Parent shall not permit the ratio of
(i) Unencumbered NOI for any fiscal quarter to (ii) Unsecured Interest Expense
for such fiscal quarter, to be less than 1.75 to 1.00.


(f)    Minimum Tangible Net Worth. The Parent shall not permit Tangible Net
Worth at any time to be less than (i) $1,545,248,000 plus (ii) 85.0% of the Net
Proceeds of all Equity Issuances effected

83

--------------------------------------------------------------------------------


at any time after June 30, 2012, by the Parent or any of its Subsidiaries to any
Person other than the Parent or any of its Subsidiaries.


(g)    Dividends and Other Restricted Payments. Subject to the following
sentence, if an Event of Default exists, neither the Parent nor the Borrower
shall, and neither the Parent nor the Borrower shall permit, subject to
Section 12.14., any of its Subsidiaries to, declare or make any Restricted
Payments except that (i)  the Borrower may declare and make only cash
distributions to the Parent and other holders of partnership interests in the
Borrower with respect to any fiscal year of the Parent, and the Parent may
distribute such cash distributions, in an aggregate amount not to exceed the
minimum amount necessary for the Parent to remain in compliance with
Section 7.10., (ii) Subsidiaries of the Borrower may pay Restricted Payments to
the Borrower, any other Subsidiary of the Borrower or any other Person that owns
a direct Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made, or, if such Restricted Payments cannot be made
ratably because of requirements set forth in such Subsidiary’s organizational
documents or other contract to which such Subsidiary is bound that was entered
into for purposes other than primarily to avoid the requirement to make such
distributions ratably as described in this clause (ii), then in the manner
required by such organizational documents or such other contract, and (iii) the
Parent may redeem common Equity Interests in the Parent to the extent necessary
to comply with its Amended and Restated Share Redemption Program as in effect on
the Agreement Date, as it may be amended from time to time; provided, that the
Parent terminates its Amended and Restated Share Redemption Program within 45
days following the occurrence of such Event of Default and all such redemptions
made after such Event of Default do not exceed $35,000,000 in the aggregate. If
an Event of Default specified in Section 10.1.(a), Section 10.1.(e) or
Section 10.1.(f) shall exist, or if as a result of the occurrence of any other
Event of Default any of the Obligations have been accelerated pursuant to
Section 10.2.(a), then neither the Parent nor the Borrower shall, and neither
the Parent nor the Borrower shall permit, subject to Section 12.14., any
Subsidiary to, make any Restricted Payments to any Person except (x) in the case
of the existence of a Default or an Event of Default specified in Section
10.1.(a) only, the Borrower may declare and make cash distributions to the
Parent and other holders of partnership interests in the Borrower with respect
to any fiscal year of the Parent, and the Parent may distribute such cash
distributions, in an aggregate amount not to exceed the minimum amount necessary
for the Parent to remain in compliance with Section 7.10. so long as such amount
does not exceed $10,000,000 and (y) Subsidiaries of the Borrower may pay
Restricted Payments to the Borrower, any other Subsidiary of the Borrower or any
other Person that owns a direct Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made, or, if such Restricted Payments
cannot be made ratably because of requirements set forth in such Subsidiary’s
organizational documents or other contract to which such Subsidiary is bound
that was entered into for purposes other than primarily to avoid the requirement
to make such distributions ratably as described in this clause (y), then in the
manner required by such organizational documents or such other contract.


(h)    Permitted Investments. At no time shall the aggregate value of the
holdings of the Parent and its Subsidiaries in the following items exceed the
following percentages of Total Asset Value:


(i)    Unimproved Land, such that the aggregate GAAP book value of all such
unimproved real estate exceeds 5.0% of Total Asset Value;


(ii)    Common stock, Preferred Equity Interests, other capital stock,
beneficial interest in trust, membership interest in limited liability companies
and other Equity Interests in Persons (other than consolidated Subsidiaries,
Unconsolidated Affiliates and CBRE Strategic Partners

84

--------------------------------------------------------------------------------


Asia), such that the aggregate GAAP book value of such interests, exceeds 5.0%
of Total Asset Value;


(iii)    Mortgages Receivables, such that the aggregate GAAP book value of such
Mortgage Receivables exceeds 5.0% of Total Asset Value;


(iv)    Investments in Unconsolidated Affiliates (other than investments in
Duke/Hulfish, LLC) and in CBRE Strategic Partners Asia, such that the aggregate
value of such Investments (determined in accordance with GAAP) exceeds 15.0% of
Total Asset Value;


(v)    Development Properties in which the Parent either has a direct or
indirect ownership interest, such that the aggregate GAAP book value thereof
exceeds 10.0% of Total Asset Value.
    
In addition to the foregoing limitations, the aggregate value of (i), (ii),
(iii) and (v) shall not exceed 20.0% of Total Asset Value.


(i)    Unencumbered Asset Value. The Parent shall not permit Unencumbered Asset
Value to be less than $400,000,000 at any time.


(j)    Eligible Properties. The Parent shall not permit the number of Eligible
Properties (excluding all JV Properties) to be less than 10 at any time.
 
Section 9.2. Liens; Negative Pledge.
Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary (excluding
any Joint Venture) to, create, assume, or incur any Lien (other than Permitted
Liens) upon any of its properties, assets, income or profits of any character
whether now owned or hereafter acquired if immediately prior to the creation,
assumption or incurring of such Lien, or immediately thereafter, a Default or
Event of Default is or would be in existence, including without limitation, a
Default or Event of Default resulting from a violation of any of the covenants
contained in Section 9.1.
Section 9.3. Restrictions on Intercompany Transfers.
Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or, subject to Section 12.14., any
other Subsidiary (other than an Excluded Subsidiary) to, create or otherwise
cause or suffer to exist or become effective any consensual encumbrance or
restriction of any kind on the ability of any Subsidiary to: (a) pay dividends
or make any other distribution on any of such Subsidiary’s capital stock or
other equity interests owned by the Parent, the Borrower or any other
Subsidiary; (b) pay any Indebtedness owed to the Parent, the Borrower or any
Subsidiary; (c) make loans or advances to the Parent, the Borrower or any
Subsidiary; or (d) transfer any of its property or assets to the Parent, the
Borrower or any other Subsidiary; other than (i) with respect to clauses (a)
through (d) those encumbrances or restrictions contained in any Loan Document or
in any other agreement (A) evidencing Unsecured Indebtedness that the Parent,
the Borrower any Subsidiary or any other Loan Party may create, incur, assume or
permit or suffer to exist under this Agreement and (B) containing encumbrances
and restrictions imposed in connection with such Unsecured Indebtedness that are
either substantially similar to, or less restrictive than, the encumbrances and
restrictions set forth in Sections Section 9.1.(g) and Section 9.4. of this
Agreement and Section 13 of the Guaranty, and (ii)

85

--------------------------------------------------------------------------------


with respect to clause (d), customary provisions restricting assignment of any
agreement entered into by the Parent, the Borrower, any other Loan Party or any
other Subsidiary in the ordinary course of business.


Section 9.4. Merger, Consolidation, Sales of Assets and Other Arrangements.
Neither the Parent nor the Borrower shall and neither the Parent nor the
Borrower shall permit any other Loan Party or, subject to Section 12.14., any
Subsidiary to, (i) enter into any transaction of merger or consolidation;
(ii) liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); or (iii) convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or substantially
all of its business or assets, whether now owned or hereafter acquired;
provided, however, that:


(a)    any of the actions described in the immediately preceding clauses (i)
through (iii) may be taken with respect to any Subsidiary or any other Loan
Party (other than the Parent or the Borrower) so long as immediately prior to
the taking of such action, and immediately thereafter and after giving effect
thereto, no Default or Event of Default is or would be in existence;
notwithstanding the foregoing, any such Loan Party (other than the Parent or the
Borrower) may enter into a transaction of merger pursuant to which such Loan
Party is not the survivor of such merger only if (i) the Borrower shall have
given the Administrative Agent and the Lenders at least 10 Business Days’ prior
written notice of such merger, such notice to include a certification to the
effect that immediately after and after giving effect to such action, no Default
or Event of Default is or would be in existence; (ii) if the survivor entity is
required to be a Guarantor pursuant to Section 7.11., the survivor entity (if
not already a Guarantor) shall have executed and delivered an assumption
agreement in form and substance satisfactory to the Administrative Agent
pursuant to which such survivor entity shall expressly assume all of such Loan
Party’s Obligations under the Loan Documents to which such Loan Party is a
party; (iii) within 30 days of consummation of such merger, the survivor entity
that is required to be a Guarantor pursuant to Section 7.11. delivers to the
Administrative Agent the following: (A) items of the type referred to in
Sections 5.1.(a)(iv) through (viii) and (xiii) with respect to the survivor
entity as in effect after consummation of such merger (if not previously
delivered to the Administrative Agent and still in effect), (B) copies of all
documents entered into by such Loan Party or the survivor entity to effectuate
the consummation of such merger, including, but not limited to, articles of
merger and the plan of merger, (C) copies, certified by the Secretary or
Assistant Secretary (or other individual performing similar functions) of such
Loan Party or the survivor entity, of all corporate and shareholder action
authorizing such merger and (D) copies of any filings with the SEC in connection
with such merger; and (iv) such Loan Party and the survivor entity each takes
such other action and delivers such other documents, instruments, opinions and
agreements as the Administrative Agent may reasonably request;


(b)    the Borrower, its Subsidiaries and the other Loan Parties may lease and
sublease their respective assets, as lessor or sublessor (as the case may be),
in the ordinary course of their business;


(c)    a Person may merge with and into the Parent or the Borrower so long as
(i) the Parent or the Borrower, as applicable, is the survivor of such merger,
(ii) immediately prior to such merger, and immediately thereafter and after
giving effect thereto, no Default or Event of Default is or would be in
existence, and (iii) the Borrower shall have given the Administrative Agent and
the Lenders at least 10 Business Days’ prior written notice of such merger, such
notice to include a certification as to the matters described in the immediately
preceding clause (ii) (except that such prior notice shall not be required in
the case of the merger of a Subsidiary with and into the Borrower);


(d)    the Borrower and each Subsidiary may sell, transfer or dispose of assets
among themselves.



86

--------------------------------------------------------------------------------


Section 9.5. Plans.
Neither the Parent nor the Borrower shall and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary to, permit
any of its respective assets to become or be deemed to be “plan assets” within
the meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder. Neither the Parent nor the Borrower shall cause or
permit to occur, and neither the Parent nor the Borrower shall permit any other
member of the ERISA Group to cause or permit to occur, any ERISA Event if such
ERISA Event could reasonably be expected to have a Material Adverse Effect.


Section 9.6. Fiscal Year.
Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or other Subsidiary to, change its
fiscal year from that in effect as of the Agreement Date.


Section 9.7. Modifications of Organizational Documents and Material Contracts.
Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or, subject to Section 12.14., any
other Subsidiary to, amend, supplement, restate or otherwise modify or waive the
application of any provision of its certificate or articles of incorporation or
formation, by-laws, operating agreement, declaration of trust, partnership
agreement or other applicable organizational document if such amendment,
supplement, restatement or other modification could reasonably be expected to
have a Material Adverse Effect. Neither the Parent nor the Borrower shall enter
into, and neither the Parent nor the Borrower shall permit any Loan Party or,
subject to Section 12.14., any other Subsidiary to enter into, any amendment or
modification to any Material Contract which could reasonably be expected to have
a Material Adverse Effect or to give rise to a default in the performance of any
obligations of any Loan Party or other Subsidiary in any Material Contract.


Section 9.8. Transactions with Affiliates.
Neither the Parent nor the Borrower shall, and neither the Parent nor Borrower
shall permit any other Loan Party or, subject to Section 12.14., any other
Subsidiary to, permit to exist or enter into any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate, except transactions in the ordinary course of and
pursuant to the reasonable requirements of the business of the Parent, the
Borrower, such other Loan Party or such other Subsidiary and upon fair and
reasonable terms which are no less favorable to the Parent, the Borrower, such
other Loan Party or such other Subsidiary than would be obtained in a comparable
arm’s length transaction with a Person that is not an Affiliate.


Section 9.9. Environmental Matters.
Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party, subject to Section 12.14., any other
Subsidiary or any other Person to, use, generate, discharge, emit, manufacture,
handle, process, store, release, transport, remove, dispose of or clean up any
Hazardous Materials on, under or from the Properties in material violation of
any Environmental Law or in a manner that could reasonably be expected to have a
Material Adverse Effect. Nothing in this Section shall impose any obligation or
liability whatsoever on the Administrative Agent or any Lender.



87

--------------------------------------------------------------------------------


Section 9.10. Derivatives Contracts.
Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or, subject to Section 12.14., any
other Subsidiary to, enter into or become obligated in respect of Derivatives
Contracts other than Derivatives Contracts entered into by the Parent, the
Borrower, any such Loan Party or any such Subsidiary in the ordinary course of
business and which are established to hedge liabilities, commitments or assets
held or reasonably anticipated by the Borrower, such other Loan Party or such
other Subsidiary.


Section 9.11. Conduct of Business.
The Parent, the Borrower, the other Loan Parties and the other Subsidiaries,
taken as a whole, shall not engage in any business other than as described in
Section 6.1.(s)


Article X. Default
Section 10.1. Events of Default.
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:


(a)    Default in Payment. (i) The Borrower shall fail to pay when due under
this Agreement or any other Loan Document (whether upon demand, at maturity, by
reason of acceleration or otherwise) (A) the principal of any of the Loans or
any Reimbursement Obligation, or (B) shall fail to pay interest or any of the
other payment Obligations owing by the Borrower under this Agreement or any
other Loan Document and, in the case of this subsection (a)(i)(B) only, such
failure shall continue for a period of 5 Business Days after the due date
thereof, or (ii) any other Loan Party shall fail to pay when due any payment
obligation owing by such Loan Party under any Loan Document to which it is a
party and such failure shall continue for a period of 5 Business Days after the
due date thereof.


(b)    Default in Performance.


(i)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Section 8.1., 8.2., 8.3., or 8.4.(g) or Article IX.; or


(ii)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section, and in the case
of this subsection (b)(ii) only, such failure shall continue for a period of 30
calendar days after the earlier of (x) the date upon which a Responsible Officer
of the Borrower or such other Loan Party obtains knowledge of such failure or
(y) the date upon which the Borrower has received written notice of such failure
from the Administrative Agent; provided, however, if such violation is capable
of cure but cannot be cured within such 30-day period and such Loan Party in
good faith commenced to cure such failure within such 30-day period and
continues diligently to prosecute such cure, no Event of Default shall be deemed
to have occurred unless such failure has not been cured within 30 calendar days
after the last day of the initial 30-day period.



88

--------------------------------------------------------------------------------


(c)    Misrepresentations. Any written statement, representation or warranty
made or deemed made by or on behalf of any Loan Party under this Agreement or
under any other Loan Document, or any amendment hereto or thereto, or in any
other writing or statement at any time furnished by, or at the direction of, any
Loan Party to the Administrative Agent, the Issuing Bank or any Lender, shall at
any time prove to have been incorrect or misleading in any material respect when
furnished or made or deemed made.


(d)    Indebtedness Cross‑Default.


(i)    The Parent, the Borrower, any other Loan Party or any other Subsidiary
shall fail to make any payment when due (after giving effect to any applicable
cure period) and payable in respect of any Indebtedness (other than the Loans
and Reimbursement Obligations and Indebtedness in respect of Derivatives
Contracts) having an aggregate outstanding principal amount, in each case
individually or in the aggregate with all other Indebtedness as to which such a
failure exists, of $25,000,000 or more (or in the case of Nonrecourse
Indebtedness, $75,000,000 or more) (“Material Indebtedness”); or


(ii)    (x) The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid, repurchased, redeemed or defeased prior to the stated
maturity thereof; or


(iii)    Any other event shall have occurred and be continuing which, with or
without the passage of time, the giving of notice, or otherwise, would permit
any holder or holders of any Material Indebtedness, any trustee or agent acting
on behalf of such holder or holders or any other Person, to accelerate the
maturity of any such Material Indebtedness or require any such Material
Indebtedness to be prepaid, repurchased, redeemed or defeased prior to its
stated maturity; or


(iv)    There occurs an “Event of Default” under and as defined in any
Derivatives Contract as to which the Borrower, any Loan Party or any of other
Subsidiary is a “Defaulting Party” (as defined therein), or there occurs an
“Early Termination Date” (as defined therein) in respect of any Specified
Derivatives Contract as a result of a “Termination Event” (as defined therein)
as to which the Borrower or any of its Subsidiaries is an “Affected Party” (as
defined therein) and the Derivatives Termination Value, without regard to the
effect of any close-out netting provision, owed by the Parent or any of its
Subsidiaries as a result thereof is $25,000,000 or more.


(e)    Voluntary Bankruptcy Proceeding. The Parent, the Borrower, any other Loan
Party or any other Subsidiary (other than (x) a Guarantor that together with all
other Guarantors that shall have taken any of the following actions does not
account for more than $25,000,000 of Total Asset Value or (y) a Subsidiary that
is not a Guarantor to which less than 5% of Total Asset Value is attributable)
shall: (i) commence a voluntary case under the Bankruptcy Code or other federal
bankruptcy laws (as now or hereafter in effect); (ii) file a petition seeking to
take advantage of any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding‑up, or composition or adjustment
of debts; (iii) consent to, or fail to contest in a timely and appropriate
manner, any petition filed against it in an involuntary case under such
bankruptcy laws or other Applicable Laws or consent to any proceeding or action
described in the immediately following subsection (f); (iv) apply for or consent
to, or fail to contest in a timely and appropriate manner, the appointment of,
or the taking of possession by, a receiver, custodian, trustee, or liquidator of
itself or of a substantial part of its property, domestic or foreign;

89

--------------------------------------------------------------------------------


(v) admit in writing its inability to pay its debts as they become due;
(vi) make a general assignment for the benefit of creditors; (vii) make a
conveyance fraudulent as to creditors under any Applicable Law; or (viii) take
any corporate or partnership action for the purpose of effecting any of the
foregoing.


(f)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Parent, the Borrower, any other Loan Party or any other
Subsidiary (other than (x) a Guarantor that together with all other Guarantors
against which a case or proceeding seeking any of the following has been
commenced does not account for more than $25,000,000 of Total Asset Value or (y)
a Subsidiary that is not a Guarantor to which less than 5% of Total Asset Value
is attributable) in any court of competent jurisdiction seeking: (i) relief
under the Bankruptcy Code or other federal bankruptcy laws (as now or hereafter
in effect) or under any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding‑up, or composition or adjustment
of debts; or (ii) the appointment of a trustee, receiver, custodian, liquidator
or the like of such Person, or of all or any substantial part of the assets,
domestic or foreign, of such Person, and in the case of either clause (i) or
(ii) such case or proceeding shall continue undismissed or unstayed for a period
of 60 consecutive days, or an order granting the remedy or other relief
requested in such case or proceeding (including, but not limited to, an order
for relief under such Bankruptcy Code or such other federal bankruptcy laws)
shall be entered.


(g)    Revocation of Loan Documents. Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate any Loan Document to which it is a party or shall
otherwise challenge or contest in any action, suit or proceeding in any court or
before any Governmental Authority the validity or enforceability of any Loan
Document or any Loan Document shall cease to be in full force and effect (except
as a result of the express terms thereof).


(h)    Judgment. A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against the Parent, the
Borrower, any other Loan Party, or any other Subsidiary by any court or other
tribunal (other than against (a) a Guarantor that together with all other
Guarantors then subject to such a judgment does not account for more than
$25,000,000 of Total Asset Value or (b) a Subsidiary that is not a Guarantor to
which less than 5% of Total Asset Value is attributable) and (i) such judgment
or order shall continue for a period of 45 days without being paid, stayed or
dismissed through appropriate appellate proceedings and (ii) either (A) the
amount of such judgment or order for which insurance has not been acknowledged
in writing by the applicable insurance carrier (or the amount as to which the
insurer has denied liability) exceeds, individually or together with all other
such judgments or orders entered against the Parent, the Borrower, any other
Loan Party or any other Subsidiary, $25,000,000 or (B) in the case of an
injunction or other non-monetary relief, such injunction or judgment or order
could reasonably be expected to have a Material Adverse Effect.


(i)    Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Parent, the Borrower, any other Loan
Party or any other Subsidiary, which exceeds, individually or together with all
other such warrants, writs, executions and processes, $25,000,000 in amount and
such warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of 45 days; provided, however, that if a bond has
been issued in favor of the claimant or other Person obtaining such warrant,
writ, execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Administrative
Agent pursuant to which the issuer of such bond subordinates its right of
reimbursement, contribution or subrogation to the Obligations and waives or
subordinates any Lien it may have on the assets of the Parent, the Borrower, any
other Loan Party or any other Subsidiary.





90

--------------------------------------------------------------------------------


(j)    ERISA.


(i)    Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $25,000,000; or


(ii)    The “benefit obligation” of all Plans exceeds the “fair market value of
plan assets” for such Plans by more than $25,000,000, all as determined, and
with such terms defined, in accordance with FASB ASC 715.
(k)    Loan Documents. An Event of Default (as defined therein) shall occur
under any of the other Loan Documents.


(l)    Change of Control/Change in Management.


(i)    Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act), is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person will be
deemed to have “beneficial ownership” of all securities that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 35% of the total
voting power of the then outstanding voting stock of the Parent;


(ii)    During any period of 12 consecutive months ending after the Agreement
Date, individuals who at the beginning of any such 12‑month period constituted
the Board of Trustees of the Parent (together with any new trustees whose
election by such Board or whose nomination for election by the shareholders of
the Parent was approved by a vote of a majority of the trustees then still in
office who were either trustees at the beginning of such period or whose
election or nomination for election was previously so approved but excluding any
trustee whose initial nomination for, or assumption of office as, a trustee
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more trustees by any person or
group other than a solicitation for the election of one or more trustees by or
on behalf of the Board of Trustees) cease for any reason to constitute a
majority of the Board of Trustees of the Parent then in office;


(iii)    The Parent shall cease to own and control, directly or indirectly, at
least 85.0% of the outstanding Equity Interests of the Borrower; or


(iv)    The Parent or a Wholly Owned Subsidiary of the Parent shall cease to be
the sole general partner of the Borrower or shall cease to have the sole and
exclusive power to exercise all management and control over the Borrower.


Section 10.2. Remedies Upon Event of Default.
Upon the occurrence of an Event of Default the following provisions shall apply:


(a)    Acceleration; Termination of Facilities.


(i)    Automatic. Upon the occurrence of an Event of Default specified in
Sections 10.1.(e) or 10.1.(f), (1)(A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (B) an amount equal to the
Stated Amount of all Letters of Credit

91

--------------------------------------------------------------------------------


outstanding as of the date of the occurrence of such Event of Default for
deposit into the Letter of Credit Collateral Account and (C) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents shall become immediately and automatically due and
payable without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by the Borrower on behalf of itself and the other
Loan Parties, and (2) the Commitments and the Swingline Commitment and the
obligation of the Issuing Bank to issue Letters of Credit hereunder, shall all
immediately and automatically terminate.


(ii)    Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall: (1) declare
(A) the principal of, and accrued interest on, the Loans and the Notes at the
time outstanding, (B) an amount equal to the Stated Amount of all Letters of
Credit outstanding as of the date of the occurrence of such Event of Default for
deposit into the Letter of Credit Collateral Account and (C) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower on
behalf of itself and the other Loan Parties, and (2) terminate the Commitments
and the Swingline Commitment and the obligation of the Issuing Bank to issue
Letters of Credit hereunder.


(b)    Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.


(c)    Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.


(d)    Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Parent, the Borrower and their
respective Subsidiaries, without notice of any kind whatsoever and without
regard to the adequacy of any security for the Obligations or the solvency of
any party bound for its payment, to take possession of all or any portion of the
property and/or the business operations of the Parent, the Borrower and their
respective Subsidiaries and to exercise such power as the court shall confer
upon such receiver.


(e)    Specified Derivatives Contract Remedies. Notwithstanding any other
provision of this Agreement or other Loan Document, each Specified Derivatives
Provider shall have the right, with prompt notice to the Administrative Agent,
but without the approval or consent of or other action by the Administrative
Agent or the Lenders, and without limitation of other remedies available to such
Specified Derivatives Provider under contract or Applicable Law, to undertake
any of the following: (a) to declare an event of default, termination event or
other similar event under any Specified Derivatives Contract and to create an
“Early Termination Date” (as defined therein) in respect thereof, (b) to
determine net termination amounts in respect of any and all Specified
Derivatives Contracts in accordance with the terms thereof, and to set off
amounts among such contracts, (c) to set off or proceed against deposit account
balances, securities account balances and other property and amounts held by
such Specified Derivatives Provider pursuant to any Derivatives Support
Document, including any “Posted Collateral” (as defined in any credit support
annex included in any such Derivatives Support Document to which such

92

--------------------------------------------------------------------------------


Specified Derivatives Provider may be a party), and (d) to prosecute any legal
action against the Parent, the Borrower, any Loan Party or other Subsidiary to
enforce or collect net amounts owing to such Specified Derivatives Provider
pursuant to any Specified Derivatives Contract.


Section 10.3. Remedies Upon Default.
Upon the occurrence of a Default specified in Section 10.1.(f), the Commitments,
the Swingline Commitment and the obligation of the Issuing Bank to issue Letters
of Credit shall immediately and automatically terminate.


Section 10.4. Marshaling; Payments Set Aside.
None of the Administrative Agent, the Issuing Bank, or any Lender shall be under
any obligation to marshal any assets in favor of any Loan Party or any other
party or against or in payment of any or all of the Obligations. To the extent
that any Loan Party makes a payment or payments to the Administrative Agent, the
Issuing Bank, any Lender, or the Administrative Agent, the Issuing Bank or any
Lender enforces its security interests or exercise its rights of setoff, and
such payment or payments or the proceeds of such enforcement or setoff or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such recovery, the Obligations, or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.


Section 10.5. Allocation of Proceeds.
If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under
Section 12.3.) under any of the Loan Documents, in respect of any principal of
or interest on the Obligations or any other amounts payable by the Borrower or
any other Loan Party hereunder or thereunder, shall be applied in the following
order and priority:


(a)    amounts due to the Administrative Agent, the Issuing Bank and the Lenders
in respect of expenses due under Section 12.2. until paid in full, and then
Fees;


(b)    payments of interest on Swingline Loans;


(c)    payments of interest on all other Loans and Reimbursement Obligations to
be paid to the Lenders and the Issuing Bank equally and ratably in accordance
with the respective amounts thereof then due and owing;


(d)    payments of principal of Swingline Loans;


(e)    payments of principal of all other Loans, Reimbursement Obligations and
other Letter of Credit Liabilities, to be paid to the Lenders and the Issuing
Bank equally and ratably in accordance with the respective amounts thereof then
due and owing to such Persons; provided, however, to the extent that any amounts
available for distribution pursuant to this subsection are attributable to the
issued but undrawn amount of an outstanding Letter of Credit, such amounts shall
be paid to the Administrative Agent for deposit into the Letter of Credit
Collateral Account;



93

--------------------------------------------------------------------------------


(f)    amounts due to the Administrative Agent and the Lenders pursuant to
Sections 11.6. and 12.9.;


(g)    payments of all other Obligations and other amounts due under any of the
Loan Documents, if any, to be applied for the ratable benefit of the Lenders;
and


(h)    any amount remaining after application as provided above, shall be paid
to the Borrower or whomever else may be legally entitled thereto.


Section 10.6. Letter of Credit Collateral Account.
(a)    As collateral security for the prompt payment in full when due of all
Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Bank and the Lenders as provided herein, a
security interest in all of its right, title and interest in and to the Letter
of Credit Collateral Account and the balances from time to time in the Letter of
Credit Collateral Account (including the investments and reinvestments therein
provided for below). The balances from time to time in the Letter of Credit
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied by the Issuing Bank as provided herein. Anything in
this Agreement to the contrary notwithstanding, funds held in the Letter of
Credit Collateral Account shall be subject to withdrawal only as provided in
this Section.


(b)    Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by the Administrative Agent in such Cash Equivalents as
the Administrative Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent for the ratable benefit of the
Administrative Agent, the Issuing Bank and the Lenders; provided, that all
earnings on such investments will be credited to and retained in the Letter of
Credit Collateral Account. The Administrative Agent shall exercise reasonable
care in the custody and preservation of any funds held in the Letter of Credit
Collateral Account and shall be deemed to have exercised such care if such funds
are accorded treatment substantially equivalent to that which the Administrative
Agent accords other funds deposited with the Administrative Agent, it being
understood that the Administrative Agent shall not have any responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any funds held in the Letter of Credit Collateral Account.


(c)    If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Administrative Agent to use the monies deposited in the Letter of Credit
Collateral Account to reimburse the Issuing Bank for the payment made by the
Issuing Bank to the beneficiary with respect to such drawing or the payee with
respect to such presentment.


(d)    If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Requisite Lenders, shall) in its (or their) discretion at any
time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the payment Obligations in
accordance with Section 10.5. Notwithstanding the foregoing, the Administrative
Agent shall not be required to liquidate and release any such amounts that would
cause the amount available in the Cash Collateral Account to be less than an
amount equal to (i) the amount of Cash Collateral provided by the Borrower
and/or amounts funded by the Lenders and deposited in the Letter of Credit
Collateral Account, as the case may be, pursuant to Section 2.3.(b) in respect
of Extended Letters of Credit that have not terminated, expired or been
cancelled minus (ii) the amount of such Cash Collateral and/or amounts

94

--------------------------------------------------------------------------------


funded by Lenders used for payment, in accordance with subsection (c) above, of
any drawing under any such Extended Letters of Credit that have not terminated,
expired or been cancelled.


(e)    So long as no Default or Event of Default exists, and to the extent
amounts on deposit in or credited to the Letter of Credit Collateral Account
exceed the aggregate amount of the Letter of Credit Liabilities then due and
owing, the Administrative Agent shall, from time to time, at the request of the
Borrower, deliver to the Borrower within 10 Business Days after the
Administrative Agent’s receipt of such request from the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, such
amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time. Upon
the expiration, termination or cancellation of any Extended Letter of Credit for
which the Lenders reimbursed (or funded participations in) a drawing deemed to
have occurred under the last sentence of Section 2.3.(b) for deposit into the
Letter of Credit Collateral Account but in respect of which the Lenders have not
otherwise received payment for the amount so reimbursed or funded, the
Administrative Agent shall remit promptly to the Lenders the amount so
reimbursed or funded for such Extended Letter of Credit that remains, pro rata
in accordance with the respective unpaid reimbursements or funded participations
of the Lenders in respect of such Extended Letter of Credit, against receipt but
without any recourse, warranty or representation whatsoever. When all of the
payment Obligations shall have been indefeasibly paid in full and no Letters of
Credit remain outstanding, the Administrative Agent shall deliver to the
Borrower, against receipt but without any recourse, warranty or representation
whatsoever, the balances remaining in the Letter of Credit Collateral Account.


(f)    The Borrower shall pay to the Administrative Agent from time to time such
fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.


Section 10.7. Rescission of Acceleration by Requisite Lenders.
If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the payment Obligations which shall have become due
otherwise than by acceleration (with interest on principal and, to the extent
permitted by Applicable Law, on overdue interest, at the rates specified in this
Agreement) and all Events of Default and Defaults (other than nonpayment of
principal of and accrued interest on the Obligations due and payable solely by
virtue of acceleration) shall become remedied or waived to the satisfaction of
the Requisite Lenders, then by written notice to the Borrower, the Requisite
Lenders may elect, in the sole discretion of such Requisite Lenders, to rescind
and annul the acceleration and its consequences. The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.


Section 10.8. Performance by Administrative Agent.
If the Parent, the Borrower or any other Loan Party shall fail to perform any
covenant, duty or agreement contained in any of the Loan Documents, the
Administrative Agent may, after notice to the Borrower, perform or attempt to
perform such covenant, duty or agreement on behalf of the Parent, the Borrower
or such other Loan Party after the expiration of any cure or grace periods set
forth herein. In such event, the Borrower shall, at the request of the
Administrative Agent, promptly pay any amount reasonably expended by the
Administrative Agent in such performance or attempted performance to the

95

--------------------------------------------------------------------------------


Administrative Agent, together with interest thereon at the applicable
Post-Default Rate from the date of such expenditure until paid. Notwithstanding
the foregoing, neither the Administrative Agent nor any Lender shall have any
liability or responsibility whatsoever for the performance of any obligation of
the Borrower or any other Loan Party under this Agreement or any other Loan
Document.


Section 10.9. Rights Cumulative.
(a)    Generally. The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders under this Agreement and each of the other Loan
Documents shall be cumulative and not exclusive of any rights or remedies which
any of them may otherwise have under Applicable Law. In exercising their
respective rights and remedies the Administrative Agent, the Issuing Bank and
the Lenders may be selective and no failure or delay by the Administrative
Agent, the Issuing Bank or any of the Lenders in exercising any right shall
operate as a waiver of it, nor shall any single or partial exercise of any power
or right preclude its other or further exercise or the exercise of any other
power or right.


(b)    Enforcement by Administrative Agent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article X. for the benefit of all the Lenders and the Issuing Bank; provided
that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (ii) the Issuing Bank, or any Lender from exercising the rights
and remedies that inure to its benefit (solely in its capacity as the Issuing
Bank or with respect to any Derivatives Contract to which any Loan Party and
such Lender (or Affiliate of a Lender) are parties, as the case may be)
hereunder, under the other Loan Documents or under any such Derivatives
Contract, as applicable, (iii) any Lender from exercising setoff rights in
accordance with Section 12.3. (subject to the terms of Section 3.3.), or
(iv) any Lender from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Loan Party
under any Debtor Relief Law; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (x) the Requisite Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Article X. and (y) in addition
to the matters set forth in clauses (ii), (iii) and (iv) of the preceding
proviso and subject to Section 3.3., any Lender may, with the consent of the
Requisite Lenders, enforce any rights and remedies available to it and as
authorized by the Requisite Lenders.


Article XI. The Administrative Agent
Section 11.1. Appointment and Authorization.
Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent

96

--------------------------------------------------------------------------------


a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article VIII. that the Parent
and the Borrower are not otherwise required to deliver directly to the Lenders.
The Administrative Agent will furnish to any Lender, upon the request of such
Lender, a copy (or, where appropriate, an original) of any document, instrument,
agreement, certificate or notice furnished to the Administrative Agent by the
Parent, the Borrower, any other Loan Party or any other Affiliate of the Parent,
pursuant to this Agreement or any other Loan Document not already delivered or
otherwise made available to such Lender pursuant to the terms of this Agreement
or any such other Loan Document. As to any matters not expressly provided for by
the Loan Documents (including, without limitation, enforcement or collection of
any of the Obligations), the Administrative Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Requisite Lenders (or all of the
Lenders if explicitly required under any other provision of this Agreement), and
such instructions shall be binding upon all Lenders and all holders of any of
the Obligations; provided, however, that, notwithstanding anything in this
Agreement to the contrary, the Administrative Agent shall not be required to
take any action which exposes the Administrative Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or Applicable
Law. Not in limitation of the foregoing, the Administrative Agent may exercise
any right or remedy it or the Lenders may have under any Loan Document upon the
occurrence of a Default or an Event of Default unless the Requisite Lenders have
directed the Administrative Agent otherwise. Without limiting the foregoing, no
Lender shall have any right of action whatsoever against the Administrative
Agent as a result of the Administrative Agent acting or refraining from acting
under this Agreement or any of the other Loan Documents in accordance with the
instructions of the Requisite Lenders, or where applicable, all the Lenders.


Section 11.2. Administrative Agent as Lender.
The Lender acting as Administrative Agent shall have the same rights and powers
as a Lender or as a Specified Derivatives Provider, as the case may be, under
this Agreement and any other Loan Document and under any Specified Derivatives
Contract, as the case may be, as any other Lender or Specified Derivatives
Provider and may exercise the same as though it were not the Administrative
Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include Wells Fargo in each case in its individual capacity. Wells
Fargo and its Affiliates may each accept deposits from, maintain deposits or
credit balances for, invest in, lend money to, act as trustee under indentures
of, serve as financial advisor to, and generally engage in any kind of business
with the Parent, the Borrower, any other Loan Party or any other Affiliate
thereof as if it were any other bank and without any duty to account therefor to
the Issuing Bank, other Lenders, or any other Specified Derivatives Providers.
Further, the Administrative Agent and any Affiliate may accept fees and other
consideration from the Parent, the Borrower for services in connection with this
Agreement or any Specified Derivatives Contract, or otherwise without having to
account for the same to the Issuing Bank, the other Lenders or any other
Specified Derivatives Providers. The Issuing Bank and the Lenders acknowledge
that, pursuant to such activities, Wells Fargo or its Affiliates may receive
information regarding the Parent or the Borrower, other Loan Parties, other
Subsidiaries and other Affiliates (including information that may be

97

--------------------------------------------------------------------------------


subject to confidentiality obligations in favor of such Person) and acknowledge
that the Administrative Agent shall be under no obligation to provide such
information to them.


Section 11.3. Approvals of Lenders.
All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and, as appropriate, a brief summary of all oral
information provided to the Administrative Agent by the Parent or the Borrower
in respect of the matter or issue to be resolved, and (d) shall include the
Administrative Agent’s recommended course of action or determination in respect
thereof. Unless a Lender shall give written notice to the Administrative Agent
that it specifically objects to the recommendation or determination of the
Administrative Agent (together with a reasonable written explanation of the
reasons behind such objection) within 10 Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved of or consented to such recommendation or
determination (other than in respect of any consent required under
Section 12.6.(b)).


Section 11.4. Notice of Events of Default.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender, the Parent or the Borrower referring to this
Agreement, describing with reasonable specificity such Default or Event of
Default and stating that such notice is a “notice of default.” If any Lender
(excluding the Lender which is also serving as the Administrative Agent) becomes
aware of any Default or Event of Default, it shall promptly send to the
Administrative Agent such a “notice of default”; provided, a Lender’s failure to
provide such a “notice of default” to the Administrative Agent shall not result
in any liability of such Lender to any other party to any of the Loan Documents.
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.


Section 11.5. Administrative Agent’s Reliance.
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein or therein as determined by a court of competent jurisdiction in a
final non-appealable judgment. Without limiting the generality of the foregoing,
the Administrative Agent may consult with legal counsel (including its own
counsel or counsel for the Parent, the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts. Neither the
Administrative Agent nor any of its Related Parties: (a) makes any warranty or
representation to any Lender, the Issuing Bank or any other Person, or shall be
responsible to any Lender, the Issuing Bank or any other Person for any
statement, warranty or representation made or deemed made by the Parent, the
Borrower, any other Loan Party or any other Person in or in connection with this
Agreement or any other Loan Document; (b) shall have any duty to ascertain or to
inquire as to the performance or observance of

98

--------------------------------------------------------------------------------


any of the terms, covenants or conditions of this Agreement or any other Loan
Document or the satisfaction of any conditions precedent under this Agreement or
any Loan Document on the part of the Parent, the Borrower or other Persons, or
to inspect the property, books or records of the Parent, the Borrower or any
other Person; (c) shall be responsible to any Lender or the Issuing Bank for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document, any other instrument or
document furnished pursuant thereto or any collateral covered thereby or the
perfection or priority of any Lien in favor of the Administrative Agent on
behalf of the Lenders and the Issuing Bank in any such collateral; (d) shall
have any liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Loan Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties. The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct in the selection of such agent or
attorney-in-fact as determined by a court of competent jurisdiction in a final
non-appealable judgment.


Section 11.6. Indemnification of Administrative Agent.
Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so, if any) pro rata in accordance with such Lender’s respective Pro Rata
Share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, reasonable
out-of-pocket costs and expenses of any kind or nature whatsoever which may at
any time be imposed on, incurred by, or asserted against the Administrative
Agent (in its capacity as Administrative Agent but not as a Lender) in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Administrative Agent
under the Loan Documents (collectively, “Indemnifiable Amounts”); provided,
however, that no Lender shall be liable for any portion of such Indemnifiable
Amounts to the extent resulting from the Administrative Agent’s gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable judgment; provided, further, that no action taken in
accordance with the directions of the Requisite Lenders (or all of the Lenders,
if expressly required hereunder) shall be deemed to constitute gross negligence
or willful misconduct for purposes of this Section. Without limiting the
generality of the foregoing, each Lender agrees to reimburse the Administrative
Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so, if any) promptly upon demand for its
ratable share of any out‑of‑pocket expenses (including the reasonable fees and
expenses of the counsel to the Administrative Agent) incurred by the
Administrative Agent in connection with the preparation, negotiation, execution,
administration, or enforcement (whether through negotiations, legal proceedings,
or otherwise) of, or legal advice with respect to the rights or responsibilities
of the parties under, the Loan Documents, any suit or action brought by the
Administrative Agent to enforce the terms of the Loan Documents and/or collect
any Obligations, any “lender liability” suit or claim brought against the
Administrative Agent and/or the Lenders, and any claim or suit brought against
the Administrative Agent and/or the Lenders arising under any Environmental
Laws. Such out‑of‑pocket expenses (including counsel fees) shall be advanced by
the Lenders on the request of the Administrative Agent notwithstanding any claim
or assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not

99

--------------------------------------------------------------------------------


so entitled to indemnification. The agreements in this Section shall survive the
payment of the Loans and all other amounts payable hereunder or under the other
Loan Documents and the termination of this Agreement. If the Borrower shall
reimburse the Administrative Agent for any Indemnifiable Amount following
payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.


Section 11.7. Lender Credit Decision, Etc.
Each of the Lenders and the Issuing Bank expressly acknowledges and agrees that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to the Issuing Bank or such Lender and that no act
by the Administrative Agent hereafter taken, including any review of the affairs
of the Parent, the Borrower, any other Loan Party or any other Subsidiary or
Affiliate, shall be deemed to constitute any such representation or warranty by
the Administrative Agent to the Issuing Bank or any Lender. Each of the Lenders
and the Issuing Bank acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective Related Parties, and based on the financial statements of the Parent,
the Borrower, the other Loan Parties, the other Subsidiaries and other
Affiliates, and inquiries of such Persons, its independent due diligence of the
business and affairs of the Parent, the Borrower, the other Loan Parties, the
other Subsidiaries and other Persons, its review of the Loan Documents, the
legal opinions required to be delivered to it hereunder, the advice of its own
counsel and such other documents and information as it has deemed appropriate.
Each of the Lenders and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent or any of their respective Related
Parties, and based on such review, advice, documents and information as it shall
deem appropriate at the time, continue to make its own decisions in taking or
not taking action under the Loan Documents. The Administrative Agent shall not
be required to keep itself informed as to the performance or observance by the
Parent, the Borrower or any other Loan Party of the Loan Documents or any other
document referred to or provided for therein or to inspect the properties or
books of, or make any other investigation of, the Parent, the Borrower, any
other Loan Party or any other Subsidiary. Except for notices, reports and other
documents and information expressly required to be furnished to the Lenders and
the Issuing Bank by the Administrative Agent under this Agreement or any of the
other Loan Documents, the Administrative Agent shall have no duty or
responsibility to provide any Lender or the Issuing Bank with any credit or
other information concerning the business, operations, property, financial and
other condition or creditworthiness of the Parent, the Borrower, any other Loan
Party or any other Affiliate thereof which may come into possession of the
Administrative Agent or any of its Related Parties. Each of the Lenders and the
Issuing Bank acknowledges that the Administrative Agent’s legal counsel in
connection with the transactions contemplated by this Agreement is only acting
as counsel to the Administrative Agent and is not acting as counsel to any
Lender or the Issuing Bank.


Section 11.8. Successor Administrative Agent.
The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrower. Upon any such resignation, the Requisite Lenders shall have the right
to appoint a successor Administrative Agent which appointment shall, provided no
Default or Event of Default exists, be subject to the Borrower’s approval, which
approval shall not be unreasonably withheld or delayed (except that the Borrower
shall, in all events, be deemed to have approved each Lender and any of its
Affiliates as a successor Administrative Agent). If no successor Administrative
Agent shall have been so appointed in accordance with the immediately

100

--------------------------------------------------------------------------------


preceding sentence, and shall have accepted such appointment, within 30 days
after the current Administrative Agent’s giving of notice of resignation, then
the current Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent, which shall be a Lender, if any
Lender shall be willing to serve, and otherwise shall be an Eligible Assignee;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no Lender has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (1) the
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made to each Lender and the Issuing Bank
directly, until such time as a successor Administrative Agent has been appointed
as provided for above in this Section; provided, further that such Lenders and
the Issuing Bank so acting directly shall be and be deemed to be protected by
all indemnities and other provisions herein for the benefit and protection of
the Administrative Agent as if each such Lender or Issuing Bank were itself the
Administrative Agent. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the current Administrative Agent, and
the current Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents. Any resignation by an Administrative Agent
shall also constitute the resignation as the Issuing Bank and as the Swingline
Lender by the Lender then acting as Administrative Agent (the “Resigning
Lender”). Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder (i) the Resigning Lender shall be discharged from all duties and
obligations of the Issuing Bank and the Swingline Lender hereunder and under the
other Loan Documents and (ii) the successor Issuing Bank shall issue letters of
credit in substitution for all Letters of Credit issued by the Resigning Lender
as Issuing Bank outstanding at the time of such succession (which letters of
credit issued in substitutions shall be deemed to be Letters of Credit issued
hereunder) or make other arrangements satisfactory to the Resigning Lender to
effectively assume the obligations of the Resigning Lender with respect to such
Letters of Credit. After any Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article XI. shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under the Loan Documents. Notwithstanding anything
contained herein to the contrary, the Administrative Agent may assign its rights
and duties under the Loan Documents to any of its Affiliates by giving the
Borrower and each Lender prior written notice.


Section 11.9. Titled Agents.
Each of the Joint Lead Arrangers, the Syndication Agent and the Documentation
Agents (each a “Titled Agent”) in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans or any duties as an
agent hereunder for the Lenders. The titles given to the Titled Agents are
solely honorific and imply no fiduciary responsibility on the part of the Titled
Agents to the Administrative Agent, any Lender, the Issuing Bank, the Parent,
the Borrower or any other Loan Party and the use of such titles does not impose
on the Titled Agents any duties or obligations greater than those of any other
Lender or entitle the Titled Agents to any rights other than those to which any
other Lender is entitled.


Article XII. Miscellaneous
Section 12.1. Notices.
Unless otherwise provided herein (including without limitation as provided in
Section 8.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

101

--------------------------------------------------------------------------------




If to the Parent:


Chambers Street Properties
47 Hulfish Street, Suite 210
Princeton, New Jersey 08542
Attention: Chris Allen
Telecopy Number:    (609) 806-2666
Telephone Number:    (609) 683-4900


with a copy to:


Chambers Street Properties
47 Hulfish Street, Suite 210
Princeton, New Jersey 08542
Attention: Hugh O’Beirne, Esq.
Telecopy Number:    (609) 806-2666
Telephone Number:    (609) 683-4900


If to the Borrower:


CSP Operating Partnership, LP
c/o Chamber Street Properties
47 Hulfish Street, Suite 210
Princeton, New Jersey 08542
Attention: Chris Allen
Telecopy Number:    (609) 806-2666
Telephone Number:    (609) 683-4900


with a copy to:


Chambers Street Properties
47 Hulfish Street, Suite 210
Princeton, New Jersey 08542
Attention: Hugh O’Beirne, Esq.
Telecopy Number:    (609) 806-2666
Telephone Number:    (609) 683-4900


If to the Administrative Agent:


Wells Fargo Bank, National Association
550 South Tryon Street
Charlotte, North Carolina 28202
Attn: Matthew Ricketts
Telecopier:    (704) 410-0329
Telephone:    (704) 410-1771
E-mail:        matt.ricketts@wellsfargo.com

102

--------------------------------------------------------------------------------




with a copy to:


Wells Fargo Bank, National Association
Shared Credit Management
MAC D1053-04F
301 South College Street, 4th Floor
Charlotte, North Carolina 28202
Attention: Debbie Ramsey
Telecopier:    (866) 600-0942
Telephone:    (704) 715-7758
Email:        debbie.ramsey@wellsfargo.com


If to the Administrative Agent under Article II.:


Wells Fargo Bank, National Association
Minneapolis Loan Center
MAC N9303-110
608 Second Avenue S., 11th Floor
Minneapolis, Minnesota 55402-1916
Attn: David DeAngelis
Telecopier:    (866) 595-7861
Telephone:    (612) 667-4773
E-mail:        David.R.Deangelis@wellsfargo.com


If to the Issuing Bank:


Wells Fargo Bank, National Association
Minneapolis Loan Center
MAC N9303-110
608 Second Avenue S., 11th Floor
Minneapolis, Minnesota 55402-1916
Attn: David DeAngelis
Telecopier:    (866) 595-7861
Telephone:    (612) 667-4773


If to any other Lender:


To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire


or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or the Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower.
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of 3 days after the deposit in
the United States Postal Service mail, postage prepaid and addressed to the
address of the Borrower or the Administrative Agent, the Issuing Bank and
Lenders at the addresses specified; (ii) if telecopied, when transmitted;
(iii) if hand delivered or sent by overnight courier, when delivered; or (iv) if
delivered electronically (including email or posting to a website), on the date
such delivery is effective pursuant to Section 8.5.; provided, however, that, in
the case of the immediately preceding clauses (i), (ii) and (iii), non-receipt
of any communication as of the result of any

103

--------------------------------------------------------------------------------


change of address of which the sending party was not notified or as the result
of a refusal to accept delivery shall be deemed receipt of such communication.
Notwithstanding the immediately preceding sentence, all notices or
communications to the Administrative Agent, the Issuing Bank or any Lender under
Article II. shall be effective only when actually received. None of the
Administrative Agent, the Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Bank or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, the Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.


Section 12.2. Expenses.
The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expenses and
reasonable travel expenses related to closing), and the consummation of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and all costs and expenses
of the Administrative Agent in connection with the use of IntraLinks, SyndTrak
or other similar information transmission systems in connection with the Loan
Documents, (b) to pay or reimburse the Administrative Agent, the Issuing Bank
and the Lenders (other than Defaulting Lenders) for all their reasonable costs
and expenses incurred in connection with the enforcement or preservation of any
rights under the Loan Documents, including the reasonable fees and disbursements
of their respective counsel (including the allocated fees and expenses of
in-house counsel), (c) to pay, and indemnify and hold harmless the
Administrative Agent, the Issuing Bank and the Lenders from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any failure to pay or delay in paying, documentary, stamp, excise
and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (d) to the
extent not already covered by any of the preceding subsections, to pay or
reimburse the fees and disbursements of counsel to the Administrative Agent, the
Issuing Bank and any Lender incurred in connection with the representation of
the Administrative Agent, the Issuing Bank or such Lender in any matter relating
to or arising out of any bankruptcy or other proceeding of the type described in
Sections 10.1.(e) or 10.1.(f), including, without limitation (i) any motion for
relief from any stay or similar order, (ii) the negotiation, preparation,
execution and delivery of any document relating to the Obligations and (iii) the
negotiation and preparation of any debtor‑in‑possession financing or any plan of
reorganization of the Parent, the Borrower or any other Loan Party, whether
proposed by the Parent, the Borrower, such Loan Party, the Lenders or any other
Person, and whether such fees and expenses are incurred prior to, during or
after the commencement of such proceeding or the confirmation or conclusion of
any such proceeding. If the Borrower shall fail to pay any amounts required to
be paid by it pursuant to this Section, the Administrative Agent and/or the
Lenders may pay such amounts on behalf of the Borrower and such amounts shall be
deemed to be Obligations owing hereunder.


Section 12.3. Setoff.
Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, the Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, the Issuing Bank or any
Lender, at any time or from time to time while an Event of Default exists,
without notice to the Borrower

104

--------------------------------------------------------------------------------


or to any other Person, any such notice being hereby expressly waived, but in
the case of the Issuing Bank, a Lender, an Affiliate of the Issuing Bank or a
Lender, subject to receipt of the prior written consent of the Requisite Lenders
exercised in their sole discretion, to set off and to appropriate and to apply
any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by the Administrative
Agent, the Issuing Bank, such Lender, any Affiliate of the Administrative Agent,
the Issuing Bank or such Lender, to or for the credit or the account of the
Borrower against and on account of any of the payment Obligations, irrespective
of whether or not any or all of the Loans and all other payment Obligations have
been declared to be, or have otherwise become, due and payable as permitted by
Section 10.2., and although such payment Obligations shall be contingent or
unmatured. Notwithstanding anything to the contrary in this Section, if any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 3.9. and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Bank and the Lenders and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.


Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers.
(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR
ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND
FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE
AGENT, THE ISSUING BANK, THE PARENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO
A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT
OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY
OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE PARENT,
THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF THE LENDERS
OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.


(b)    EACH OF THE PARENT AND THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
THE ISSUING BANK, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL

105

--------------------------------------------------------------------------------


JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING
BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY FURTHER
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.
THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE
THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY
LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY
LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.


(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.


Section 12.5. Successors and Assigns.
(a)    Successors and Assigns Generally. Subject to the succeeding paragraphs of
this Section, the provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that none of the Parent, the Borrower or any other Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of the immediately following
subsection (b), (ii) by way of participation in accordance with the provisions
of the immediately following subsection (d) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of the immediately
following subsection (e) (and, subject to the last sentence of the immediately
following subsection (b), any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in the immediately following subsection (d) and, to the
extent expressly contemplated hereby, the Related Parties of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Commitment and the
outstanding Loans at the time owing to it); provided that any such assignment
shall be subject to the following conditions:



106

--------------------------------------------------------------------------------


(i)    Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of an
assigning Revolving Lender’s Revolving Commitment and/or the Revolving Loans at
the time owing to it, or in the case of an assignment of the entire outstanding
amount of an assigning Tranche A Term Loan Lender’s Tranche A Term Loans at the
time owing to it, or in the case of an assignment of the entire outstanding
amount of an assigning Tranche B Term Loan Lender’s Tranche B Term Loans at the
time owing to it, or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and


(B)    in any case not described in the immediately preceding subsection (A),
the aggregate amount of the Revolving Commitment (which for this purpose
includes Revolving Loans outstanding thereunder) or, if the applicable Revolving
Commitment is not then in effect, the principal outstanding balance of the
Revolving Loans of the assigning Revolving Lender subject to each such
assignment, the principal outstanding balance of the Tranche A Term Loans
subject to such assignment, and the principal outstanding balance of the Tranche
B Term Loans subject to such assignment (in each case, determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 in the case
of any assignment of a Revolving Commitment and $5,000,000 in the case of any
assignment of a Term Loan, unless each of the Administrative Agent and, so long
as no Default or Event of Default shall then exist, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that if, after giving effect to such assignment, the amount
of the Revolving Commitment held by such assigning Lender or the outstanding
principal balance of the Revolving Loans of such assigning Lender, as
applicable, would be less than $5,000,000 in the case of a Revolving Commitment
or Revolving Loans or $5,000,000 in the case of a Term Loan, then such assigning
Lender shall assign the entire amount of its Revolving Commitment and the
Revolving Loans at the time owing to it or such Term Loan owing to it, as
applicable.


(ii)    Proportionate Amounts. Each partial assignment by a Revolving Lender
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement with respect to the
Revolving Loans or the Revolving Commitment assigned, and each partial
assignment by a Term Loan Lender shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Term Loans assigned. Any such partial
assignment by a (a) Term Loan Lender of its Tranche A Term Loans shall not
require such Lender to assign any portion of its rights and obligations under
any outstanding Revolving Commitment, Revolving Loans, or Tranche B Term Loans
held by it; (b) Term Loan Lender of its Tranche B Term Loans shall not require
such Lender to assign any portion of its rights and obligations under any
outstanding Revolving Commitment, Revolving Loans, or Tranche A Term Loans held
by it; or (c) Revolving Lender of its Revolving Loans or Revolving Commitment
shall not require such Lender to assign any portion of its rights and
obligations under any outstanding Tranche A Term Loans or Tranche B Term Loans
held by it.



107

--------------------------------------------------------------------------------


(iii)    Required Consents. No consent shall be required for any assignment to
an Eligible Assignee except to the extent required by clause (i)(B) of this
subsection (b) and, in addition:


(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) a Default or Event of Default shall
exist at the time of such assignment or (y) such assignment is to a Lender or an
Affiliate of a Lender that is an Eligible Assignee; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 10 Business Days
after having received notice thereof;


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a Revolving Commitment (or any Tranche A Term Loan or Tranche B Term Loan) if
such assignment of a Revolving Commitment is to a Person that is not already a
Revolving Lender with a Revolving Commitment, a Term Loan Lender or an Affiliate
of any such Lender that is an Eligible Assignee; and


(C) the consent of the Issuing Bank and the Swingline Lender shall be required
for any assignment in respect of a Revolving Commitment or Revolving Loans.


(iv)    Assignment and Acceptance; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 for each assignment
(which fee the Administrative Agent may, in its sole discretion, elect to
waive), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. If requested by the
transferor Lender or the assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the assignee and such
transferor Lender, as appropriate.


(v)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Bank, the Swingline Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Revolving Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Revolving Commitment Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.



108

--------------------------------------------------------------------------------


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.4., 12.2. and 12.9. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 12.10. with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).


(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Commitment and/or the Loans owing to it, as
applicable); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender shall not, without the consent of the Participant, agree to (w) increase
such Lender’s Commitment, (x) extend the date fixed for the payment of principal
on the Loans or portions thereof owing to such Lender, (y) reduce the rate at
which interest is payable thereon or (z) release any Guarantor from its
Obligations under the Guaranty except as contemplated by Section 7.11.(c), in
each case, as applicable to that portion of such Lender’s rights and/or
obligations that are subject to the participation. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.10., 4.1., 4.4.
(subject to the requirements and limitations therein, including the requirements
under Section 3.10.(g) (it being understood that the documentation required
under Section 3.10.(g) shall be delivered to the participating Lender)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Section 4.6. as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to

109

--------------------------------------------------------------------------------


receive any greater payment under Sections 4.1. or 3.10., with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Regulatory Change that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 4.6. with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.3. as though it were a Lender; provided
that such Participant agrees to be subject to Section 3.3. as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided
that, except in the case of a Participant asserting any right of set-off
pursuant to Section 12.3., no Lender shall have any obligation to disclose all
or any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.


(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central bank having
jurisdiction over such Lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.


(f)    No Registration. Each Lender agrees that, without the prior written
consent of the Borrower and the Administrative Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Investment Company Act of 1940, as amended, the Securities Act or any
other securities laws of the United States of America or of any other
jurisdiction or would constitute a prohibited transaction under ERISA.


(g)    USA Patriot Act Notice; Compliance. In order for the Administrative Agent
to comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
or Participant that is organized under the laws of a jurisdiction outside of the
United States of America becoming a party hereto, the Administrative Agent may
request, and such Lender or Participant shall provide to the Administrative
Agent, its name, address, tax identification number and/or such other
identification information as shall be necessary for the Administrative Agent to
comply with federal law.


Section 12.6. Amendments and Waivers.
(a)    Generally. Except as otherwise expressly provided in this Agreement, (i)
any consent or approval required or permitted by this Agreement or any other
Loan Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended,

110

--------------------------------------------------------------------------------


(iii) the performance or observance by the Parent, the Borrower, any other Loan
Party or any other Subsidiary of any terms of this Agreement or such other Loan
Document may be waived, and (iv) the continuance of any Default or Event of
Default may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Requisite Lenders (or the Administrative Agent at the written direction of the
Requisite Lenders), and, in the case of an amendment to any Loan Document, the
written consent of each Loan Party which is party thereto. Subject to the
immediately following subsection (b), any term of this Agreement or of any other
Loan Document relating to the rights or obligations of the Revolving Lenders,
and not any other Lenders, may be amended, and the performance or observance by
the Borrower or any other Loan Party or any Subsidiary of any such terms may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, and only with, the written consent of the Requisite
Revolving Lenders (and, in the case of an amendment to any Loan Document, the
written consent of each Loan Party which is a party thereto). Subject to the
immediately following subsection (b), any term of this Agreement or of any other
Loan Document relating to the rights or obligations of the Term Loan Lenders,
and not any other Lenders, may be amended, and the performance or observance by
the Borrower or any other Loan Party or any Subsidiary of any such terms may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Requisite Term
Loan Lenders (and, in the case of an amendment to any Loan Document, the written
consent of each Loan Party which is a party thereto). Notwithstanding anything
to the contrary contained in this Section, the Fee Letter may only be amended,
and the performance or observance by any Loan Party thereunder may only be
waived, in a writing executed by the parties thereto.


(b)    Additional Lender Consents. In addition to the foregoing requirements, no
amendment, waiver or consent shall:


(i)    increase the Commitments of a Lender (excluding any increase as a result
of an assignment of Commitments permitted under Section 12.5.) or subject a
Lender to any additional obligations without the written consent of such Lender;


(ii)    reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other payment Obligations without the written consent of each Lender directly
affected thereby; provided, however, that only the written consent of the
Requisite Lenders shall be required for the waiver of interest payable at the
Post-Default Rate, retraction of the imposition of interest at the Post-Default
Rate or amendment of the definition of “Post Default Rate”;


(iii)    reduce the amount of any Fees payable to a Lender hereunder without the
written consent of such Lender;


(iv)    modify the definition of “Revolving Termination Date” (except in
accordance with Section 2.13.), otherwise postpone any date fixed for any
payment of principal of, or interest on, any Revolving Loans or for the payment
of Fees or any other payment Obligations owing to Revolving Lenders, extend the
expiration date of any Letter of Credit beyond the Revolving Termination Date
(except as permitted under Section 2.3.(b)), or modify the definition of
“Revolving Credit Percentage”, in each case, without the written consent of each
Revolving Lender;


(v)    modify the definition of “Tranche A Term Loan Maturity Date”, or
otherwise postpone any date fixed for, any payment of principal of, or interest
on, any Tranche A Term

111

--------------------------------------------------------------------------------


Loans or for the payment of Fees or any other Obligations owing to the Tranche A
Term Loan Lenders, in each case, without the written consent of each Tranche A
Term Loan Lender;


(vi)    modify the definition of “Tranche B Term Loan Maturity Date”, or
otherwise postpone any date fixed for, any payment of principal of, or interest
on, any Tranche B Term Loans or for the payment of Fees or any other Obligations
owing to the Tranche B Term Loan Lenders, in each case, without the written
consent of each Tranche B Term Loan Lender;


(vii)    while any Term Loans remain outstanding, amend, modify or waive
(A) Section 5.2. or any other provision of this Agreement if the effect of such
amendment, modification or waiver is to require the Revolving Lenders to make
Revolving Loans when such Lenders would not otherwise be required to do so,
(B) the amount of the Swingline Commitment or (C) the L/C Commitment Amount, in
each case, without the prior written consent of the Requisite Revolving Lenders;


(viii)    modify the definition of “Pro Rata Share” or amend or otherwise modify
the provisions of Section 3.2. without the written consent of each Lender;


(ix)    amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section without the written consent of each Lender adversely
affected thereby;


(x)    modify the definition of the term “Requisite Revolving Lenders” or modify
in any other manner the number or percentage of the Revolving Lenders required
to make any determinations or waive any rights hereunder or to modify any
provision hereof without the written consent of each Revolving Lender;


(xi)    modify the definition of the term “Requisite Term Loan Lenders” or
modify in any other manner the number or percentage of the Term Loan Lenders
required to make any determinations or waive any rights hereunder or to modify
any provision hereof without the written consent of each Term Loan Lender;
    
(xii)    release any Guarantor from its obligations under the Guaranty except as
contemplated by Section 7.11.(c) without the written consent of each Lender;


(xiii)    waive a Default or Event of Default under Section 10.1.(a), except as
provided in Section 10.7., without the written consent of each Lender; or


(xiv)    amend, or waive the Borrower’s compliance with, Section 2.15., without
the written consent of each Revolving Lender.


(c)    Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent relating to Section 2.4. or the
obligations of the Swingline Lender under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of the Swingline Lender. Any amendment,
waiver or consent relating to Section 2.3. or the obligations of the Issuing
Bank under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
the Issuing Bank. Notwithstanding anything to the

112

--------------------------------------------------------------------------------


contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitments of any Defaulting
Lender may not be increased, reinstated or extended without the written consent
of such Defaulting Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the written consent of such Defaulting Lender. No waiver shall extend to
or affect any obligation not expressly waived or impair any right consequent
thereon and any amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose set forth therein. No course of
dealing or delay or omission on the part of the Administrative Agent or any
Lender in exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Any Event of Default occurring hereunder shall continue to
exist until such time as such Event of Default is waived in writing in
accordance with the terms of this Section, notwithstanding any attempted cure or
other action by the Parent, the Borrower, any other Loan Party or any other
Person subsequent to the occurrence of such Event of Default. Except as
otherwise explicitly provided for herein or in any other Loan Document, no
notice to or demand upon the Parent or the Borrower shall entitle the Parent or
the Borrower to other or further notice or demand in similar or other
circumstances.


(d)    Technical Amendments. Notwithstanding anything to the contrary in this
Section 12.6., if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders and
the Issuing Bank. Any such amendment shall become effective without any further
action or consent of any of other party to this Agreement. Promptly after any
such amendment becomes effective, the Administrative Agent shall deliver a copy
of such amendment to the Lenders.


Section 12.7. Nonliability of Administrative Agent and Lenders.
The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Bank and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender. None of the Administrative Agent, the Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Borrower and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, the Issuing Bank or any
Lender to any Lender, the Parent, the Borrower, any Subsidiary or any other Loan
Party. None of the Administrative Agent, the Issuing Bank or any Lender
undertakes any responsibility to the Parent or the Borrower to review or inform
the Parent or the Borrower of any matter in connection with any phase of the
Parent’s or the Borrower’s business or operations.


Section 12.8. Confidentiality.
The Administrative Agent, the Issuing Bank and each Lender shall maintain the
confidentiality of all Information (as defined below) but in any event may make
disclosure: (a) to its Affiliates and to its and its Affiliates’ other
respective Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any actual or proposed assignee, Participant or other transferee
in

113

--------------------------------------------------------------------------------


connection with a potential transfer of any Commitment or participation therein
as permitted hereunder, or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations; (c) as required or requested by any Governmental Authority or
representative thereof or pursuant to legal process or in connection with any
legal proceedings, or as otherwise required by Applicable Law; (d) to the
Administrative Agent’s, Issuing Bank’s or such Lender’s independent auditors and
other professional advisors (provided they shall be notified of the confidential
nature of the information); (e) in connection with the exercise of any remedies
under any Loan Document (or any Specified Derivatives Contract) or any action or
proceeding relating to any Loan Document (or any such Specified Derivatives
Contract) or the enforcement of rights hereunder or thereunder; (f) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section (provided that the Administrative Agent, the Issuing
Bank or such Lender shall be able to rely on this clause (f)(i) if they disclose
Information after such Information became publicly available due to a breach of
this Section by another Party bound by this Section if such breach was not known
by the Administrative Agent, the Issuing Bank or such Lender to be a breach of
this Section); or (ii) becomes available to the Administrative Agent, the
Issuing Bank, any Lender or any Affiliate of the Administrative Agent, the
Issuing Bank or any Lender on a nonconfidential basis from a source other than
the Parent, the Borrower or any Affiliate of the Parent or the Borrower; (g) to
the extent requested by, or required to be disclosed to, any nationally
recognized rating agency or regulatory or similar authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) having or purporting to have jurisdiction over it; (h) to bank
trade publications, such information to consist of deal terms and other
information customarily found in such publications; (i) to any other party
hereto; and (j) with the consent of the Parent or the Borrower. Notwithstanding
the foregoing, the Administrative Agent, the Issuing Bank and each Lender may
disclose any such confidential information, without notice to the Parent, the
Borrower or any other Loan Party, to Governmental Authorities in connection with
any regulatory examination of the Administrative Agent, the Issuing Bank or such
Lender or in accordance with the regulatory compliance policy of the
Administrative Agent, the Issuing Bank or such Lender. As used in this Section,
the term “Information” means all information received or obtained from the
Parent, the Borrower, any other Loan Party, any other Subsidiary or Affiliate
(including information obtained under Section 7.6.) relating to any Loan Party
of any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Bank on a
nonconfidential basis prior to disclosure by the Parent, the Borrower, any other
Loan Party, any other Subsidiary or any Affiliate.


Section 12.9. Indemnification.
(a)    The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Administrative Agent, the Issuing Bank, the Lenders, all of the
Affiliates of each of the Administrative Agent, the Issuing Bank or any of the
Lenders, and their respective Related Parties (each referred to herein as an
“Indemnified Party”) from and against any and all of the following
(collectively, the “Indemnified Costs”): losses, costs, claims, penalties,
damages, liabilities, deficiencies, judgments or expenses of every kind and
nature (including, without limitation, amounts paid in settlement, court costs
and the reasonable fees and disbursements of counsel incurred in connection with
any litigation, investigation, claim or proceeding or any advice rendered in
connection therewith, but excluding Indemnified Costs indemnification in respect
of which is specifically covered by Section 3.10. or 4.1. or expressly excluded
from the coverage of such Sections) incurred by an Indemnified Party or asserted
against any Indemnified Party by any Person (including the Borrower or any Loan
Party) in connection with, arising out of, or by reason of, any suit, cause of
action, claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to: (i) this Agreement or any other
Loan Document or the transactions contemplated thereby; (ii) the making of any
Loans or issuance of Letters of

114

--------------------------------------------------------------------------------


Credit hereunder; (iii) any actual or proposed use by the Borrower of the
proceeds of the Loans or Letters of Credit; (iv) the Administrative Agent’s, the
Issuing Bank’s or any Lender’s entering into this Agreement; (v) the fact that
the Administrative Agent, the Issuing Bank and the Lenders have established the
credit facility evidenced hereby in favor of the Borrower; (vi) the fact that
the Administrative Agent, the Issuing Bank and the Lenders are creditors of the
Borrower and have or are alleged to have information regarding the financial
condition, strategic plans or business operations of the Parent, the Borrower
and their respective Subsidiaries; (vii) the fact that the Administrative Agent,
the Issuing Bank and the Lenders are material creditors of the Borrower and are
alleged to influence directly or indirectly the business decisions or affairs of
the Parent, the Borrower and their respective Subsidiaries or their financial
condition; (viii) the exercise of any right or remedy the Administrative Agent,
the Issuing Bank or the Lenders may have under this Agreement or the other Loan
Documents; (ix) any civil penalty or fine assessed by the OFAC against, and all
costs and expenses (including counsel fees and disbursements) incurred in
connection with defense thereof by, the Administrative Agent, the Issuing Bank
or any Lender as a result of conduct of the Parent, the Borrower, any other Loan
Party or any other Subsidiary that violates a sanction administered or enforced
by the OFAC; or (x) any violation or non‑compliance by the Parent, the Borrower
or any Subsidiary of any Applicable Law (including any Environmental Law)
including, but not limited to, any Indemnity Proceeding commenced by (A) the
Internal Revenue Service or state taxing authority or (B) any Governmental
Authority or other Person under any Environmental Law, including any Indemnity
Proceeding commenced by a Governmental Authority or other Person seeking
remedial or other action to cause the Parent, the Borrower or their respective
Subsidiaries (or their respective properties) (or the Administrative Agent
and/or the Lenders and/or the Issuing Bank as successors to the Parent or the
Borrower) to be in compliance with such Environmental Laws; provided, however,
that the Borrower shall not be obligated to indemnify any Indemnified Party for
(x) any acts or omissions of such Indemnified Party in connection with matters
described in this subsection to the extent arising from the gross negligence or
willful misconduct of such Indemnified Party, as determined by a court of
competent jurisdiction in a final, non-appealable judgment, (y) any Indemnified
Costs resulting from a claim brought by the Borrower or any other Loan Party
against an Indemnified Party for breach in bad faith of such Indemnified Party’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan party has obtained a final, non-appealable judgment in its favor on such
claim as determined by a court of competent jurisdiction or (z) any dispute
solely among Indemnified Parties other than (A) any claims against an
Indemnified Party acting as Administrative Agent or other representative
capacity under any Loan Document and (B) any claims arising out of any act or
omission on the part of either the Parent or the Borrower or their respective
Affiliates (in each case under this clause (z), as determined by a final
non-appealable judgment of a court of competent jurisdiction).


(b)    The Borrower’s indemnification obligations under this Section shall apply
to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this connection, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Parent, the Borrower or any other Subsidiary, any other Loan Party, any
shareholder of the Parent, the Borrower or any of their respective Subsidiaries
(whether such shareholder(s) are prosecuting such Indemnity Proceeding in their
individual capacity or derivatively on behalf of the Parent or Borrower, as
applicable), any account debtor of the Borrower or any Subsidiary or by any
Governmental Authority. If indemnification is to be sought hereunder by an
Indemnified Party, then such Indemnified Party shall notify the Borrower of the
commencement of any Indemnity Proceeding; provided, however, that the failure to
so notify the Borrower shall not relieve the Borrower from any liability that it
may have to such Indemnified Party pursuant to this Section except to the extent
such failure to notify materially and adversely affects the Borrower.

115

--------------------------------------------------------------------------------




(c)    This indemnification shall apply to any Indemnity Proceeding arising
during the pendency of any bankruptcy proceeding filed by or against the Parent,
the Borrower and/or any of their respective Subsidiaries.


(d)    All out‑of‑pocket fees and expenses of, and all amounts paid to
third‑persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.


(e)    An Indemnified Party may conduct its own investigation and defense of,
and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrower (but such
Indemnified Costs shall be limited, in the case of legal fees and expenses, to
the fees, disbursements and other charges of one counsel to all Indemnified
Parties, taken as a whole, and solely in the case of a conflict of interest
between or among Indemnified Parties, one additional counsel in each relevant
jurisdiction to each group of affected Indemnified Parties similarly situated).
No action taken by legal counsel chosen by an Indemnified Party in investigating
or defending against any such Indemnity Proceeding shall vitiate or in any way
impair the obligations and duties of the Borrower hereunder to indemnify and
hold harmless each such Indemnified Party; provided, however, that if (i) the
Borrower is required to indemnify an Indemnified Party pursuant hereto and
(ii) the Borrower has provided evidence reasonably satisfactory to such
Indemnified Party that the Borrower has the financial wherewithal to reimburse
such Indemnified Party for any amount paid by such Indemnified Party with
respect to such Indemnity Proceeding, such Indemnified Party shall not settle or
compromise any such Indemnity Proceeding without the prior written consent of
the Borrower (which consent shall not be unreasonably withheld or delayed).
Notwithstanding the foregoing, an Indemnified Party may settle or compromise any
such Indemnity Proceeding without the prior written consent of the Borrower
where (x) no monetary relief is sought against such Indemnified Party in such
Indemnity Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.


(f)    If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.


Section 12.10. Termination; Survival.
This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
canceled (other than Extended Letters of Credit in respect of which the Borrower
has satisfied the requirements to provide Cash Collateral as required in
Section 2.3.(b)), (c) none of the Lenders is obligated any longer under this
Agreement to make any Loans and the Issuing Bank is no longer obligated under
this Agreement to issue Letters of Credit and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full. The indemnities to which the Administrative Agent, the
Issuing Bank and the Lenders are entitled under the provisions of
Sections 3.10., 4.1., 4.4., 11.6., 12.2. and 12.9. and any other provision of
this Agreement and the other Loan Documents, and the provisions of
Section 12.4., shall continue in full force and effect and shall protect the
Administrative Agent, the Issuing Bank and the Lenders (i) notwithstanding any
termination of this Agreement, or of the other Loan Documents, against events
arising after such termination as well as before and (ii) at all times after any
such party ceases to be

116

--------------------------------------------------------------------------------


a party to this Agreement with respect to all matters and events existing on or
prior to the date such party ceased to be a party to this Agreement.


Section 12.11. Severability of Provisions.
If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.


Section 12.12. GOVERNING LAW.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


Section 12.13. Counterparts.
To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.


Section 12.14. Obligations with Respect to Loan Parties and Subsidiaries.
The obligations of the Parent and the Borrower to cause or prohibit the taking
of certain actions by the other Loan Parties and Subsidiaries (other than the
Joint Ventures) as specified herein shall be absolute and not subject to any
defense the Parent or the Borrower may have that the Parent or the Borrower does
not control such Loan Parties or Subsidiaries. Notwithstanding anything to the
contrary herein, the obligations of the Parent and the Borrower to cause or
prohibit the taking of certain actions by any Subsidiary that is Joint Venture,
as specified herein, shall be to use their commercially reasonable efforts to
cause or prohibit the taking of such actions.


Section 12.15. Independence of Covenants.
All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or be otherwise within the
limitations of, another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or condition exists.


Section 12.16. Limitation of Liability.
None of the Administrative Agent, the Issuing Bank, any Lender, or any of their
respective Related Parties shall have any liability with respect to any claim
for any special, indirect, incidental, consequential or punitive damages
suffered or incurred by the Parent or the Borrower in connection with,

117

--------------------------------------------------------------------------------


arising out of, or in any way related to, this Agreement, any of the other Loan
Documents or any of the transactions contemplated by this Agreement or any of
the other Loan Documents. Each party hereto hereby waives, releases, and agrees
not to sue any other party hereto or any of their respective Related Parties in
respect of any claim for any special, indirect, incidental, consequential or
punitive damages suffered or incurred in connection with, arising out of, or in
any way related to, this Agreement, any of the other Loan Documents or any of
the transactions contemplated by this Agreement or any of the other Loan
Documents.


Section 12.17. Entire Agreement.
This Agreement and the other Loan Documents embody the final, entire agreement
among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. To the extent any term of this Agreement is
inconsistent with a term of any other Loan Document to which the parties of this
Agreement are party, the term of this Agreement shall control to the extent of
such inconsistency. There are no oral agreements among the parties hereto.


Section 12.18. Construction.
The Administrative Agent, the Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, the Issuing Bank, the Parent, the Borrower and each
Lender.


Section 12.19. Headings.
The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.


Section 12.20. Effect on Existing Agreements.
Upon satisfaction of the conditions precedent set forth in Sections 5.1. and
5.2., this Agreement shall exclusively control and govern the mutual rights and
obligations of the parties hereto with respect to the Existing Agreements, and
the Existing Agreements shall be superseded by this Agreement in all respects,
in each case, on a prospective basis only.


[Signatures on Following Pages]



118

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amended, Restated and
Consolidated Credit Agreement to be executed by their authorized officers all as
of the day and year first above written.




CSP Operating Partnership, LP


By:    CHAMBERS STREET PROPERTIES,
as General Partner




By: /s/ Jack A. Cuneo
Name: Jack A. Cuneo
Title: President and Chief Executive Officer




CHAMBERS STREET PROPERTIES




By: /s/ Jack A. Cuneo
Name: Jack A. Cuneo
Title: President and Chief Executive Officer










































[Signatures Continued on Next Page]

119

--------------------------------------------------------------------------------




[Signature Page to Amended, Restated and Consolidated Credit Agreement with CSP
Operating Partnership, LP]




Wells Fargo Bank, National Association, as Administrative Agent, Issuing Bank, a
Revolving Lender, a Tranche A Term Loan Lender, and a Tranche B Term Loan Lender




By: /s/ Sean Armah
Name: Sean Armah
Title: Vice President










[Signatures Continued on Next Page]



120

--------------------------------------------------------------------------------




[Signature Page to Amended, Restated and Consolidated Credit Agreement with CSP
Operating Partnership, LP]




Royal Bank of Canada, as a Revolving Lender, a Tranche A Term Loan Lender, and a
Tranche B Term Loan Lender






By: /s/ Darr LePage
Name: Darr LePage
Title: Authorized Signatory






























[Signatures Continue on Next Page]

121

--------------------------------------------------------------------------------




[Signature Page to Amended, Restated and Consolidated Credit Agreement with CSP
Operating Partnership, LP]




Bank of America, N.A., as a Revolving Lender, a Tranche A Term Loan Lender, and
a Tranche B Term Loan Lender






By: /s/ Susanne Eaddy
Name: Susanne Eaddy
Title: Vice President






























[Signatures Continue on Next Page]

122

--------------------------------------------------------------------------------




[Signature Page to Amended, Restated and Consolidated Credit Agreement with CSP
Operating Partnership, LP]




Bank of Montreal, as a Revolving Lender, a Tranche A Term Loan Lender, and a
Tranche B Term Loan Lender






By: /s/ Aaron Lanski
Name: Aaron Lanski
Title: Managing Director
































[Signatures Continue on Next Page]

123

--------------------------------------------------------------------------------




[Signature Page to Amended, Restated and Consolidated Credit Agreement with CSP
Operating Partnership, LP]




Citibank, N.A., as a Revolving Lender, a Tranche A Term Loan Lender, and a
Tranche B Term Loan Lender






By: /s/ John Rowland
Name: John Rowland
Title: Vice President
































[Signatures Continue on Next Page]

124

--------------------------------------------------------------------------------




[Signature Page to Amended, Restated and Consolidated Credit Agreement with CSP
Operating Partnership, LP]




JPMorgan Chase Bank, N.A., as a Revolving Lender, a Tranche A Term Loan Lender,
and a Tranche B Term Loan Lender






By: /s/ Rita Lai
Name: Rita Lai
Title: Senior Credit Banker
































[Signatures Continue on Next Page]

125

--------------------------------------------------------------------------------




[Signature Page to Amended, Restated and Consolidated Credit Agreement with CSP
Operating Partnership, LP]




Regions Bank, as a Revolving Lender, a Tranche A Term Loan Lender, and a Tranche
B Term Loan Lender






By: /s/ Mike Evans
Name: Mike Evans
Title: Senior Vice President
































[Signatures Continue on Next Page]

126

--------------------------------------------------------------------------------




[Signature Page to Amended, Restated and Consolidated Credit Agreement with CSP
Operating Partnership, LP]




Union Bank, N.A., as a Revolving Lender, a Tranche A Term Loan Lender, and a
Tranche B Term Loan Lender






By: /s/ Gregory A. Conner
Name: Gregory A. Conner
Title: Vice President
































[Signatures Continue on Next Page]

127

--------------------------------------------------------------------------------




[Signature Page to Amended, Restated and Consolidated Credit Agreement with CSP
Operating Partnership, LP]




U.S. Bank National Association, as a Revolving Lender, a Tranche A Term Loan
Lender, and a Tranche B Term Loan Lender






By: /s/ David Heller
Name: David Heller
Title: Senior Vice President


































[Signatures Continue on Next Page]

128

--------------------------------------------------------------------------------




[Signature Page to Amended, Restated and Consolidated Credit Agreement with CSP
Operating Partnership, LP]




PNC Bank, National Association, as a Revolving Lender, a Tranche A Term Loan
Lender, and a Tranche B Term Loan Lender






By: /s/ J. Richard Litton
Name: J. Richard Litton
Title: Senior Vice President






























[Signatures Continue on Next Page]

129

--------------------------------------------------------------------------------




[Signature Page to Amended, Restated and Consolidated Credit Agreement with CSP
Operating Partnership, LP]




RBS Citizens, N.A., as a Revolving Lender, a Tranche A Term Loan Lender, and a
Tranche B Term Loan Lender






By: /s/ Philip Soores
Name: Philip Soores
Title: Vice President






























[Signatures Continue on Next Page]

130

--------------------------------------------------------------------------------


[Signature Page to Amended, Restated and Consolidated Credit Agreement with CSP
Operating Partnership, LP]




SunTrust Bank, as a Revolving Lender, a Tranche A Term Loan Lender, and a
Tranche B Term Loan Lender






By: /s/ Nancy B. Richards
Name: Nancy B. Richards
Title: Senior Vice President


































[Signatures Continue on Next Page]

131

--------------------------------------------------------------------------------




[Signature Page to Amended, Restated and Consolidated Credit Agreement with CSP
Operating Partnership, LP]




TD Bank, N.A., as a Revolving Lender






By: /s/ Benjamin Kruger
Name: Benjamin Kruger
Title: Vice President


































[Signatures Continue on Next Page]

132

--------------------------------------------------------------------------------




[Signature Page to Amended, Restated and Consolidated Credit Agreement with CSP
Operating Partnership, LP]




Capital One, N.A., as a Revolving Lender






By: /s/ Frederick H. Denecke
Name: Frederick H. Denecke
Title: Senior Vice President






























[Signatures Continue on Next Page]

133

--------------------------------------------------------------------------------




        
[Signature Page to Amended, Restated and Consolidated Credit Agreement with CSP
Operating Partnership, LP]




Goldman Sachs Bank USA, as a Revolving Lender




By: /s/ Mark Walton
Name: Mark Walton
Title: Authorized Signatory

























































































134

--------------------------------------------------------------------------------


SCHEDULE 1


COMMITMENTS




--------------------------------------------------------------------------------


SCHEDULE 1.1


LIST OF LOAN PARTIES




--------------------------------------------------------------------------------


SCHEDULE 6.1(b)


OWNERSHIP STRUCTURE




--------------------------------------------------------------------------------


SCHEDULE 6.1(f)


PROPERTIES




--------------------------------------------------------------------------------


SCHEDULE 6.1(g)


INDEBTEDNESS AND GUARANTIES






--------------------------------------------------------------------------------


EXHIBIT A


FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT




--------------------------------------------------------------------------------


EXHIBIT B


FORM OF GUARANTY




--------------------------------------------------------------------------------


EXHIBIT C


FORM OF NOTICE OF CONTINUATION




--------------------------------------------------------------------------------


EXHIBIT D


FORM OF NOTICE OF CONVERSION




--------------------------------------------------------------------------------


EXHIBIT E


FORM OF NOTICE OF REVOLVING BORROWING




--------------------------------------------------------------------------------


EXHIBIT F


FORM OF NOTICE OF SWINGLINE BORROWING




--------------------------------------------------------------------------------


EXHIBIT G


FORM OF NOTICE OF TERM LOAN BORROWING




--------------------------------------------------------------------------------


EXHIBIT H


FORM OF REVOLVING NOTE




--------------------------------------------------------------------------------


EXHIBIT I


FORM OF SWINGLINE NOTE






--------------------------------------------------------------------------------


EXHIBIT J


FORM OF TRANCHE A TERM LOAN NOTE


$______________    _________ ___, 2013


FOR VALUE RECEIVED, the undersigned, CSP OPERATING PARTNERSHIP, LP (the
“Borrower”) hereby unconditionally promises to pay to the order of
___________________________ (the “Lender”), in care of Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), to
Wells Fargo Bank, National Association, 608 Second Avenue South, 11th Floor,
Minneapolis, Minnesota 55402‑1916, or at such other address as may be specified
by the Administrative Agent to the Borrower, the principal sum of
___________________ AND ___/100 DOLLARS ($_____________), or such lesser amount
as may be the then outstanding and unpaid balance of all Tranche A Term Loans
made by the Lender to the Borrower pursuant to, and in accordance with the terms
of, the Credit Agreement.


The Borrower further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time on the dates and
at the rates and at the times specified in the Credit Agreement.


This Tranche A Term Loan Note is one of the “Tranche A Term Loan Notes” referred
to in the Amended, Restated and Consolidated Credit Agreement dated as of
September 26, 2013 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among the Borrower, the
financial institutions party thereto, the Administrative Agent, and the other
parties thereto, and is subject to, and entitled to, all provisions and benefits
thereof. Capitalized terms used herein and not defined herein shall have the
respective meanings given to such terms in the Credit Agreement. The Credit
Agreement, among other things, (a) provides for the making of Tranche A Term
Loans by the Lender to the Borrower from time to time in an aggregate amount not
to exceed at any time outstanding the Dollar amount first above mentioned,
(b) permits the prepayment of the Tranche A Term Loans by the Borrower subject
to certain terms and conditions and (c) provides for the acceleration of the
Tranche A Term Loans upon the occurrence of certain specified events.


The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.


Time is of the essence for this Tranche A Term Loan Note.


[This Tranche A Term Loan Note is given in replacement of the Tranche A Term
Loan Note dated _____ __, 20__, in the original principal amount of $_______
previously delivered to the Lender under the Credit Agreement. THIS Tranche A
Term Loan NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A
NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE OTHER
Tranche A Term Loan NOTE.]
Language to be included in case of an assignment and need to issue a replacement
note to an existing Lender, either because the Tranche A Term Loan held by such
Lender has increased or decreased from what it was initially.
  




--------------------------------------------------------------------------------






THIS Tranche A Term loan NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO
BE FULLY PERFORMED, IN SUCH STATE.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed and delivered this Tranche A
Term Loan Note under seal as of the date written above.




CSP OPERATING PARTNERSHIP, LP


By: CHAMBERS STREET PROPERTIES, as
General Partner


By:    
Name:    
Title:    




--------------------------------------------------------------------------------


EXHIBIT K


FORM OF TRANCHE B TERM LOAN NOTE


$______________    _________ ___, 2013


FOR VALUE RECEIVED, the undersigned, CSP OPERATING PARTNERSHIP, LP (the
“Borrower”) hereby unconditionally promises to pay to the order of
___________________________ (the “Lender”), in care of Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), to
Wells Fargo Bank, National Association, 608 Second Avenue South, 11th Floor,
Minneapolis, Minnesota 55402‑1916, or at such other address as may be specified
by the Administrative Agent to the Borrower, the principal sum of
___________________ AND ___/100 DOLLARS ($_____________), or such lesser amount
as may be the then outstanding and unpaid balance of all Tranche B Term Loans
made by the Lender to the Borrower pursuant to, and in accordance with the terms
of, the Credit Agreement.


The Borrower further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time on the dates and
at the rates and at the times specified in the Credit Agreement.


This Tranche B Term Loan Note is one of the “Tranche B Term Loan Notes” referred
to in the Amended, Restated and Consolidated Credit Agreement dated as of
September 26, 2013 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among the Borrower, the
financial institutions party thereto, the Administrative Agent, and the other
parties thereto, and is subject to, and entitled to, all provisions and benefits
thereof. Capitalized terms used herein and not defined herein shall have the
respective meanings given to such terms in the Credit Agreement. The Credit
Agreement, among other things, (a) provides for the making of Tranche B Term
Loans by the Lender to the Borrower from time to time in an aggregate amount not
to exceed at any time outstanding the Dollar amount first above mentioned,
(b) permits the prepayment of the Tranche B Term Loans by the Borrower subject
to certain terms and conditions and (c) provides for the acceleration of the
Tranche B Term Loans upon the occurrence of certain specified events.


The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.


Time is of the essence for this Tranche B Term Loan Note.


[This Tranche B Term Loan Note is given in replacement of the Tranche B Term
Loan Note dated _____ __, 20__, in the original principal amount of $_______
previously delivered to the Lender under the Credit Agreement. THIS Tranche B
Term Loan NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A
NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE OTHER
Tranche B Term Loan NOTE.]
Language to be included in case of an assignment and need to issue a replacement
note to an existing Lender, either because the Tranche b Term Loan held by such
Lender has increased or decreased from what it was initially.
  




--------------------------------------------------------------------------------






THIS Tranche B Term loan NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO
BE FULLY PERFORMED, IN SUCH STATE.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed and delivered this Tranche B
Term Loan Note under seal as of the date written above.




CSP OPERATING PARTNERSHIP, LP


By: CHAMBERS STREET PROPERTIES, as
General Partner


By:    
Name:    
Title:    




--------------------------------------------------------------------------------


EXHIBIT L


FORM OF TRANSFER AUTHORIZER DESIGNATION FORM




--------------------------------------------------------------------------------


EXHIBIT M-1


FORM OF U.S. TAX COMPLIANCE CERTIFICATE




--------------------------------------------------------------------------------


EXHIBIT M-2


FORM OF U.S. TAX COMPLIANCE CERTIFICATE




--------------------------------------------------------------------------------


EXHIBIT M-3


FORM OF U.S. TAX COMPLIANCE CERTIFICATE






--------------------------------------------------------------------------------


EXHIBIT M-4


FORM OF U.S. TAX COMPLIANCE CERTIFICATE




--------------------------------------------------------------------------------


EXHIBIT N


FORM OF COMPLIANCE CERTIFICATE
















